Exhibit 10.1

 

 

 

$500,000,000 Senior Credit Facility

CREDIT AGREEMENT

Dated as of November 20, 2003

by and among

PREIT ASSOCIATES, L.P.,

as Borrower,

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST,

as Parent,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 11.5.(C),

as Lenders,

Each of

U.S. BANK NATIONAL ASSOCIATION,

and

FLEET NATIONAL BANK,

as co-Syndication Agents,

Each of

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES,

and

MANUFACTURERS & TRADERS TRUST COMPANY,

as co-Documentation Agents,

Each of

BANK ONE, NA,

EUROHYPO AG, NEW YORK BRANCH,

and

WACHOVIA BANK, NATIONAL ASSOCIATION

as co-Managing Agent

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and

Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS*

 

Article I. Definitions

   1

Section 1.1. Definitions

   1

Section 1.2. General; References to Times

   1

Article II. Credit Facilities

   2

Section 2.1. Loans

   2

Section 2.2. Letters of Credit

   3

Section 2.3. Swingline Loans

   8

Section 2.4. Rates and Payment of Interest on Loans

   10

Section 2.5. Number of Interest Periods

   10

Section 2.6. Repayment of Loans

   11

Section 2.7. Late Charges

   11

Section 2.8. Prepayments

   11

Section 2.9. Continuation

   11

Section 2.10. Conversion

   12

Section 2.11. Notes

   12

Section 2.12. Expiration or Maturity Date of Letters of Credit Past Termination
Date

   13

Section 2.13. Increase in Commitments

   13

Section 2.14. Extension of Termination Date

   14

Section 2.15. Voluntary Reduction of Commitments

   14

Section 2.16. Amount Limitations

   15

Article III. Payments, Fees and Other General Provisions

   15

Section 3.1. Payments

   15

Section 3.2. Pro Rata Treatment

   15

Section 3.3. Sharing of Payments, Etc.

   16

Section 3.4. Several Obligations

   17

Section 3.5. Fees

   17

Section 3.6. Computations

   18

Section 3.7. Usury

   18

Section 3.8. Statements of Account

   19

Section 3.9. Defaulting Lenders

   19

Section 3.10. Taxes

   20

Article IV. Yield Protection, Etc.

   22

Section 4.1. Additional Costs; Capital Adequacy

   22

Section 4.2. Suspension of LIBOR Loans

   23

Section 4.3. Illegality

   24

Section 4.4. Compensation

   24

Section 4.5. Treatment of Affected Loans

   25

Section 4.6. Affected Lenders

   26

 

* This Table of Contents is not part of the Credit Agreement and is provided as
a convenience only.

 

- i -



--------------------------------------------------------------------------------

Section 4.7. Assumptions Concerning Funding of LIBOR Loans

   26

Section 4.8. Change of Lending Office

   26

Article V. Conditions Precedent

   27

Section 5.1. Initial Conditions Precedent

   27

Section 5.2. Conditions Precedent to All Loans and Letters of Credit

   29

Section 5.3. Conditions as Covenants

   30

Article VI. Representations and Warranties

   30

Section 6.1. Representations and Warranties

   30

Section 6.2. Survival of Representations and Warranties, Etc.

   37

Article VII. Affirmative Covenants

   38

Section 7.1. Financial Reporting and Other Information

   38

Section 7.2. Preservation of Existence and Similar Matters

   42

Section 7.3. Compliance with Applicable Law

   42

Section 7.4. Maintenance of Property

   42

Section 7.5. Conduct of Business

   42

Section 7.6. Insurance

   42

Section 7.7. Payment of Taxes and Claims

   43

Section 7.8. Books and Records; Visits and Inspections

   43

Section 7.9. Use of Proceeds

   43

Section 7.10. Environmental Matters

   44

Section 7.11. Further Assurances

   44

Section 7.12. Material Contracts

   45

Section 7.13. REIT Status

   45

Section 7.14. Exchange Listing

   45

Section 7.15. Guarantors

   45

Article VIII. Negative Covenants

   47

Section 8.1. Financial Covenants

   47

Section 8.2. Restricted Payments

   50

Section 8.3. Liens; Negative Pledges

   51

Section 8.4. Restrictions on Intercompany Transfers

   51

Section 8.5. Mergers, Acquisitions and Sales of Assets

   52

Section 8.6. Fiscal Year

   52

Section 8.7. Modifications of Organizational Documents and Material Contracts

   52

Section 8.8. Transactions with Affiliates

   52

Section 8.9. ERISA Exemptions

   53

Article IX. Default

   53

Section 9.1. Events of Default

   53

Section 9.2. Remedies Upon Event of Default

   57

Section 9.3. Termination of Commitments Upon Certain Defaults

   59

Section 9.4. Marshaling; Payments Set Aside

   59

 

- ii -



--------------------------------------------------------------------------------

Section 9.5. Allocation of Proceeds

   59

Section 9.6. Letter of Credit Collateral Account

   60

Section 9.7. Performance by Agent

   61

Section 9.8. Rescission of Acceleration by Requisite Lenders

   61

Section 9.9. Rights Cumulative

   61

Article X. The Agent

   62

Section 10.1. Appointment and Authorization

   62

Section 10.2. Agent’s Reliance, Etc.

   63

Section 10.3. Notice of Defaults

   63

Section 10.4. Wells Fargo as Lender

   64

Section 10.5. Approvals of Lenders

   64

Section 10.6. Lender Credit Decision, Etc.

   65

Section 10.7. Indemnification of Agent

   65

Section 10.8. Successor Agent

   66

Section 10.9. Titled Agents

   67

Article XI. Miscellaneous

   67

Section 11.1. Notices

   67

Section 11.2. Expenses

   69

Section 11.3. Setoff

   69

Section 11.4. Litigation; Jurisdiction; Other Matters; Waivers

   70

Section 11.5. Successors and Assigns

   71

Section 11.6. Amendments and Waivers

   73

Section 11.7. Nonliability of Agent and Lenders

   75

Section 11.8. Confidentiality

   75

Section 11.9. Indemnification

   76

Section 11.10. Termination; Survival

   77

Section 11.11. Severability of Provisions

   77

Section 11.12. GOVERNING LAW

   78

Section 11.13. Counterparts

   78

Section 11.14. Obligations with Respect to Loan Parties

   78

Section 11.15. Limitation of Liability

   78

Section 11.16. Entire Agreement

   79

Section 11.17. Construction

   79

Section 11.18. Time of the Essence

   79

 

SCHEDULE 1.1.(A)    List of Loan Parties SCHEDULE 1.1.(B)    Non-Core Crown
Properties SCHEDULE 2.2.(a)    Existing Letters of Credit SCHEDULE 6.1.(b)   
Ownership Structure SCHEDULE 6.1.(f)    Title to Properties SCHEDULE 6.1.(g)   
Indebtedness SCHEDULE 6.1.(h)    Material Contracts SCHEDULE 6.1.(i)   
Litigation

 

- iii -



--------------------------------------------------------------------------------

SCHEDULE 6.1.(x)    Non-Guarantor Subsidiaries SCHEDULE 8.1.(a)    Equity
Issuances EXHIBIT A    Form of Assignment and Acceptance Agreement EXHIBIT B   
Form of Guaranty EXHIBIT C    Form of Notice of Borrowing EXHIBIT D    Form of
Notice of Continuation EXHIBIT E    Form of Notice of Conversion EXHIBIT F   
Form of Notice of Swingline Borrowing EXHIBIT G    Form of Revolving Note
EXHIBIT H    Form of Swingline Note EXHIBIT I    Form of Opinion of Counsel
EXHIBIT J    Form of Compliance Certificate EXHIBIT K    Form of Pricing
Certificate

 

- iv-



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT dated as of November 20, 2003, by and among PREIT
ASSOCIATES, L.P., a Delaware limited partnership (the “Borrower”), PENNSYLVANIA
REAL ESTATE INVESTMENT TRUST, a Pennsylvania business trust (the “Parent”), each
of the financial institutions initially a signatory hereto together with their
assignees pursuant to Section 11.5.(c), each of U.S. BANK NATIONAL ASSOCIATION
and FLEET NATIONAL BANK, as a Syndication Agent (each a “Syndication Agent”),
each of COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES and MANUFACTURERS &
TRADERS TRUST COMPANY, as a Documentation Agent (each a “Documentation Agent”),
each of BANK ONE, NA, EUROHYPO AG, NEW YORK BRANCH and WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Managing Agent (each a “Managing Agent”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Sole Lead Arranger (the “Sole Lead Arranger”) and
Administrative Agent.

WHEREAS, the Lenders are willing to make available to the Borrower a
$500,000,000 revolving credit facility on the terms and conditions contained
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the capitalized terms used herein
shall have their respective defined meanings as set forth in Annex I.

Section 1.2. General; References to Times.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect as of the
Agreement Date. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
thereto, as amended, supplemented, restated or otherwise modified from time to
time to the extent permitted hereby and in effect at any given time. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Parent or a Subsidiary of such Subsidiary
and a reference to an “Affiliate” means a reference to an Affiliate of the
Borrower. Titles and captions of Articles, Sections, subsections and clauses in
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement. Unless otherwise indicated, all references to time
are references to San Francisco, California time.

 

1



--------------------------------------------------------------------------------

ARTICLE II. CREDIT FACILITIES

Section 2.1. Loans.

(a) Making of Revolving Loans. Subject to the terms and conditions set forth in
this Agreement, including without limitation, Section 2.16. below, each Lender
severally and not jointly agrees to make Revolving Loans to the Borrower during
the period from and including the Effective Date to but excluding the
Termination Date, in an aggregate principal amount at any one time outstanding
up to, but not exceeding, such Lender’s Commitment. Each borrowing of Base Rate
Loans shall be in an aggregate minimum amount of $500,000 and integral multiples
of $100,000 in excess thereof. Each borrowing and Continuation under
Section 2.9. of, and each Conversion under Section 2.10. of Base Rate Loans
into, LIBOR Loans shall be in an aggregate minimum amount of $1,000,000 and
integral multiples of $250,000 in excess of that amount. Notwithstanding the
preceding two sentences, a borrowing of Revolving Loans may be in the aggregate
amount of the unused Commitments. Within the foregoing limits and subject to the
terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Revolving Loans.

(b) Requests for Revolving Loans. Not later than 9:00 a.m. San Francisco time at
least one (1) Business Day prior to a borrowing of Base Rate Loans and not later
than 9:00 a.m. San Francisco time at least three (3) Business Days prior to a
borrowing of LIBOR Loans, the Borrower shall deliver to the Agent a Notice of
Borrowing. Each Notice of Borrowing shall specify the aggregate principal amount
of the Revolving Loans to be borrowed, the date such Revolving Loans are to be
borrowed (which must be a Business Day), the use of the proceeds of such
Revolving Loans, the Type of the requested Revolving Loans, and if such
Revolving Loans are to be LIBOR Loans, the initial Interest Period for such
Revolving Loans. Each Notice of Borrowing shall be irrevocable once given and
binding on the Borrower. Prior to delivering a Notice of Borrowing, the Borrower
may (without specifying whether a Revolving Loan will be a Base Rate Loan or a
LIBOR Loan) request that the Agent provide the Borrower with the most recent
LIBOR available to the Agent. The Agent shall provide such quoted rate to the
Borrower on the date of such request or as soon as possible thereafter.

(c) Funding of Revolving Loans. Promptly after receipt of a Notice of Borrowing
under the immediately preceding subsection (b), the Agent shall notify each
Lender by telecopy, or other similar form of transmission of the proposed
borrowing. In addition, not later than 2 Business Days prior to the proposed
date of the borrowing of any LIBOR Loans, the Agent shall notify each Lender of
the interest rate (LIBOR plus the Applicable Margin) applicable to such LIBOR
Loans. Each Lender shall deposit an amount equal to the Revolving Loan to be
made by such Lender to the Borrower with the

 

2



--------------------------------------------------------------------------------

Agent at the Principal Office, in immediately available funds not later than
9:00 a.m. San Francisco time on the date of such proposed Revolving Loans.
Subject to fulfillment of all applicable conditions set forth herein, the Agent
shall make available to the Borrower at the Principal Office, not later than
12:00 noon San Francisco time on the date of the requested borrowing of
Revolving Loans, the proceeds of such amounts received by the Agent. No Lender
shall be responsible for the failure of any other Lender to make a Loan or to
perform any other obligation to be made or performed by such other Lender
hereunder, and the failure of any Lender to make a Loan or to perform any other
obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

(d) Assumptions Regarding Funding by Lenders. With respect to Revolving Loans to
be made after the Effective Date, unless the Agent shall have been notified by
any Lender that such Lender will not make available to the Agent a Revolving
Loan to be made by such Lender, the Agent may assume that such Lender will make
the proceeds of such Revolving Loan available to the Agent in accordance with
this Section and the Agent may (but shall not be obligated to), in reliance upon
such assumption, make available to the Borrower the amount of such Revolving
Loan to be provided by such Lender.

Section 2.2. Letters of Credit.

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.16., the Agent, on behalf of the
Lenders, agrees to issue for the account of the Borrower during the period from
and including the Effective Date to, but excluding, the date 30 days prior to
the Termination Date, one or more standby letters of credit (each a “Letter of
Credit”) up to a maximum aggregate Stated Amount at any one time outstanding not
to exceed 10.0% of the aggregate amount of the Commitments (as such amount may
be increased or reduced from time to time in accordance with the terms hereof,
the “L/C Commitment Amount”). The parties agree that the letters of credit
listed on Schedule 2.2.(a) shall be deemed to be Letters of Credit issued
hereunder.

(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Agent and the Borrower.
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend beyond the Termination Date, (ii) any Letter of Credit
have an initial duration in excess of one year, or (iii) any Letter of Credit
contain an automatic renewal provision (other than renewal provisions which are
automatic in the absence of a notice of non-renewal from the Agent and which
provide for renewal for periods not in excess of three years in the aggregate)
or (iv) a Letter of Credit provide that the Agent be required to honor draws any
time prior to three Business Days following presentation. The initial Stated
Amount of each Letter of Credit shall be at least $10,000.

 

3



--------------------------------------------------------------------------------

(c) Requests for Issuance of Letters of Credit. The Borrower shall give the
Agent written notice at least 5 Business Days prior to the requested date of
issuance of a Letter of Credit, such notice to describe in reasonable detail the
proposed terms of such Letter of Credit and the nature of the transactions or
obligations proposed to be supported by such Letter of Credit, and in any event
shall set forth with respect to such Letter of Credit the proposed (i) initial
Stated Amount, (ii) the beneficiary, and (iii) expiration date. The Borrower
shall also execute and deliver such customary applications and agreements for
standby letters of credit, and other forms as requested from time to time by the
Agent. Provided the Borrower has given the notice prescribed by the first
sentence of this subsection and delivered such application and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including the satisfaction of any applicable conditions
precedent set forth in Article V. and payment of all fees then payable under
Section 3.5.(c), the Agent shall issue the requested Letter of Credit on the
requested date of issuance for the benefit of the stipulated beneficiary but in
no event prior to the date 5 Business Days following the date after which the
Agent has received all of the items required to be delivered to it under this
subsection. Upon the written request of the Borrower, the Agent shall deliver to
the Borrower a copy of (i) any Letter of Credit proposed to be issued hereunder
prior to the issuance thereof and (ii) each issued Letter of Credit within a
reasonable time after the date of issuance thereof. To the extent any term of a
Letter of Credit Document is inconsistent with a term of any Loan Document, the
term of such Loan Document shall control as to the Agent, the Lenders and the
Loan Parties.

(d) Reimbursement Obligations. Upon receipt by the Agent from the beneficiary of
a Letter of Credit of any demand for payment under such Letter of Credit, the
Agent shall promptly notify the Borrower of the amount to be paid by the Agent
as a result of such demand and the date on which payment is to be made by the
Agent to such beneficiary in respect of such demand. The Borrower hereby
absolutely, unconditionally and irrevocably agrees to pay and reimburse the
Agent for the amount of each demand for payment under such Letter of Credit at
or prior to the date on which payment is to be made by the Agent to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind. Upon receipt by the Agent of any payment in respect of
any Reimbursement Obligation, the Agent shall promptly pay to each Lender that
has acquired a participation therein under the second sentence of subsection
(i) of this Section such Lender’s Pro Rata Share of such payment.

(e) Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the Agent
whether or not the Borrower intends to borrow hereunder to finance its
obligation to reimburse the Agent for the amount of the related demand for
payment and, if it does, the Borrower shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement. If the
Borrower fails to so advise the Agent, or if the Borrower fails to reimburse the
Agent for a demand for payment under a Letter of Credit by the date of such
payment, then the Borrower shall be deemed to have requested a borrowing of Base

 

4



--------------------------------------------------------------------------------

Rate Loans hereunder in the amount of its unpaid Reimbursement Obligation to
finance its obligation to reimburse the Agent for the amount of the related
demand for payment. The amount limitations contained in the second sentence of
Section 2.1.(a) shall not apply to any borrowing of Base Rate Loans made
pursuant to this subsection. The Agent shall notify each Lender of the proposed
borrowing no later than 9:00 a.m. San Francisco time on the proposed date of
borrowing. No later than 11:00 a.m. San Francisco time on the proposed date of
borrowing, each Lender shall deposit with the Agent at the Principal Office, in
immediately available funds, an amount equal to the Base Rate Loan to be made by
such Lender. Subject to fulfillment of all applicable conditions set forth
herein, the Agent shall apply the proceeds of such Loans in satisfaction of the
unpaid Reimbursement Obligation. If the conditions of this Agreement do not
permit the making of Base Rate Loans hereunder, then the Agent shall give each
Lender prompt notice thereof and of the amount of the demand for payment,
specifying such Lender’s Pro Rata Share of the amount of the related demand for
payment and the provisions of subsection (j) of this Section shall apply.

(f) Effect of Letters of Credit on Commitments. Upon the issuance by the Agent
of any Letter of Credit and until such Letter of Credit shall have expired or
been terminated, the Commitment of each Lender shall be deemed to be utilized
for all purposes of this Agreement in an amount equal to the product of (i) such
Lender’s Pro Rata Share and (ii) the sum of (A) the Stated Amount of such Letter
of Credit plus (B) any related Reimbursement Obligations then outstanding.

(g) Agent’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Agent shall only be required to use the same
standard of care as it uses in connection with examining documents presented in
connection with drawings under letters of credit in which it has not sold
participations and making payments under such letters of credit. The Borrower
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, neither the Agent nor any of
the Lenders shall be responsible for (i) the form, validity, sufficiency,
accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telecopy or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any Letter of

 

5



--------------------------------------------------------------------------------

Credit, or of the proceeds thereof; (vii) the misapplication by the beneficiary
of any Letter of Credit, or of the proceeds of any drawing under any Letter of
Credit; or (viii) any consequences arising from causes beyond the control of the
Agent or the Lenders. None of the above shall affect, impair or prevent the
vesting of any of the Agent’s rights or powers hereunder. Any action taken or
omitted to be taken by the Agent under or in connection with any Letter of
Credit, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not create against the Agent any liability to the Borrower or
any Lender. In this connection, the obligation of the Borrower to reimburse the
Agent for any drawing made under any Letter of Credit shall be absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement or any other applicable Letter of Credit Document under
all circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the Agent, any Lender, any beneficiary
of a Letter of Credit or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or in the Letter of Credit
Documents or any unrelated transaction; (D) any breach of contract or dispute
between the Borrower, the Agent, any Lender or any other Person; (E) any demand,
statement or any other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein or made in connection therewith being untrue or inaccurate in any
respect whatsoever; (F) any non-application or misapplication by the beneficiary
of a Letter of Credit or of the proceeds of any drawing under such Letter of
Credit; (G) payment by the Agent under the Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of the
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrower’s Reimbursement
Obligations.

(h) Amendments, Etc. The issuance by the Agent of any amendment, supplement or
other modification to any Letter of Credit shall be subject to the same
conditions applicable under this Agreement to the issuance of new Letters of
Credit (including, without limitation, that the request therefor be made through
the Agent), and no such amendment, supplement or other modification shall be
issued unless either (i) the respective Letter of Credit affected thereby would
have complied with such conditions had it originally been issued hereunder in
such amended, supplemented or modified form or (ii) the Agent and Requisite
Lenders shall have consented thereto. In connection with any such amendment,
supplement or other modification, the Borrower shall pay the fees, if any,
payable under the last sentence of Section 3.5.(c).

(i) Lenders’ Participation in Letters of Credit. Immediately upon the issuance
by the Agent of any Letter of Credit each Lender shall be deemed to have
absolutely, irrevocably and unconditionally purchased and received from the
Agent, without recourse or warranty, an undivided interest and participation to
the extent of such Lender’s Pro

 

6



--------------------------------------------------------------------------------

Rata Share of the liability of the Agent with respect to such Letter of Credit
and each Lender thereby shall absolutely, unconditionally and irrevocably
assume, as primary obligor and not as surety, and shall be unconditionally
obligated to the Agent to pay and discharge when due, such Lender’s Pro Rata
Share of the Agent’s liability under such Letter of Credit. In addition, upon
the making of each payment by a Lender to the Agent in respect of any Letter of
Credit pursuant to the immediately following subsection (j), such Lender shall,
automatically and without any further action on the part of the Agent or such
Lender, acquire (i) a participation in an amount equal to such payment in the
Reimbursement Obligation owing to the Agent by the Borrower in respect of such
Letter of Credit and (ii) a participation in a percentage equal to such Lender’s
Pro Rata Share in any interest or other amounts payable by the Borrower in
respect of such Reimbursement Obligation (other than the Fees payable to the
Agent pursuant to the last sentence of Section 3.5.(c)).

(j) Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Agent on demand in immediately available funds in Dollars the amount of such
Lender’s Pro Rata Share of each drawing paid by the Agent under each Letter of
Credit to the extent such amount is not reimbursed by the Borrower pursuant to
subsection (d) of this Section; provided, however, that in respect of any
drawing under any Letter of Credit, the maximum amount that any Lender shall be
required to fund, whether as a Revolving Loan or as a participation, shall not
exceed such Lender’s Pro Rata Share of such drawing. Each Lender’s obligation to
make such payments to the Agent under this subsection, and the Agent’s right to
receive the same, shall be absolute, irrevocable and unconditional and shall not
be affected in any way by any circumstance whatsoever, including without
limitation, (i) the failure of any other Lender to make its payment under this
subsection, (ii) the financial condition of the Borrower or any other Loan
Party, (iii) the existence of any Default or Event of Default, including any
Event of Default described in Section 9.1.(e) or 9.1.(f) or (iv) the termination
of the Commitments. Each such payment to the Agent shall be made without any
offset, abatement, withholding or deduction whatsoever.

(k) Information to Lenders. Promptly following any change in Letters of Credit
outstanding, the Agent shall deliver to each Lender and the Borrower a notice
describing the aggregate amount of all Letters of Credit outstanding at such
time. Upon the request of any Lender from time to time, the Agent shall deliver
any other information reasonably requested by such Lender with respect to each
Letter of Credit then outstanding. Other than as set forth in this subsection,
the Agent shall have no duty to notify the Lenders regarding the issuance or
other matters regarding Letters of Credit issued hereunder. The failure of the
Agent to perform its requirements under this subsection shall not relieve any
Lender from its obligations under the immediately preceding subsection (j).

 

7



--------------------------------------------------------------------------------

Section 2.3. Swingline Loans.

(a) Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.16., the Swingline Lender agrees to make Swingline
Loans to the Borrower, during the period from the Effective Date to but
excluding the Swingline Termination Date, in an aggregate principal amount at
any one time outstanding up to, but not exceeding, $35,000,000, as such amount
may be reduced from time to time in accordance with the terms hereof. If at any
time the aggregate principal amount of the Swingline Loans outstanding at such
time exceeds the Swingline Commitment in effect at such time, the Borrower shall
immediately pay the Agent for the account of the Swingline Lender the amount of
such excess. Subject to the terms and conditions of this Agreement, the Borrower
may borrow, repay and reborrow Swingline Loans hereunder. The borrowing of a
Swingline Loan shall not constitute usage of any Lender’s Commitment for
purposes of calculation of the fee payable under Section 3.5.(b) or otherwise.

(b) Procedure for Borrowing Swingline Loans. The Borrower shall give the Agent
and the Swingline Lender notice pursuant to a Notice of Swingline Borrowing
delivered no later than 9:00 a.m. San Francisco time on the proposed date of
such borrowing. Any such telephonic notice shall include all information to be
specified in a written Notice of Swingline Borrowing. Not later than 11:00 a.m.
San Francisco time on the date of the requested Swingline Loan and subject to
satisfaction of the applicable conditions set forth in Article V. for such
borrowing, the Swingline Lender will make the proceeds of such Swingline Loan
available to the Borrower in Dollars, in immediately available funds, at the
account specified by the Borrower in the Notice of Swingline Borrowing.

(c) Interest. Swingline Loans shall bear interest at a per annum rate equal to
the Base Rate as in effect from time to time or at such other rate or rates as
the Borrower and the Swingline Lender may agree from time to time in writing.
All accrued and unpaid interest on Swingline Loans shall be payable on the dates
and in the manner provided in Section 2.4. with respect to interest on Base Rate
Loans (except as the Swingline Lender and the Borrower may otherwise agree in
writing in connection with any particular Swingline Loan).

(d) Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $500,000 and integral multiples of $100,000 in excess thereof, or such
other minimum amounts agreed to by the Swingline Lender and the Borrower. Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender prior written notice thereof no later than 10:00 a.m. San
Francisco time on the day prior to the date of such prepayment.

 

8



--------------------------------------------------------------------------------

(e) Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within three Business Days of demand therefor by the
Swingline Lender and, in any event, within 5 Business Days after the date such
Swingline Loan was made. Notwithstanding the foregoing, the Borrower shall repay
the entire outstanding principal amount of, and all accrued but unpaid interest
on, the Swingline Loans on the Swingline Termination Date (or such earlier date
as the Swingline Lender and the Borrower may agree in writing). In lieu of
demanding repayment of any outstanding Swingline Loan from the Borrower, the
Swingline Lender may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), request a borrowing of LIBOR
Loans having an Interest Period of one month from the Lenders in an amount equal
to the principal balance of such Swingline Loan. The amount limitations
contained in the second sentence of Section 2.1.(a) shall not apply to any
borrowing of LIBOR Loans made pursuant to this subsection. The Swingline Lender
shall give notice to the Agent of any such borrowing of LIBOR Loans not later
than 9:00 a.m. San Francisco time at least three Business Days prior to the
proposed date of such borrowing. Not later than 9:00 a.m. San Francisco time on
the proposed date of such borrowing, each Lender will make available to the
Agent at the Principal Office for the account of the Swingline Lender, in
immediately available funds, the proceeds of the LIBOR Loan to be made by such
Lender. The Agent shall pay the proceeds of such LIBOR Loans to the Swingline
Lender, which shall apply such proceeds to repay such Swingline Loan. If the
Lenders are prohibited from making Loans required to be made under this
subsection for any reason whatsoever, including without limitation, the
occurrence of any of the Defaults or Events of Default described in
Sections 9.1.(e) and (f), each Lender shall purchase from the Swingline Lender,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Pro Rata Share of such Swingline Loan, by directly
purchasing a participation in such Swingline Loan in such amount and paying the
proceeds thereof to the Agent for the account of the Swingline Lender in Dollars
and in immediately available funds. A Lender’s obligation to purchase such a
participation in a Swingline Loan shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including without limitation,
(i) any claim of setoff, counterclaim, recoupment, defense or other right which
such Lender or any other Person may have or claim against the Agent, the
Swingline Lender or any other Person whatsoever, (ii) the occurrence or
continuation of a Default or Event of Default (including without limitation, any
of the Defaults or Events of Default described in Sections 9.1.(e) and (f)), or
the termination of any Lender’s Commitment, (iii) the existence (or alleged
existence) of an event or condition which has had or could have a Material
Adverse Effect, (iv) any breach of any Loan Document by the Agent, any Lender,
the Borrower or any other Loan Party or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If such amount
is not in fact made available to the Swingline Lender by any Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof, at the Federal Funds Rate. If such Lender does not pay such
amount forthwith upon the Swingline Lender’s demand therefor, and until such
time as such Lender makes the required payment, the Swingline Lender shall be
deemed to continue to have outstanding Swingline Loans in the amount

 

9



--------------------------------------------------------------------------------

of such unpaid participation obligation for all purposes of the Loan Documents
(other than those provisions requiring the other Lenders to purchase a
participation therein). Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Loans, and any other
amounts due it hereunder, to the Swingline Lender to fund Swingline Loans in the
amount of the participation in Swingline Loans that such Lender failed to
purchase pursuant to this Section until such amount has been purchased (as a
result of such assignment or otherwise).

Section 2.4. Rates and Payment of Interest on Loans.

(a) Rates. The Borrower promises to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time); and

(ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor (from the first day to, but excluding, the last
day of such Interest Period), plus the Applicable Margin for such Loan.

Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender, on all Reimbursement Obligations and on any other amount payable by
the Borrower hereunder or under the Revolving Notes held by such Lender to or
for the account of such Lender (including without limitation, accrued but unpaid
interest to the extent permitted under Applicable Law).

(b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full month occurring after
the Effective Date and (ii) on any date on which the principal balance of such
Loan is due and payable in full (whether at maturity, due to acceleration or
otherwise). Interest payable at the Post-Default Rate shall be payable from time
to time on demand. All determinations by the Agent of an interest rate hereunder
shall be conclusive and binding on the Lenders and the Borrower for all
purposes, absent manifest error.

Section 2.5. Number of Interest Periods.

There may be no more than 6 different Interest Periods outstanding at the same
time with respect to Revolving Loans.

 

10



--------------------------------------------------------------------------------

Section 2.6. Repayment of Loans.

The Borrower shall repay the entire outstanding principal amount of, and all
accrued and unpaid interest on, all Revolving Loans on the Termination Date.

Section 2.7. Late Charges.

If any payment required under this Agreement is not paid within 10 days after it
becomes due and payable, the Requisite Lenders may, by notice to the Borrower,
require that the Borrower pay a late charge for late payment to compensate the
Lenders for the loss of use of funds and for the expenses of handling the
delinquent payment, in an amount not to exceed four percent (4.0%) of such
delinquent payment. Such late charge shall be paid in any event not later than
the due date of the next subsequent installment of principal and/or interest. In
the event the maturity of the Obligations hereunder occurs or is accelerated
pursuant to Section 9.2., this Section shall apply only to payments overdue
prior to the time of such acceleration. This Section shall not be deemed to be a
waiver of the Lenders’ right to accelerate payment of any of the Obligations as
permitted under the terms of this Agreement.

Section 2.8. Prepayments.

(a) Optional. Subject to Section 4.4., the Borrower may prepay any Revolving
Loan at any time without premium or penalty. The Borrower shall give the Agent
at least three (3) Business Days prior written notice of the prepayment of any
Revolving Loan. Each voluntary prepayment of Revolving Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof or, if all Revolving Loans are being prepaid at such time, the
prepayment may be in such other amount as is then outstanding.

(b) Mandatory. If at any time the aggregate principal amount of all outstanding
Loans, together with the aggregate amount of all Letter of Credit Liabilities,
exceeds the aggregate amount of the Commitments, the Borrower shall immediately
on demand pay to the Agent for the account of the Lenders, the amount of such
excess. All payments under this subsection (b) shall be applied to pay all
amounts of excess principal outstanding on the applicable Loans and any
applicable Reimbursement Obligations in accordance with Section 3.2., and the
remainder, if any, shall be deposited into the Letter of Credit Collateral
Account for application to any Reimbursement Obligations as and when due.

Section 2.9. Continuation.

So long as no Event of Default exists, the Borrower may on any Business Day,
with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any portion
thereof as a LIBOR Loan by selecting a new Interest Period for such LIBOR Loan.
Each new Interest Period selected under this Section shall commence on the last
day of the immediately preceding Interest Period. Each selection of a new
Interest Period shall be

 

11



--------------------------------------------------------------------------------

made by the Borrower giving to the Agent a Notice of Continuation not later than
9:00 a.m. (San Francisco time) on the third Business Day prior to the date of
any such Continuation. Such notice by the Borrower of a Continuation shall be by
telephone or telecopy, confirmed immediately in writing if by telephone, in the
form of a Notice of Continuation, specifying (a) the proposed date of such
Continuation, (b) the LIBOR Loan and portion thereof subject to such
Continuation and (c) the duration of the selected Interest Period, all of which
shall be specified in such manner as is necessary to comply with all limitations
on Loans outstanding hereunder. Each Notice of Continuation shall be irrevocable
by and binding on the Borrower once given. Promptly after receipt of a Notice of
Continuation, the Agent shall notify each Lender by telecopy, or other similar
form of transmission of the proposed Continuation. If the Borrower shall fail to
select in a timely manner a new Interest Period for any LIBOR Loan in accordance
with this Section, such Loan will automatically, on the last day of the current
Interest Period therefor, Continue as a LIBOR Loan having an Interest Period of
one month notwithstanding the Borrower not complying with this Section.

Section 2.10. Conversion.

So long as no Event of Default exists, the Borrower may on any Business Day,
upon the Borrower’s giving of a Notice of Conversion to the Agent, Convert all
or a portion of a Loan of one Type into a Loan of another Type. Any Conversion
of a LIBOR Loan into a Base Rate Loan shall be made on, and only on, the last
day of an Interest Period for such LIBOR Loan and, upon Conversion of a Base
Rate Loan into a LIBOR Loan, the Borrower shall pay accrued interest to the date
of Conversion on the principal amount so Converted. Each such Notice of
Conversion shall be given not later than 9:00 a.m. (San Francisco time) one
Business Day prior to the date of any proposed Conversion into Base Rate Loans
and three Business Days prior to the date of any proposed Conversion into LIBOR
Loans. Promptly after receipt of a Notice of Conversion, the Agent shall notify
each Lender by telecopy, or other similar form of transmission of the proposed
Conversion. Subject to the restrictions specified above, each Notice of
Conversion shall be by telephone (confirmed immediately in writing) or telecopy
in the form of a Notice of Conversion specifying (a) the requested date of such
Conversion, (b) the Type of Loan to be Converted, (c) the portion of such Type
of Loan to be Converted, (d) the Type of Loan such Loan is to be Converted into
and (e) if such Conversion is into a LIBOR Loan, the requested duration of the
Interest Period of such Loan. Each Notice of Conversion shall be irrevocable by
and binding on the Borrower once given.

Section 2.11. Notes.

The Revolving Loans made by each Lender shall, in addition to this Agreement,
also be evidenced by a Revolving Note, payable to the order of such Lender in a
principal amount equal to the amount of its Commitment as originally in effect
and otherwise duly completed. The Swingline Loans made by the Swingline Lender
to the Borrower shall, in addition to this Agreement, also be evidenced by a
Swingline Note payable to the order of the Swingline Lender.

 

12



--------------------------------------------------------------------------------

Section 2.12. Expiration or Maturity Date of Letters of Credit Past Termination
Date.

If on the date the Commitments are terminated (whether voluntarily, by reason of
the occurrence of an Event of Default or otherwise), there are any Letters of
Credit outstanding hereunder, the Borrower shall, on such date, pay to the Agent
an amount of money equal to the Stated Amount of such Letter(s) of Credit for
deposit into the Letter of Credit Collateral Account. If a drawing pursuant to
any such Letter of Credit occurs on or prior to the expiration date of such
Letter of Credit, the Borrower authorizes the Agent to use the monies deposited
in the Letter of Credit Collateral Account to make payment to the beneficiary
with respect to such drawing or the payee with respect to such presentment. If
no drawing occurs on or prior to the expiration date of such Letter of Credit,
the Agent shall pay to the Borrower (or to whomever else may be legally entitled
thereto) the monies deposited in the Letter of Credit Collateral Account with
respect to such outstanding Letter of Credit on or before the date 10 days after
the expiration date of such Letter of Credit.

Section 2.13. Increase in Commitments.

At any time and from time to time prior to the date two years after the
Agreement Date the Borrower shall have the right, subject to the terms and
conditions of this Section 2.13., to increase the aggregate amount of the
Commitments to an amount not to exceed $650,000,000. Any such increase in the
aggregate amount of the Commitments must be in an aggregate minimum amount of
$20,000,000 and integral multiples of $5,000,000 in excess thereof. If the
Borrower elects to exercise such right, it shall give the Agent at least 15 days
prior written notice of such exercise and the proposed effective date of such
increase. Any such notice given by the Borrower shall be irrevocable. The Agent
shall forward a copy of any such notice to each Lender promptly upon receipt. No
Lender shall be obligated in any way whatsoever to increase its Commitment. If a
new Lender becomes a party to this Agreement, or if any existing Lender agrees
to increase its Commitment, such Lender shall on the date it becomes a Lender
hereunder (or in the case of an existing Lender, increases its Commitment) (and
as a condition thereto) purchase from the other Lenders its Pro Rata Share
(determined with respect to the Lenders’ relative Commitments and after giving
effect to the increase of Commitments) of any outstanding Revolving Loans, by
making available to the Agent for the account of such other Lenders, in same day
funds, an amount equal to the sum of (A) the portion of the outstanding
principal amount of such Revolving Loans to be purchased by such Lender plus
(B) interest accrued and unpaid to and as of such date on such portion of the
outstanding principal amount of such Revolving Loans. The Borrower shall pay to
the Lenders amounts payable, if any, to such Lenders under Section 4.4. as a
result of the prepayment of any such Revolving Loans; provided, however, that at
the Borrower’s request, any increase of the Commitments pursuant to this Section
shall occur on a date or dates agreed to by the Borrower and the Agent in order
to minimize the amounts payable to the Lenders under Section 4.4. No increase of
the aggregate amount of the Commitments may be effected under this Section if
(x) a Default or Event of Default

 

13



--------------------------------------------------------------------------------

exists on the effective date of such increase or (y) any representation or
warranty made or deemed made by the Borrower or any other Loan Party in any Loan
Document to which any such Loan Party is a party is not (or would not be) true
or correct in all material respects on the effective date of such increase
(except for representations or warranties which expressly relate solely to an
earlier date). In connection with any increase in the aggregate amount of the
Commitments pursuant to this Section, (a) any Lender becoming a party to this
Agreement shall execute such documents and agreements as the Agent may
reasonably request and (b) the Borrower shall make appropriate arrangements so
that each new Lender, and any existing Lender increasing the amount of its
Commitment, receives a new or replacement Note, as appropriate, in the amount of
such Lender’s Commitment within 2 Business Days of the effectiveness of the
applicable increase in the aggregate amount of Commitments.

Section 2.14. Extension of Termination Date.

The Borrower shall have the right, exercisable one time, to extend the
Termination Date by one year. The Borrower may exercise such right only by
executing and delivering to the Agent at least 90 days but not more than 180
days prior to the current Termination Date, a written request for such extension
(an “Extension Request”). The Agent shall forward to each Lender a copy of the
Extension Request received by the Agent promptly upon receipt thereof. Subject
to satisfaction of the following conditions, the Termination Date shall be
extended for one year: (a) immediately prior to such extension and immediately
after giving effect thereto, (i) no Default or Event of Default shall exist and
(ii) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and as of such date
(except to the extent that such representations and warranties expressly relate
solely to an earlier date) and (b) the Borrower shall have paid the Fees payable
under Section 3.5.(d).

Section 2.15. Voluntary Reduction of Commitments

The Borrower may terminate or reduce the amount of the Commitments (for which
purpose use of the Commitments shall be deemed to include the aggregate
principal amount of all outstanding Swingline Loans) at any time and from time
to time without penalty or premium upon not less than five (5) Business Days
prior notice to the Agent of each such termination or reduction, which notice
shall specify the effective date thereof and the amount of any such reduction
(which in the case of any partial reduction of the Commitments shall not be less
than $10,000,000 and integral multiples of $5,000,000 in excess of that amount
in the aggregate) and shall be irrevocable once given and effective only upon
receipt by the Agent (such notice a “Prepayment Notice”); provided, however,
that if the Borrower seeks to reduce the aggregate amount of the Commitments
below $200,000,000, then, unless the Agent and all Lenders have otherwise
previously agreed in writing, the Commitments shall be reduced to zero. Promptly
after receipt of a Prepayment Notice the Agent shall notify each Lender by
telecopy, or other similar form of transmission of the proposed termination or

 

14



--------------------------------------------------------------------------------

Commitment reduction. The Commitments, once reduced pursuant to this Section,
may not be increased. The Borrower shall pay all interest and fees, on the Loans
accrued to the date of such reduction or termination of the Commitments to the
Agent for the account of the Lenders, including but not limited to any
applicable compensation due to each Lender in accordance with Section 4.4. of
this Agreement.

Section 2.16. Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make any Loan, and the Agent shall not be required
to issue any Letter of Credit if, immediately after the making of such Loan or
issuance of such Letter of Credit the aggregate principal amount of all
outstanding Loans, together with the aggregate amount of all Letter of Credit
Liabilities, would exceed the aggregate amount of the Commitments.

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement, the
Notes or any other Loan Document shall be made in Dollars, in immediately
available funds, without setoff, deduction or counterclaim, to the Agent at the
Principal Office, not later than 11:00 a.m. San Francisco time on the date on
which such payment shall become due (each such payment made after such time on
such due date to be deemed to have been made on the next succeeding Business
Day). Subject to Section 9.5., the Borrower shall, at the time of making each
payment under this Agreement or any other Loan Document, specify to the Agent
the amounts payable by the Borrower hereunder to which such payment is to be
applied. Each payment received by the Agent for the account of a Lender under
this Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Agent from time to time, for the account of such Lender at
the applicable Lending Office of such Lender. In the event the Agent fails to
pay such amounts to such Lender within one Business Day of receipt of such
amounts, the Agent shall pay interest on such amount at a rate per annum equal
to the Federal Funds Rate from time to time in effect. If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.

Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided in this Agreement: (a) each borrowing
from Lenders under Section 2.1. shall be made from the Lenders, each payment of
the fees under Section 3.5. shall be made for the account of the Lenders, and
each termination or reduction of the amount of the Commitments under
Section 2.15. shall be applied to

 

15



--------------------------------------------------------------------------------

the respective Commitments of the Lenders, pro rata according to the amounts of
their respective Commitments; (b) each payment or prepayment of principal of
Revolving Loans by the Borrower shall be made for the account of the Lenders pro
rata in accordance with the respective unpaid principal amounts of the Revolving
Loans held by them, provided that if immediately prior to giving effect to any
such payment in respect of any Revolving Loans the outstanding principal amount
of the Revolving Loans shall not be held by the Lenders pro rata in accordance
with their respective Commitments in effect at the time such Loans were made,
then such payment shall be applied to the Revolving Loans in such manner as
shall result, as nearly as is practicable, in the outstanding principal amount
of the Revolving Loans being held by the Lenders pro rata in accordance with
their respective Commitments; (c) each payment of interest on Revolving Loans by
the Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; (d) the Conversion and Continuation of Revolving Loans of a
particular Type (other than Conversions provided for by Section 4.5.) shall be
made pro rata among the Lenders according to the amounts of their respective
Revolving Loans and the then current Interest Period for each Lender’s portion
of each Revolving Loan of such Type shall be coterminous; (e) the Lenders’
participation in, and payment obligations in respect of, Swingline Loans under
Section 2.3., shall be in accordance with their respective Pro Rata Shares; and
(f) the Lenders’ participation in, and payment obligations in respect of,
Letters of Credit under Section 2.2., shall be pro rata in accordance with their
respective Commitments. All payments of principal, interest, fees and other
amounts in respect of the Swingline Loans shall be for the account of the
Swingline Lender only (except to the extent any Lender shall have acquired a
participating interest in any such Swingline Loan pursuant to Section 2.3.).

Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
under this Agreement or shall obtain payment on any other Obligation owing by
the Borrower or any other Loan Party through the exercise of any right of
set-off, banker’s lien or counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by the
Borrower or any other Loan Party to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders in
accordance with Section 3.2. or Section 9.5., such Lender shall promptly
purchase from such other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans made by the other
Lenders or other Obligations owed to such other Lenders in such amounts, and
make such other adjustments from time to time as shall be equitable, to the end
that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance with the requirements of Section 3.2.
or Section 9.5., as applicable. To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the

 

16



--------------------------------------------------------------------------------

Loans or other Obligations owed to such other Lenders may exercise all rights of
set-off, banker’s lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of Loans in the
amount of such participation. Nothing contained herein shall require any Lender
to exercise any such right or shall affect the right of any Lender to exercise
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5. Fees.

(a) Loan Fees. On the Effective Date, the Borrower agrees to pay to the Agent
for the account of each Lender such loan fees as agreed to by the Borrower, the
Agent and such Lender.

(b) Unused Fee. During the period from the Effective Date to but excluding the
Termination Date, the Borrower agrees to pay to the Agent for the account of the
Lenders an unused facility fee equal to the sum of the daily amount by which the
aggregate amount of the Commitments exceeds the aggregate outstanding principal
balance of Revolving Loans and Letter of Credit Liabilities set forth in the
table below multiplied by the corresponding per annum rate applicable to that
portion:

 

Amount by Which Commitments Exceeds
Revolving Loans and Letter of Credit
Liabilities

   Unused Fee  

$0 to and including an amount equal to 33% of the aggregate amount of
Commitments

   0.150 % 

Greater than an amount equal to 33% of the aggregate amount of the Commitments
but less than an amount equal to 66% of the aggregate amount of Commitments

   0.225 % 

Greater than or equal to an amount equal to 66% of the aggregate amount of
Commitments

   0.300 % 

Such fees shall be computed on a daily basis and payable quarterly in arrears on
the first day of each January, April, July and October during the term of this
Agreement and on the Termination Date.

 

17



--------------------------------------------------------------------------------

(c) Letter of Credit Fees. The Borrower agrees to pay to the Agent for the
account of the Lenders a letter of credit fee at a rate per annum equal to the
Applicable Margin multiplied by the Stated Amount of each Letter of Credit;
provided, however, that in no event shall the amount of such fee be less then
$1,000 in the case of any Letter of Credit. Such fee shall be computed on a
daily basis and payable quarterly in arrears on the first day of each January,
April, July and October until such Letter of Credit has expired and on the
expiration date thereof. The Borrower shall pay directly to the Agent from time
to time on demand all routine commissions, charges, costs and expenses in the
amounts customarily charged by the Agent from time to time in like circumstances
with respect to the issuance of each Letter of Credit, drawings, amendments and
other transactions relating thereto.

(d) Extension Fee. If, pursuant to Section 2.14., the Borrower exercises its
right to extend the Termination Date, the Borrower agrees to pay to the Agent
for the account of each Lender an extension fee equal to 0.25% of the amount of
such Lender’s Commitment at such time. Such fee shall be paid to the Agent for
the account of the Lenders prior to, and as a condition to, any such extension.

(e) Agent’s Fees. The Borrower agrees to pay the administrative and other fees
of the Agent as may be agreed to in writing from time to time.

Section 3.6. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of 360 days and the actual number of days elapsed.

Section 3.7. Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or received by any Lender or the
Swingline Lender, then such excess sum shall be credited as a payment of
principal, unless the Borrower shall notify the respective Lender or the
Swingline Lender in writing that the Borrower elects to have such excess sum
returned to it forthwith. It is the express intent of the parties hereto that
the Borrower not pay and neither the Lenders nor the Swingline Lender receive,
directly or indirectly, in any manner whatsoever, interest in excess of that
which may be lawfully paid by the Borrower under Applicable Law. The parties
hereto hereby agree and stipulate that the only charge imposed upon the Borrower
for the use of money in connection with this Agreement is and shall be the
interest described in Sections 2.4.(a)(i) and (ii) and in Section 2.3.(c).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, loan fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Agent, any Lender or the Swingline Lender to third parties or for
damages incurred by the Agent, any Lender or the Swingline Lender, are charges

 

18



--------------------------------------------------------------------------------

made to compensate the Agent, any such Lender or the Swingline Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Agent, the Lenders and the
Swingline Lender in connection with this Agreement. Unless otherwise expressly
provided herein, all fees and all charges, other than charges for the use of
money, shall be fully earned and nonrefundable when due.

Section 3.8. Statements of Account.

The Agent will account to the Borrower monthly with a statement of Loans,
accrued interest and Fees, charges and payments made pursuant to this Agreement
and the other Loan Documents, and such account rendered by the Agent shall be
deemed conclusive upon the Borrower absent manifest error. The Agent will
account to the Borrower on changes in Letters of Credit in accordance with
Section 2.2.(k). The failure of the Agent to deliver such a statement of
accounts shall not relieve or discharge the Borrower from any of its obligations
hereunder.

Section 3.9. Defaulting Lenders.

(a) Defaulting Lender. If for any reason any Lender (a “Defaulting Lender”)
shall fail or refuse to perform any of its obligations under this Agreement or
any other Loan Document to which it is a party within the time period specified
for performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of 2 Business Days after notice from
the Agent, then, in addition to the rights and remedies that may be available to
the Agent or the Borrower under this Agreement or Applicable Law, such
Defaulting Lender’s right to participate in the administration of the Loans,
this Agreement and the other Loan Documents, including without limitation, any
right to vote in respect of, to consent to or to direct any action or inaction
of the Agent or to be taken into account in the calculation of Requisite
Lenders, shall be suspended during the pendency of such failure or refusal. If
for any reason a Lender fails to make timely payment to the Agent of any amount
required to be paid to the Agent hereunder (without giving effect to any notice
or cure periods), in addition to other rights and remedies which the Agent or
the Borrower may have under the immediately preceding provisions or otherwise,
the Agent shall be entitled (i) to collect interest from such Defaulting Lender
on such delinquent payment for the period from the date on which the payment was
due until the date on which the payment is made at the Federal Funds Rate,
(ii) to withhold or setoff and to apply in satisfaction of the defaulted payment
and any related interest, any amounts otherwise payable to such Defaulting
Lender under this Agreement or any other Loan Document and (iii) to bring an
action or suit against such Defaulting Lender in a court of competent
jurisdiction to recover the defaulted amount and any related interest. Any
amounts received by the Agent in respect of a Defaulting Lender’s Loans shall
not be paid to such Defaulting Lender and shall be held by the Agent and paid to
such Defaulting Lender upon the Defaulting Lender’s curing of its default.

 

19



--------------------------------------------------------------------------------

(b) Assignment of Defaulting Lender’s Commitment. The Borrower may demand that a
Defaulting Lender, and upon such demand the Defaulting Lender shall promptly,
assign its Commitment to an Eligible Assignee for a purchase price equal to the
aggregate principal balance of the Loans then owing to such Defaulting Lender
plus any accrued but unpaid interest thereon and accrued but unpaid fees owing
to such Defaulting Lender. Upon any such assignment, the Defaulting Lender’s
interest in the Loans and its rights hereunder (but not its liability in respect
thereof or under the Loan Documents or this Agreement to the extent the same
relate to the period prior to the effective date of the purchase) shall
terminate on the date of assignment, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the Assignee thereof, including an appropriate Assignment and
Acceptance Agreement and, notwithstanding Section 11.5.(c), shall pay to the
Agent an assignment fee in the amount of $7,000. It shall be the sole
responsibility of the Borrower to find an Eligible Assignee willing to acquire
the Defaulting Lender’s Commitment under this Section and at no time shall the
Agent or any Lender be obligated in any way whatsoever to assist in finding an
Eligible Assignee or to purchase a Defaulting Lender’s Commitment. The exercise
by the Borrower of its rights under this clause shall be at the Borrower’s sole
cost and expense and at no cost or expense to the Agent or any of the other
Lenders (excluding the Defaulting Lender). Nothing contained in this Section is
intended to limit in any way whatsoever the rights and remedies that the
Borrower may have with respect to the Defaulting Lender hereunder or otherwise.

Section 3.10. Taxes.

(a) Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Agent or a Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), (iii) any taxes imposed on or
measured by any Lender’s assets, net income, receipts or branch profits and
(iv) any taxes arising after the Agreement Date solely as a result of or
attributable to a Lender changing its designated Lending Office after the date
such Lender becomes a party hereto (such non-excluded items being collectively
called “Taxes”). If any withholding or deduction from any payment to be made by
the Borrower hereunder is required in respect of any Taxes pursuant to any
Applicable Law, then the Borrower will:

(i) pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;

 

20



--------------------------------------------------------------------------------

(ii) promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such Governmental
Authority; and

(iii) pay to the Agent for its account or the account of the applicable Lender,
as the case may be, such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Agent or such Lender will equal the
full amount that the Agent or such Lender would have received had no such
withholding or deduction been required.

(b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.

(c) Tax Forms. Prior to the date that any Lender or Participant organized under
the laws of a jurisdiction outside the United States of America becomes a party
hereto, such Person shall deliver to the Borrower and the Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Lender or
Participant establishing that payments to it hereunder and under the Notes are
(i) not subject to United States Federal backup withholding tax and (ii) not
subject to United States Federal withholding tax under the Code. Each such
Lender or Participant shall (x) deliver further copies of such forms or other
appropriate certifications on or before the date that any such forms expire or
become obsolete and after the occurrence of any event requiring a change in the
most recent form delivered to the Borrower and (y) obtain such extensions of the
time for filing, and renew such forms and certifications thereof, as may be
reasonably requested by the Borrower or the Agent. The Borrower shall not be
required to pay any amount pursuant to last sentence of subsection (a) above to
any Lender or Participant that is organized under the laws of a jurisdiction
outside of the United States of America or the Agent, if it is organized under
the laws of a jurisdiction outside of the United States of America, if such
Lender, Participant or the Agent, as applicable, fails to comply with the
requirements of this subsection. If any such Lender or Participant fails to
deliver the above forms or other documentation, then the Agent may withhold from
such payment to such Lender such amounts as are required by the Code. If any
Governmental Authority asserts that the Agent did not properly withhold or
backup withhold, as the case may be, any tax or other amount from payments made
to or for the account of any Lender, such Lender shall indemnify the Agent
therefor, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to the Agent under this Section, and

 

21



--------------------------------------------------------------------------------

costs and expenses (including all fees and disbursements of any law firm or
other external counsel and the allocated cost of internal legal services and all
disbursements of internal counsel) of the Agent. The obligation of the Lenders
under this Section shall survive the termination of the Commitments, repayment
of all Obligations and the resignation or replacement of the Agent.

ARTICLE IV. YIELD PROTECTION, ETC.

Section 4.1. Additional Costs; Capital Adequacy.

(a) Additional Costs. The Borrower shall promptly pay to the Agent for the
account of a Lender from time to time such amounts as such Lender may reasonably
determine to be necessary to compensate such Lender for any costs incurred by
such Lender that it reasonably determines are attributable to its making or
maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such LIBOR
Loans or such obligation or the maintenance by such Lender of capital in respect
of its LIBOR Loans or its Commitment (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that: (i) changes the basis of taxation of any amounts payable
to such Lender under this Agreement or any of the other Loan Documents in
respect of any of such LIBOR Loans or its Commitment (other than taxes imposed
on or measured by the overall net income of such Lender or of its Lending Office
for any of such LIBOR Loans by the jurisdiction in which such Lender has its
principal office or such Lending Office), or (ii) imposes or modifies any
reserve, special deposit or similar requirements (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System or other
similar reserve requirement applicable to any other category of liabilities or
category of extensions of credit or other assets by reference to which the
interest rate on LIBOR Loans is determined) relating to any extensions of credit
or other assets of, or any deposits with or other liabilities of, or other
credit extended by, or any other acquisition of funds by such Lender (or its
parent corporation), or any commitment of such Lender (including, without
limitation, the Commitment of such Lender hereunder) or (iii) has or would have
the effect of reducing the rate of return on capital of such Lender to a level
below that which such Lender could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies with respect to capital
adequacy).

(b) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of

 

22



--------------------------------------------------------------------------------

such Lender to make or Continue, or to Convert Base Rate Loans into, LIBOR Loans
hereunder shall be suspended until such Regulatory Change ceases to be in effect
(in which case the provisions of Section 4.5. shall apply).

(c) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
tax, reserve, special deposit, capital adequacy or similar requirement against
or with respect to or measured by reference to Letters of Credit and the result
shall be to increase the cost to the Agent of issuing (or any Lender of
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit or reduce any amount
receivable by the Agent or any Lender hereunder in respect of any Letter of
Credit, then, upon demand by the Agent or such Lender, the Borrower shall pay
immediately to the Agent for its account or the account of such Lender, as
applicable, from time to time as specified by the Agent or a Lender, such
additional amounts as shall be sufficient to compensate the Agent or such Lender
for such increased costs or reductions in amount.

(d) Notification and Determination of Additional Costs. Each of the Agent and
each Lender, as the case may be, agrees to notify the Borrower of any event
occurring after the Agreement Date entitling the Agent or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Agent or any Lender
to give such notice shall not release the Borrower from any of its obligations
hereunder; provided, further, however, that no Lender shall be entitled to claim
any compensation under any of the preceding subsections of this Section if such
Lender fails to provide such notice to the Borrower within 90 days of the date
such Lender becomes aware of the occurrence of the event giving rise to the
claim for such compensation. The Agent and each Lender, as the case may be,
agrees to furnish to the Borrower (and in the case of a Lender to the Agent as
well) a certificate setting forth the basis and amount of each request for
compensation under this Section. Determinations by the Agent or such Lender, as
the case may be, of the effect of any Regulatory Change shall be conclusive,
absent manifest error, provided that such determinations are made on a
reasonable basis and in good faith.

Section 4.2. Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of any LIBOR for any Interest Period:

(a) the Agent reasonably determines (which determination shall be conclusive,
absent manifest error) that quotations of interest rates for the relevant
deposits referred to in the definition of LIBOR are not being provided in the
relevant amounts or for the relevant maturities for purposes of determining
rates of interest for LIBOR Loans as provided herein or is otherwise unable to
determine LIBOR, or

 

23



--------------------------------------------------------------------------------

(b) the Agent reasonably determines (which determination shall be conclusive)
that the relevant rates of interest referred to in the definition of LIBOR upon
the basis of which the rate of interest for LIBOR Loans for such Interest Period
is to be determined are not likely to adequately cover the cost to any Lender of
making or maintaining LIBOR Loans for such Interest Period;

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either prepay such
Loan or Convert such Loan into a Base Rate Loan.

Section 4.3. Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Agent) and such Lender’s obligation to make or
Continue, or to Convert Revolving Loans of any other Type into, LIBOR Loans
shall be suspended until such time as such Lender may again make and maintain
LIBOR Loans (in which case the provisions of Section 4.5. shall be applicable).

Section 4.4. Compensation.

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient to compensate such Lender for any loss, cost or expense that such
Lender reasonably determines is attributable to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article
V. to be satisfied) to borrow a LIBOR Loan from such Lender on the date for such
borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue a LIBOR
Loan on the requested date of such Conversion or Continuation.

 

24



--------------------------------------------------------------------------------

Not in limitation of the foregoing, such compensation shall include, without
limitation; in the case of a LIBOR Loan, an amount equal to the then present
value of (i) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (ii) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date plus the Applicable Margin.
Upon the Borrower’s request (made through the Agent), any Lender seeking
compensation under this Section shall provide the Borrower with a statement
setting forth the basis for requesting such compensation and the method for
determining the amount thereof. Any such statement shall be conclusive absent
manifest error.

Section 4.5. Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(b), Section 4.2., or Section 4.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(b), Section 4.2., or Section 4.3. on such earlier date
as such Lender may specify to the Borrower with a copy to the Agent) and, unless
and until such Lender gives notice as provided below that the circumstances
specified in Section 4.1., Section 4.2., or Section 4.3. that gave rise to such
Conversion no longer exist:

(a) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(b) all Revolving Loans that would otherwise be made or Continued by such Lender
as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1. or Section 4.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when LIBOR Loans made by other Lenders are outstanding, then
such Lender’s Base Rate Loans shall be automatically Converted, on the first
day(s) of the next succeeding Interest Period(s) for such outstanding LIBOR
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding LIBOR Loans and by such Lender are held pro rata (as
to principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

 

25



--------------------------------------------------------------------------------

Section 4.6. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into
LIBOR Loans shall be suspended pursuant to Section 4.1., 4.2. or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of
Section 11.5.(c) for a purchase price equal to the aggregate principal balance
of Loans then owing to the Affected Lender plus any accrued but unpaid interest
thereon and accrued but unpaid fees owing to the Affected Lender. Each of the
Agent, the Borrower and the Affected Lender shall reasonably cooperate in
effectuating the replacement of such Affected Lender under this Section, but at
no time shall the Agent, such Affected Lender nor any other Lender be obligated
in any way whatsoever to initiate any such replacement or to assist in finding
an Eligible Assignee. The exercise by the Borrower of its rights under this
Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Agent, the Affected Lender or any of the other Lenders. The terms
of this Section shall not in any way limit the Borrower’s obligation to pay to
any Affected Lender compensation owing to such Affected Lender pursuant to
Section 3.10. or 4.1.

Section 4.7. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.

Section 4.8. Change of Lending Office.

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

26



--------------------------------------------------------------------------------

ARTICLE V. CONDITIONS PRECEDENT

Section 5.1. Initial Conditions Precedent.

The obligation of the Agent and the Lenders to effect or permit the occurrence
of the first Credit Event hereunder, whether as the making of a Loan or the
issuance of a Letter of Credit, is subject to the following conditions
precedent:

(a) The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:

(i) counterparts of this Agreement executed by each of the parties hereto;

(ii) Revolving Notes and Swingline Note executed by the Borrower, payable to
each Lender and complying with the terms of Section 2.11.;

(iii) the Guaranty executed by each of the Guarantors initially to be a party
thereto;

(iv) an opinion of counsel to the Parent, the Borrower, and the Guarantors,
addressed to the Agent and the Lenders and covering the matters set forth on
Exhibit I;

(v) a certificate of incumbency signed by the Secretary or Assistant Secretary
of the Parent with respect to each of the officers of the Parent authorized to
execute and deliver on behalf of the Parent and the Borrower the Loan Documents
to which the Parent or the Borrower is a party and to execute and deliver (or
make by telephone in the case of Notices of Conversion or Continuation) on
behalf of the Borrower Notices of Borrowing, Notices of Conversion, Notices of
Continuation, Notices of Swingline Borrowing and requests for Letters of Credit;

(vi) a certified copy (certified by the Secretary or Assistant Secretary of the
Parent) of all necessary action taken by the Parent to authorize the execution,
delivery and performance of the Loan Documents to which either the Parent or the
Borrower is a party;

(vii) the certificate or articles of incorporation, articles of organization,
certificate of limited partnership, declaration of trust or other comparable
organizational instrument (if any) of the Parent, the Borrower and each
Guarantor, certified as of a recent date by the Secretary of State of the State
of formation of such Person;

 

27



--------------------------------------------------------------------------------

(viii) a Certificate of Good Standing or certificate of similar meaning with
respect to the Parent, the Borrower and each Guarantor (and in the case of a
limited partnership, the general partner of such Guarantor) issued as of a
recent date by the Secretary of State of the State of formation of each such
Person and certificates of qualification to transact business or other
comparable certificates issued by each Secretary of State (and any state
department of taxation, as applicable) of each state in which such Person is
required to be so qualified;

(ix) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Guarantor with
respect to each of the officers of such Person authorized to execute and deliver
the Loan Documents to which such Person is a party;

(x) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the Parent, the Borrower and each
Guarantor of the by-laws of such Person, if a corporation, the operating
agreement, if a limited liability company, the partnership agreement, if a
limited or general partnership, or other comparable document in the case of any
other form of legal entity;

(xi) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Guarantor of all corporate,
partnership, member or other necessary action taken by each Guarantor to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party;

(xii) a copy of the Crown Merger Agreement and any other material documents
executed in connection therewith requested by the Agent, together with all
amendments and supplements thereto, certified by a officer of the Parent to be
true, correct and complete copies and in full force and effect;

(xiii) a certificate of the chief executive officer, chief financial officer or
other senior officer of the Parent stating that all conditions precedent to the
consummation of the Crown Transaction as set forth in the Crown Merger Agreement
have been satisfied or waived, together with a file-stamped copies of the
articles of merger of PREIT and Crown filed with the Secretary of the
Commonwealth of the Commonwealth of Pennsylvania and the Secretary of State of
the State of Maryland;

(xiv) a letter from the administrative agent under each of the Existing Credit
Agreements providing information regarding the payment in full of amounts
outstanding thereunder (other than the Letters of Credit described on
Schedule 2.2.(a)) and providing for the termination thereof; and

(xv) such other documents and instruments as the Agent, or any Lender through
the Agent, may reasonably request.

 

28



--------------------------------------------------------------------------------

(b) In the good faith judgment of the Agent:

(i) There shall not have occurred or become known to the Agent or the Lenders
any event, condition, situation or status since the date of the information
contained in the financial and business projections, budgets, pro forma data and
forecasts concerning the Parent, the Borrower and the other Subsidiaries
delivered to the Agent and the Lenders prior to the Agreement Date that has had
or could reasonably be expected to have a Material Adverse Effect;

(ii) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) have a Material Adverse Effect or (B) restrain or
enjoin, impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of any Loan Party to fulfill its obligations under
the Loan Documents to which it is a party; and

(iii) The Parent, the Borrower and the other Loan Parties shall have received
all approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under or violation of
(A) any Applicable Law or (B) any agreement, document or instrument to which any
Loan Party is a party or by which any of them or their respective properties is
bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which, or the failure to make, give or receive
which, would not reasonably be likely to (1) have a Material Adverse Effect, or
(2) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower, the Parent or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party.

Section 5.2. Conditions Precedent to All Loans and Letters of Credit.

The obligation of the Lenders to make any Loans, of the Swingline Lender to make
a Swingline Loan and of the Agent to issue Letters of Credit are all subject to
the further condition precedent that: (a) no Default, or Event of Default shall
have occurred and be continuing as of the date of the making of such Loan or
date of issuance of such Letter of Credit or would exist immediately after
giving effect thereto; (b) the representations and warranties made or deemed
made by each Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct on and as of the date of the making of such Loan or
date of issuance of such Letter of Credit with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances not
prohibited hereunder and (c) in the case of the borrowing of Loans, the Agent
shall have received a timely Notice

 

29



--------------------------------------------------------------------------------

of Borrowing or the Swingline Lender shall have received a timely Notice of
Swingline Borrowing, as applicable. Each Credit Event shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Credit Event and,
unless the Borrower otherwise notifies the Agent prior to the date of such
Credit Event, as of the date of the occurrence of such Credit Event). In
addition, the Borrower shall be deemed to have represented to the Agent and the
Lenders at the time any such Loan is made or any such Letter of Credit is issued
that all conditions to the making of such Loan or issuing of such Letter of
Credit contained in Article V. have been satisfied or waived as permitted
hereunder.

Section 5.3. Conditions as Covenants.

If the Lenders make any Loans, or the Agent issues a Letter of Credit, prior to
the satisfaction of all conditions precedent set forth in Sections 5.1. and
5.2., the Borrower shall nevertheless cause such condition or conditions to be
satisfied within 5 Business Days after the date of the making of such Loans or
the issuance of such Letter of Credit, unless waived as permitted hereunder.
Unless set forth in writing to the contrary, the making of its initial Loan by a
Lender shall constitute a confirmation by such Lender to the Agent and the other
Lenders that insofar as such Lender is concerned the Borrower has satisfied the
conditions precedent for initial Loans set forth in Sections 5.1. and 5.2.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1. Representations and Warranties.

In order to induce the Agent, each Lender and the Swingline Lender to enter into
this Agreement and to make Loans and issue Letters of Credit, in the case of the
Agent, and to acquire participations in Letters of Credit and Swingline Loans,
in the case of Lenders, the Borrower and the Parent each represents and warrants
to the Agent, each Lender and the Swingline Lender as follows:

(a) Organization; Power; Qualification. Each of the Loan Parties is a
corporation, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized could reasonably be expected
to have, in each instance, a Material Adverse Effect.

(b) Ownership Structure. Part I of Schedule 6.1.(b) is a complete and correct
list, as of the Agreement Date (and after giving effect to the Crown
Transaction), of all Subsidiaries of the Parent, setting forth for each such
Subsidiary (i) the jurisdiction of organization of such Subsidiary, (ii) each
Person holding any Equity Interest in such

 

30



--------------------------------------------------------------------------------

Subsidiary, (iii) the nature of the Equity Interests held by each such Person
and (iv) the percentage of ownership of such Subsidiary represented by such
Equity Interests. Except as disclosed in such Schedule (w) each of the Parent
and its Subsidiaries owns, free and clear of all Liens, and has the unencumbered
right to vote, all outstanding Equity Interests in each Person shown to be held
by it on such Schedule, (x) all of the issued and outstanding capital stock of
each such Person organized as a corporation is validly issued, fully paid and
nonassessable and (y) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person. Part II of Schedule 6.1.(b)
correctly sets forth, as of the Agreement Date (and after giving effect to the
Crown Transaction), all Unconsolidated Affiliates of the Parent, including the
correct legal name of such Person, the type of legal entity which each such
Person is, and all Equity Interests in such Person held directly or indirectly
by the Parent.

(c) Authorization of Loan Documents and Borrowings. The Borrower has the right
and power, and has taken all necessary action to authorize it, to borrow
hereunder. The Parent, the Borrower and each other Loan Party has the right and
power, and has taken all necessary action to authorize it, to execute, deliver
and perform each of the Loan Documents to which it is a party in accordance with
their respective terms and to consummate the transactions contemplated hereby
and thereby. The Loan Documents to which the Parent, the Borrower or any other
Loan Party is a party have been duly executed and delivered by duly authorized
signatories of such Person and each is a legal, valid and binding obligation of
such Person enforceable against such Person in accordance with its respective
terms, except as the same may be limited by bankruptcy, insolvency, fraudulent
conveyance and other similar laws affecting the rights of creditors generally
and the availability of equitable remedies for the enforcement of certain
obligations (other than the payment of principal) contained herein or therein
may be limited by equitable principles generally.

(d) Compliance of Loan Documents and Borrowing with Laws, etc. The execution,
delivery and performance of this Agreement and the other Loan Documents to which
the Parent, the Borrower or any other Loan Party is a party in accordance with
their respective terms, and the borrowings hereunder, do not and will not, by
the passage of time, the giving of notice, or both: (i) require any Governmental
Approval or violate any Applicable Law (including all Environmental Laws)
relating to any Loan Party or any other Subsidiary; (ii) result in a breach of
or constitute a default under the declaration of trust, certificate or articles
of incorporation, bylaws, partnership agreement or other organizational
documents of any Loan Party or any other Subsidiary, or any indenture, agreement
or other instrument to which any Loan Party or any other Subsidiary is a party
or by which it or any of its respective properties may be bound; or (iii) result
in or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party or any other
Subsidiary other than in favor of the Agent for the benefit of the Lenders.

 

31



--------------------------------------------------------------------------------

(e) Compliance with Law; Governmental Approvals. Each Loan Party and each other
Subsidiary is in compliance with each Governmental Approval applicable to it and
in compliance with all other Applicable Law relating to such Loan Party or such
other Subsidiary except for noncompliances which, and Governmental Approvals the
failure to possess could not reasonably be expected to have a Material Adverse
Effect.

(f) Title to Properties. Schedule 6.1.(f) is, as of the Agreement Date (and
after giving effect to the Crown Transaction), a complete and correct listing of
all Properties of the Parent, the Borrower, the other Loan Parties and all other
Subsidiaries, setting forth, for each such Property, (i) to the best of the Loan
Parties’ knowledge, the current occupancy status of such Property, (ii) whether
such Property is a Development Property or Major Redevelopment Property and,
(iii) if such Property is a Development Property or Major Redevelopment
Property, the status of completion of such Property. Each of the Parent, the
Borrower, the other Loan Parties and all other Subsidiaries has good, marketable
and legal title to, or a valid leasehold interest in, its respective assets
necessary to the conduct of their businesses.

(g) Existing Indebtedness; Liabilities. Part I of Schedule 6.1.(g) is, as of the
Agreement Date (and after giving effect to the Crown Transaction), a complete
and correct listing of all Indebtedness (including all Guarantees of
Indebtedness) of the Parent, the Borrower, the other Loan Parties, the other
Subsidiaries and any Unconsolidated Affiliates, and if such Indebtedness is
secured by any Lien, a description of all of the property subject to such Lien.
As of the Agreement Date, the Loan Parties and the other Subsidiaries have
performed and are in compliance with all of the terms of all Indebtedness of the
Loan Parties and other Subsidiaries and all instruments and agreements relating
thereto, and no default or event of default, or event or condition which with
the giving of notice, the lapse of time, or both, would constitute such a
default or event of default, exists with respect to any such Indebtedness. Part
II of Schedule 6.1.(g) is, as of the Agreement Date (and after giving effect to
the Crown Transaction), to the best of the Loan Parties’ knowledge, a complete
and correct listing of all Total Liabilities of the Parent, the Borrower, the
other Loan Parties and the other Subsidiaries (excluding any Indebtedness set
forth on Part I of such Schedule but including Contingent Obligations not set
forth on Part I of such Schedule).

(h) Material Contracts. Schedule 6.1.(h) is, as of the Agreement Date (and after
giving effect to the Crown Transaction), a true, correct and complete listing of
all Material Contracts. As of the Agreement Date, all such Material Contracts
are in full force and effect and each Loan Party and the other Subsidiaries that
are parties to any Material Contract has performed and is in compliance with all
of the terms of such Material Contract, and no default or event of default, or
event or condition which with the giving of notice, the lapse of time, or both,
would constitute such a default or event of default, exists with respect to any
such Material Contract.

 

32



--------------------------------------------------------------------------------

(i) Litigation. Except as set forth on Schedule 6.1.(i), there are no actions,
suits, proceedings or, to the knowledge of the Parent or the Borrower, any
investigations by any Governmental Authority pending (nor, to the knowledge of
the Parent or the Borrower, are there any actions, suits, proceedings or
investigations by any Governmental Authority threatened, nor is there any basis
therefor) against or in any other way relating adversely to or affecting the
Parent, the Borrower, any other Loan Party or any other Subsidiary or any of its
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which could reasonably be expected to
have a Material Adverse Effect, and there are no strikes, slow downs, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to any Loan Party or any other Subsidiary which could reasonably be expected to
have a Material Adverse Effect.

(j) Taxes. All federal, state and other tax returns of the Loan Parties and the
other Subsidiaries required by Applicable Law to be filed have been duly filed,
and all federal, state and other taxes, assessments and other governmental
charges or levies upon any Loan Party or any other Subsidiary and its respective
properties, income, profits and assets which are due and payable have been paid,
except any such nonpayment which is at the time permitted under Section 7.7. All
charges, accruals and reserves on the books of the Parent and each of its
Subsidiaries in respect of any taxes or other governmental charges are in
accordance with GAAP.

(k) Financial Statements. The Parent has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal year ending December 31, 2002, and the related
consolidated statements of income, shareholders’ equity and cash flows for the
fiscal year ending on such date, with the opinion thereon of KPMG LLP, (ii) the
unaudited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal quarter ending September 30, 2003, and the related
consolidated statements of income, shareholders’ equity and cash flows of the
Parent and its consolidated Subsidiaries for the three fiscal quarter period
ending on such date, (iii) the audited consolidated balance sheet of Crown and
its consolidated Subsidiaries for the fiscal year ending December 31, 2002, and
the related consolidated statements of income, shareholders’ equity and cash
flows for the fiscal year ending on such date, with the opinion thereon of
Ernst & Young LLP, (iv) the unaudited consolidated balance sheet of Crown and
its consolidated Subsidiaries for the fiscal quarter ending September 30, 2003,
and the related consolidated statements of income, shareholders’ equity and cash
flows of Crown and its consolidated Subsidiaries for the three fiscal quarter
period ending on such date and (v) unaudited pro forma condensed consolidated
statements of income of the Parent and its Subsidiaries (giving effect to the
Crown Transaction) for the year ended December 31, 2002 and for the six-month
period ended June 30, 2003 and the unaudited pro forma condensed consolidated
balance sheet of the Parent and its Subsidiaries (giving effect to the Crown
Transaction) as of June 30, 2003 (such pro forma statements, the “Pro Forma
Financial Statements”). Such balance sheets and statements (including in each
case related schedules and notes but excluding

 

33



--------------------------------------------------------------------------------

the Pro Forma Financial Statements) present fairly, in accordance with GAAP
consistently applied throughout the periods involved, and in all material
respects, the consolidated financial position of the Parent and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to changes
resulting from normal year-end audit adjustments). Neither the Parent nor any of
its Subsidiaries has on the Agreement Date any material contingent liabilities,
liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments,
except as referred to or reflected or provided for in said financial statements.
The Pro Forma Financial Statements have been prepared by the Parent and Crown,
based on their respective financial statements for such periods and at such date
together with available information and certain assumptions which the Parent
believes to be reasonable, and give pro forma effect to the Crown Transaction.

(l) No Material Adverse Change. Since December 31, 2002, there has been no
material adverse change in the consolidated financial condition, results of
operations, business or prospects of the Parent and its consolidated
Subsidiaries taken as a whole. Each of the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries is Solvent.

(m) ERISA. No member of the ERISA Group maintains or has ever maintained any
Benefit Plan. No member of the ERISA Group contributes or is obligated to
contribute to or has ever contributed to or been obligated to contribute to any
Multiemployer Plan. No member of the ERISA Group has failed to make any
contribution or payment in respect of any Benefit Arrangement, or made any
amendment to any Benefit Arrangement, which has resulted or, to the Borrower’s
or the Parent’s knowledge, could result in the imposition of a Lien or the
posting of a bond or other security under ERISA or the Internal Revenue Code.

(n) Absence of Defaults. No Loan Party nor any other Subsidiary is in default
under its declaration of trust, certificate or articles of incorporation,
bylaws, partnership agreement or other similar organizational documents, and no
event has occurred, which has not been remedied, cured or waived: (i) which
constitutes a Default or an Event of Default; or (ii) which constitutes, or
which with the passage of time, the giving of notice, or both, would constitute,
a default or event of default by any Loan Party or any other Subsidiary under
any agreement (excluding any Loan Document) or judgment, decree or order to
which any Loan Party or any other Subsidiary is a party or by which any such
Person or any of its respective properties may be bound where such default or
event of default could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(o) Environmental Laws. Each of the Loan Parties and the other Subsidiaries is
in compliance with all applicable Environmental Laws and has obtained all
Governmental Approvals which are required under Environmental Laws and is in
compliance with all terms and conditions of such Governmental Approvals, where
with

 

34



--------------------------------------------------------------------------------

respect to each of the foregoing the failure to obtain or to comply with could
be reasonably expected to have a Material Adverse Effect. Except for any of the
following matters that could not be reasonably expected to have a Material
Adverse Effect, neither the Parent nor the Borrower is aware of, nor has either
received notice of, any past or present events, conditions, circumstances,
activities, practices, incidents, actions, or plans which, with respect to any
Loan Party or any other Subsidiary, may unreasonably interfere with or prevent
compliance or continued compliance with Environmental Laws, or may give rise to
any common-law or legal liability, based on or related to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport, or
handling or the emission, discharge, release or threatened release into the
environment, of any Hazardous Material; and there is no civil, criminal, or
administrative action, suit, demand, claim, hearing, notice, or demand letter,
notice of violation, investigation, or proceeding pending or, to the Parent’s or
the Borrower’s knowledge after due inquiry, threatened, against any Loan Party
or any other Subsidiary relating in any way to Environmental Laws which could be
reasonably expected to have a Material Adverse Effect.

(p) Investment Company; Public Utility Holding Company. No Loan Party nor any
other Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, (ii) a “holding company” or a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company”, within the meaning of the Public Utility Holding Company
Act of 1935, as amended, or (iii) subject to any other Applicable Law which
purports to regulate or restrict its ability to borrow money or to consummate
the transactions contemplated by this Agreement or to perform its obligations
under any Loan Document to which it is a party.

(q) Margin Stock. No Loan Party nor any other Subsidiary is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System.

(r) Affiliate Transactions. Except as permitted by Section 8.8., no Loan Party
is a party to or bound by any agreement or arrangement (whether oral or written)
to which any Affiliate of the Borrower is a party.

(s) Intellectual Property. Each Loan Party and each other Subsidiary own or have
the right to use, under valid license agreements or otherwise, all material
patents, licenses, franchises, trademarks, trademark rights, trade names, trade
name rights, trade secrets and copyrights (collectively, “Intellectual
Property”) necessary to the conduct of the businesses of the Borrower and its
Subsidiaries, taken as a whole, as now conducted and as contemplated by the Loan
Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person. All such Intellectual Property is fully protected and/or duly
and

 

35



--------------------------------------------------------------------------------

properly registered, filed or issued in the appropriate office and jurisdictions
for such registrations, filing or issuances. No material claim has been asserted
by any Person with respect to the use of any such Intellectual Property, or
challenging or questioning the validity or effectiveness of any such
Intellectual Property. The use of such Intellectual Property by the Loan Parties
and the other Subsidiaries does not infringe on the rights of any Person,
subject to such claims and infringements as do not, in the aggregate, give rise
to any liabilities on the part of any Loan Party or any other Subsidiary that
could reasonably be expected to have a Material Adverse Effect.

(t) Business. As of the Agreement Date, the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries are engaged in the business of acquiring,
developing, owning, operating and managing primarily retail real estate, but
also office, multi-family and industrial properties, together with related
business activities and investments incidental thereto.

(u) Accuracy and Completeness of Information. All written information, reports
and other papers and data (excluding financial projections or other forward
looking statements) furnished to the Agent or any Lender by, or at the direction
of, the Parent, the Borrower, any other Loan Party or any other Subsidiary were,
at the time the same were so furnished, to the best of the Parent’s and the
Borrower’s knowledge, complete and correct in all material respects, to the
extent necessary to give the recipient a true and accurate knowledge of the
subject matter, or, in the case of financial statements, present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods. All financial projections and other
forward looking statements prepared by or on behalf of the Parent, the Borrower
or any other Loan Party or Subsidiary that have been or may hereafter be made
available to the Agent or any Lender were or will be prepared in good faith
based on reasonable assumptions. No document furnished or written statement
made, in each case by, or at the direction of any Loan Party or any other
Subsidiary to the Agent or any Lender in connection with the negotiation,
preparation or execution of any Loan Document contains or will contain any
untrue statement of a fact material to the creditworthiness of any Loan Party or
any other Subsidiary or omits or will omit to state a fact material to the
creditworthiness of any Loan Party or any other Subsidiary which is necessary in
order to make the statements contained therein not misleading.

(v) Not Plan Assets. None of the assets of any Loan Party or any other
Subsidiary constitutes “plan assets” within the meaning of ERISA, the Internal
Revenue Code and the respective regulations promulgated thereunder, of any ERISA
Benefit Plan. The execution, delivery and performance of the Loan Documents by
the Loan Parties, and the borrowing and repayment of amounts thereunder, do not
and will not constitute “prohibited transactions” under ERISA or the Internal
Revenue Code for which no statutory or administrative exemption is available.

 

36



--------------------------------------------------------------------------------

(x) Non-Guarantor Subsidiaries. Schedule 6.1.(x) is, as of the Agreement Date
(and after giving effect to the Crown Transaction), a complete and correct list
of all Subsidiaries which are not required to become a Guarantor as of the
Agreement Date, setting forth for each such Person, the correct legal name of
such Person, the type of legal entity which each such Person is, all equity
interests in such Person held directly or indirectly by the Parent and the
reason such Subsidiary is not required to become a Guarantor as of the Agreement
Date. As of the Agreement Date, none of the Subsidiaries identified on Part II
of Schedule 6.1.(x) as the “Dissolution Subsidiaries” owns any assets other than
assets of nominal value incidental to such Subsidiary’s existence as a legal
entity.

(y) Tax Shelter Regulations. None of the Borrower, any other Loan Party nor any
other Subsidiary intends to treat the Loans or the transactions contemplated by
this Agreement and the other Loan Documents as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4). If the Borrower,
any other Loan Party or any other Subsidiary determines to take any action
inconsistent with such intention, the Borrower will promptly notify the Agent
thereof. If the Borrower so notifies the Agent, the Borrower acknowledges that
one or more of the Lenders may treat its Loans as part of a transaction that is
subject to Treasury Regulation Section 301.6112-1, and such Lender or Lenders,
as applicable, will maintain the lists and other records, including the identity
of the applicable Loan Parties, all as required by such Treasury Regulation.

Section 6.2. Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by, or at the direction of, any Loan Party or any other
Subsidiary to the Agent or any Lender (other than the content of any projections
or other similar forward looking statements) pursuant to or in connection with
this Agreement or any of the other Loan Documents (including, but not limited
to, any such statement made in or in connection with any amendment thereto or
any statement contained in any certificate, financial statement or other
instrument delivered by, or at the direction of, the Parent or the Borrower
prior to the Agreement Date and delivered to the Agent or any Lender in
connection with closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Parent and the Borrower under this
Agreement. All representations and warranties made under this Agreement and the
other Loan Documents shall be deemed to be made at and as of the Agreement Date,
the Effective Date and at and as of the date of the occurrence of any Credit
Event, except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and accurate on and as of such earlier date) and
except for changes in factual circumstances specifically permitted hereunder.
All such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.

 

37



--------------------------------------------------------------------------------

ARTICLE VII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 11.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 11.6., the Borrower and the Parent, as
applicable, shall comply with the following covenants:

Section 7.1. Financial Reporting and Other Information

The Parent shall furnish to the Agent each of the following:

(a) Quarterly Financial Statements. As soon as available and in any event when
the same is required to be filed with the Securities and Exchange Commission,
but in no event later than 45 days after the close of each of the first, second
and third fiscal quarters of the Parent, the unaudited consolidated balance
sheet of the Parent and its Subsidiaries as at the end of such period and the
related unaudited consolidated statements of income and cash flows of the Parent
and its Subsidiaries for such period, and setting forth in each case in
comparative form the figures for the corresponding periods of the previous
fiscal year, all of which shall be accompanied by a statement signed by the
chief financial officer of the Parent on behalf of the Parent stating that, in
his or her opinion, such statements present fairly, in accordance with GAAP and
in all material respects, the consolidated financial position of the Parent and
its Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year-end audit adjustments).

(b) Year-End Statements. As soon as available and in any event when the same is
required to be filed with the Securities and Exchange Commission, but in no
event later than 90 days after the end of each fiscal year of the Parent, the
audited consolidated balance sheet of the Parent and its Subsidiaries as at the
end of such fiscal year and the related audited consolidated statements of
income and cash flows of the Parent and its Subsidiaries for such fiscal year,
setting forth in comparative form the figures as at the end of and for the
previous fiscal year, all of which shall be (a) accompanied by a statement
signed by the chief financial officer of the Parent on behalf of the Parent
stating that, in his or her opinion, such statements present fairly, in
accordance with GAAP and in all material respects, the financial position of the
Parent and its Subsidiaries as at the date thereof and the result of operations
for such period and (b) certified by KPMG LLP or any other independent certified
public accountants of recognized national standing acceptable to the Agent and
the Requisite Lenders, whose opinion shall be unqualified and in scope and
substance satisfactory to the Agent and the Requisite Lenders and who shall have
authorized the Parent to deliver such financial statements and certification
thereof to the Agent and the Lenders pursuant to this Agreement.

 

38



--------------------------------------------------------------------------------

(c) Compliance Certificate. At the time the financial statements are furnished
pursuant to the immediately preceding subsections (a) and (b), a certificate
substantially in the form of Exhibit J (a “Compliance Certificate”) executed on
behalf of the Parent by the chief financial officer of the Parent (i) setting
forth as of the end of such quarterly accounting period or fiscal year, as the
case may be, the calculations required to establish whether or not the Parent
and the Borrower, as applicable, were in compliance with the covenants contained
in Section 8.1.; and (ii) stating that no Default or Event of Default exists,
or, if such is not the case, specifying such Default or Event of Default and its
nature, when it occurred and, whether it is continuing and the steps being taken
by the Parent or the Borrower with respect to such event, condition or failure.

(d) Reports from Accountants. Upon the request of the Agent, copies of all
reports, if any, submitted to the Parent or its Board of Trustees by its
independent public accountants including, without limitation, any management
report.

(e) Shareholder Information. Promptly upon the mailing thereof to the
shareholders of the Parent generally, copies of all financial statements,
reports, proxy statements and other written information so mailed and promptly
upon the issuance thereof copies of all press releases issued by the Parent, the
Borrower, any Subsidiary or any other Loan Party; provided, however, the Parent
need not deliver any such information to the Agent so long as the Parent makes
such information generally available on its website free of charge and the
Parent notifies the Agent when any such information has been posted to the
Parent’s website.

(f) Securities Filings. Within 10 Business Days of the filing thereof, copies of
all registration statements (excluding the exhibits thereto and any registration
statements on Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K
(or their equivalents) and all other periodic reports which the Parent, any
other Loan Party or any other Subsidiary shall file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor) or any
national securities exchange; provided, however, the Parent need not deliver any
such information to the Agent so long as the Parent makes such information
generally available on its website free of charge and the Parent notifies the
Agent when any such information has been posted to the Parent’s website.

(g) Pricing Certificate. At the time the financial statements are furnished
pursuant to subsections (a) and (b) above, a certificate substantially in the
form of Exhibit K (a “Pricing Certificate”) executed by the chief financial
officer of the Parent (i) setting forth as of the end of such quarterly
accounting period or fiscal year, as the case may be, the calculations required
to establish the ratio of Total Liabilities to Gross Asset Value (as determined
in accordance with Section 8.1.) and (ii) stating the corresponding level of
Applicable Margin with respect to such ratio.

(h) Annual Budget and Plans of the Parent. No later than 15 days after the
beginning of each fiscal year of the Parent, projected balance sheets, operating
statements and cash flow budgets of the Parent and its Subsidiaries on a
consolidated basis for each quarter of such fiscal year, all itemized in
reasonable detail. The foregoing shall be accompanied by pro forma calculations,
together with detailed assumptions, required to establish whether or not the
Parent, and when appropriate its consolidated Subsidiaries, will be in
compliance with the covenants contained in Section 8.1. at the end of each
fiscal quarter of such fiscal year.

 

39



--------------------------------------------------------------------------------

(i) Report on Sources and Uses Funds. Within 20 Business Days of the Agent’s
request therefor, a report in form and substance reasonably satisfactory to the
Agent detailing the Parent’s, together with its Subsidiaries’, projected sources
and uses of cash for the period of four consecutive fiscal quarters immediately
following the date of the Agent’s request. Such sources shall include but not be
limited to excess operating cash flow, availability under this Agreement, unused
availability under committed development loans, unfunded committed equity and
any other committed sources of funds. Such uses shall include but not be limited
to cash obligations for binding acquisitions, unfunded development costs,
capital expenditures, debt service, overhead, dividends, maturing project loans,
hedge settlements and other anticipated uses of cash.

(j) Ownership Share/Recourse Share Calculations. Promptly upon the request of
the Agent, evidence of the Parent’s calculation of the Ownership Share and
Recourse Share with respect to a Subsidiary or an Unconsolidated Affiliate, such
evidence to be in form and detail reasonably satisfactory to the Agent.

(k) ERISA Notices. If and when any member of the ERISA Group (i) gives notice to
the PBGC of any “reportable event” (as defined in Section 4043 of ERISA) with
respect to any Benefit Plan which might constitute grounds for a termination of
such Benefit Plan under Title IV of ERISA, or knows that the plan administrator
of any Benefit Plan has given notice of any such reportable event, a copy of the
notice of such reportable event given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA or notice that
any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Benefit Plan, a copy of such notice; (iv) applies for a waiver of
the minimum funding standard under Section 412 of the Internal Revenue Code, a
copy of such application; (v) gives notice of intent to terminate any Benefit
Plan under Section 4041(c) of ERISA, a copy of such notice and other information
filed with the PBGC; (vi) gives notice of withdrawal from any Benefit Plan
pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to make
any payment or contribution to any Benefit Plan or Multiemployer Plan or in
respect of any Benefit Arrangement or makes any amendment to any Benefit Plan or
Benefit Arrangement which has resulted or, to the Parent’s or the Borrower’s
knowledge, could result in the imposition of a Lien or the posting of a bond or
other security under ERISA or the Internal Revenue Code, a certificate of the
controller of the Borrower setting forth details as to such occurrence and
action, if any, which the Borrower or applicable member of the ERISA Group is
required or proposes to take.

 

40



--------------------------------------------------------------------------------

(l) Litigation and Governmental Proceedings. To the extent the Parent or the
Borrower is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Parent, the Borrower, any other Loan Party or any other Subsidiary or any of
their respective properties, assets or businesses which, if determined or
resolved adversely to such Person, could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States income tax returns of the Parent, the Borrower or any of its
Subsidiaries are being audited.

(m) Modification of Organizational Documents. At least five (5) Business Days
prior to the effectiveness thereof, a copy of any material amendment or other
material modification to the Trust Agreement, the Partnership Agreement or other
similar organizational documents of the Parent or the Borrower.

(n) Material Adverse Change. Prompt notice of any change in the business,
assets, liabilities, financial condition, results of operations of the Parent,
the Borrower, any Subsidiary or any other Loan Party which has had or could
reasonably be expected to have Material Adverse Effect.

(o) Default. Prompt notice of the occurrence of (i) any Default, or (ii) Event
of Default, or (iii) the occurrence of any event which constitutes or which with
the passage of time, the giving of notice, or otherwise, would constitute an
event of default by the Parent, the Borrower, any other Loan Party or any other
Subsidiary under any Material Contract to which any such Person is a party or by
which any such Person or any of its respective properties may be bound.

(p) Material Contracts. Promptly upon entering into any Material Contract after
the Agreement Date, a copy of such Material Contract to the Agent.

(q) Other Information, Etc. From time to time and promptly upon each request,
such data, certificates, reports, statements, opinions of counsel, documents or
further information regarding the business, assets, liabilities, financial
condition, results of operations of the Parent, the Borrower, any other Loan
Party or any other Subsidiary as the Agent (or any Lender through the Agent) may
reasonably request.

Upon receipt of any of the items referred to above (other than items requested
under the immediately preceding subsection (q)), the Agent shall promptly
forward a copy thereof to each Lender at its Lending Office (or in the case of
items available on the Parent’s website, the Agent shall give each Lender notice
thereof). Upon receipt of any item requested by a Lender under the immediately
preceding subsection (q), the Agent shall promptly forward a copy thereof to
such Lender at its Lending Office.

 

41



--------------------------------------------------------------------------------

Section 7.2. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 8.5., the Borrower and the Parent
shall preserve and maintain, and cause each Subsidiary to preserve and maintain,
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

Section 7.3. Compliance with Applicable Law.

The Borrower and the Parent shall comply, and cause each Subsidiary to comply,
with all Applicable Law, including the obtaining of all Governmental Approvals,
the failure with which to comply could reasonably be expected to have a Material
Adverse Effect.

Section 7.4. Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Borrower
and the Parent shall, and shall cause each Subsidiary to, (a) protect and
preserve all of its properties, including, but not limited to, all Intellectual
Property, and maintain in good repair, working order and condition all tangible
properties, ordinary wear and tear and casualty excepted, and (b) from time to
time make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times except where the failure to do any of the foregoing under clauses (a) and
(b) herein could not reasonably be expected to have a Material Adverse Effect.

Section 7.5. Conduct of Business.

The Parent and the Borrower shall at all times carry on, and, except as
permitted under Section 8.5., cause each of their Subsidiaries to carry on, its
respective businesses as described in Section 6.1.(t).

Section 7.6. Insurance.

The Borrower and the Parent shall maintain, and cause each Loan Party to
maintain, insurance with financially sound and reputable insurance companies
against such risks and in such amounts as is customarily maintained by similar
businesses or as may be required by Applicable Law. The Borrower and the Parent
shall from time to time deliver to the Agent upon request a detailed list,
together with copies of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.

 

42



--------------------------------------------------------------------------------

Section 7.7. Payment of Taxes and Claims.

The Borrower and the Parent shall pay or discharge, and cause each Subsidiary to
pay and discharge, when due (a) all taxes, assessments and governmental charges
or levies imposed upon it or upon its income or profits or upon any properties
belonging to it, and (b) all lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien on any properties of such Person, except in each
case, any such non-payment or failure to discharge which could not reasonably be
expected to have a Material Adverse Effect; provided, however, that this Section
shall not require the payment or discharge of any such tax, assessment, charge,
levy or claim which is being contested in good faith by appropriate proceedings
which operate to suspend the collection thereof and for which adequate reserves
have been established on the books of the Borrower, the Parent or such
Subsidiary, as applicable, in accordance with GAAP.

Section 7.8. Books and Records; Visits and Inspections.

The Borrower and the Parent will keep, and will cause each Subsidiary to keep,
proper books of record and account in which full, true and correct entries shall
be made of all dealings and transactions in relation to its business and
activities. The Borrower and the Parent will permit, and will cause each
Subsidiary to permit, representatives of the Agent or any Lender to visit and
inspect any of their respective properties, to examine and make abstracts from
any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants in the Borrower’s presence prior to an Event of
Default, all at such reasonable times during business hours and as often as may
reasonably be desired and so long as no Event of Default shall have occurred and
be continuing, with reasonable notice and, at any time after the occurrence and
during the continuance of a Default or Event of Default, all at the Borrower’s
expense.

Section 7.9. Use of Proceeds.

(a) Loans and Letters of Credit. The Borrower will only use the proceeds of
Loans (i) for the payment of pre-development and development costs incurred in
connection with Properties; (ii) to finance acquisitions and the general working
capital needs of the Parent, the Borrower and the Borrower’s Subsidiaries;
(iii) to finance the repayment of Indebtedness of the Parent, the Borrower and
the Borrower’s Subsidiaries; (iv) to finance Investments in Unconsolidated
Affiliates of the Parent; and (v) for other general corporate purposes of the
Parent, the Borrower and the Borrower’s Subsidiaries. The Borrower shall only
use Letters of Credit for the same purposes for which it may use the proceeds of
Loans.

(b) Margin Stock. The Borrower and the Parent shall not, and shall not permit
any Subsidiary, to use any part of the proceeds of any Loan or Letters of Credit
to purchase or carry, or to reduce or retire or refinance any credit incurred to
purchase or carry, any margin stock (within the meaning of Regulation U of the
Board of Governors

 

43



--------------------------------------------------------------------------------

of the Federal Reserve System) or to extend credit to others for the purpose of
purchasing or carrying any such margin stock; provided, however, subject to the
other terms and conditions of the Loan Documents, the Borrower may use proceeds
of Loans (i) to purchase Equity Interests of publicly traded Persons to the
extent permitted under Section 8.1.(e)(ii); (ii) to repurchase Preferred Equity
Interests of the Parent issued and outstanding as of the Effective Date (and
Equity Interests issued in exchange or replacement for such Preferred Equity
Interests); and (iii) to repurchase outstanding common Equity Interests of the
Parent so long as the aggregate amount of such proceeds used to repurchase such
common Equity Interest does not exceed $50,000,000 during the term of this
Agreement. Notwithstanding any other provision of this Agreement or any other
Loan Document, no Loan shall be made and no Letter of Credit shall be issued if
the Agent determines that making of such Loan or issuance of such Letter of
Credit could reasonably be expected to result in a violation of such
Regulation U.

Section 7.10. Environmental Matters.

The Borrower and the Parent shall comply, and cause all of its Subsidiaries to
comply, with all Environmental Laws the failure to comply with which could
reasonably be expected to have a Material Adverse Effect. If the Borrower, the
Parent or any Subsidiary shall (a) receive notice that any violation of any
Environmental Law may have been committed or is about to be committed by such
Person, (b) receive notice that any administrative or judicial complaint or
order has been filed or is about to be filed against the Borrower, any
Subsidiary or any other Loan Party alleging violations of any Environmental Law
or requiring the Borrower, or Subsidiary or any other Loan Party to take any
action in connection with the release of Hazardous Materials or (c) receive any
notice from a Governmental Authority or private party alleging that the
Borrower, or Subsidiary or any other Loan Party may be liable or responsible for
costs associated with a response to or cleanup of a release of a Hazardous
Materials or any damages caused thereby, the Borrower shall provide the Agent
with a copy of such notice within 10 days after the receipt thereof by the
Borrower or any of the Subsidiaries. The Borrower, the Parent and the
Subsidiaries shall promptly take all actions necessary to prevent the imposition
of any Liens on any of their respective properties arising out of or related to
any Environmental Laws.

Section 7.11. Further Assurances.

At the Borrower’s cost and expense, upon request of the Agent, the Borrower
shall duly execute and deliver or cause to be duly executed and delivered, to
the Agent such further instruments, documents and certificates, and do and cause
to be done such further acts that may be reasonably necessary or advisable in
the reasonable opinion of the Agent to carry out more effectively the provisions
and purposes of this Agreement and the other Loan Documents.

 

44



--------------------------------------------------------------------------------

Section 7.12. Material Contracts.

The Borrower and the Parent shall, and shall cause each Subsidiary to, duly and
punctually perform and comply with any and all material representations,
warranties, covenants and agreements expressed as binding upon the Borrower, the
Parent or such Subsidiary under any Material Contract neither the Borrower nor
the Parent shall, nor shall the Borrower permit any Subsidiary, to do or
knowingly permit to be done anything to impair materially the value of any of
the Material Contracts.

Section 7.13. REIT Status.

The Parent shall at all times maintain its status as a REIT.

Section 7.14. Exchange Listing.

The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is subject to price quotations on The NASDAQ Stock Market’s
National Market System.

Section 7.15. Guarantors.

(a) Generally. Subject to subsection (d) below, the Parent shall cause any
Subsidiary (other than an Excluded Subsidiary) of the Parent or the Borrower
that is not already a Guarantor and to which any of the following conditions
apply (each a “New Guarantor”), to execute and deliver to the Agent an Accession
Agreement to the Guaranty, together with the other items required to be
delivered under the immediately following subsection (b):

(i) such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of any other Person (other than Indebtedness under Guarantees
which are solely Guarantees of performance and not of payment and other
Guarantees of such Person for liabilities arising from Nonrecourse Exceptions);
or

(ii) such Subsidiary is a Wholly Owned Subsidiary.

Any such Accession Agreement and the other items required under such
subsection (b) must be delivered to the Agent no later than 45 days following
the last day of the Parent’s fiscal quarter during which any of the above
conditions first applies to a Subsidiary. Notwithstanding the foregoing, if the
assets of a Subsidiary consist solely of (x) Equity Interests in another
Subsidiary and (y) cash and other assets of nominal value incidental to such
Subsidiary’s ownership of the other Subsidiary, and such other Subsidiary is not
required to become a Guarantor under the terms of this Section, then such
Subsidiary shall not be required to become a Guarantor under the terms of this
Section.

 

45



--------------------------------------------------------------------------------

(b) Required Deliveries. Each Accession Agreement delivered by a New Guarantor
under the immediately preceding subsection (a) shall be accompanied by (i) the
items that would have been delivered under Sections 5.1.(a)(iv), and
(vii) through (xi) if such New Guarantor had been a Guarantor on the Agreement
Date; (ii) if such New Guarantor is not a Wholly Owned Subsidiary, a written
acknowledgement of all Persons (other than Loan Parties) holding Equity
Interests in such New Guarantor, pursuant to which such Persons acknowledge and
consent to the Guaranty made by such New Guarantor and (iii) such other
documents and instruments as the Agent may reasonably request.

(c) Release of Certain Guarantors. The Borrower may request in writing that the
Agent release a Guarantor, other than the Parent, if (i) such Guarantor (A) upon
its release as a Guarantor will become an Excluded Subsidiary or cease to be a
Subsidiary or (B) is no longer required to be a party to the Guaranty under this
Section, in any such case as a result of events or transactions not otherwise
prohibited under any of the Loan Documents and (ii) no Event of Default shall
then be in existence or would occur as a result of such release. Together with
any such request, the Borrower shall deliver to the Agent a certificate signed
by the chief financial officer of the Parent certifying that the conditions set
forth in immediately preceding clauses (i) and (ii) will be true and correct
upon the release of such Guarantor. No later than 10 Business Days following the
Agent’s receipt of such written request and the related certificate, and so long
as the conditions set forth in immediately preceding clauses (i) and (ii) will
be true and correct, the release shall be effective and Agent shall execute and
deliver, at the sole cost and expense of the Borrower, such documents as
Borrower may reasonably request to evidence such release.

(d) Limited Exception for Certain Subsidiaries. Notwithstanding the requirements
of the immediately preceding subsection (a):

(i) The Parent shall not be required to cause any Subsidiary identified on
Part II of Schedule 6.1.(x) as one of the “Dissolution Subsidiaries” to execute
and deliver an Accession Agreement to the Guaranty so long as such Subsidiary
owns no assets other than assets of nominal value incidental to its existence as
a legal entity; provided, however, the Parent agrees that if (x) at any time
such Subsidiary owns assets in excess of those described above or (y) the Parent
has not filed documentation with the appropriate Governmental Authority to
commence the termination of the existence of such Subsidiary by April 15, 2004,
then the Parent shall cause such Subsidiary to comply with the provisions of
this Section within 10 days of the date such Subsidiary first owned such excess
assets, in the case of clause (x), or by April 26, 2004, in the case of
clause (y);

(ii) The Parent shall not be required to cause PR Jacksonville Limited
Partnership or PR Washington Crown Limited Partnership to execute and deliver an
Accession Agreement to the Guaranty; provided, however, the Parent agrees that
if either such Subsidiary does not become an Excluded Subsidiary within 90 days
following the Agreement Date, the Parent shall cause such Subsidiary to comply
with the provisions of this Section within 100 days following the Agreement
Date; and

 

46



--------------------------------------------------------------------------------

(iii) Notwithstanding the immediately preceding clauses (i) and (ii), if the
provisions of Section 7.15.(a)(i) apply to any Subsidiary referred to in any of
such clauses (i) and (ii), the Parent shall be required to cause such Subsidiary
to execute and deliver an Accession Agreement to the Guaranty and comply with
the other provisions of this Section within 10 days of the date the provisions
of Section 7.15.(a)(i) apply to such Subsidiary.

ARTICLE VIII. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 11.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 11.6., the Borrower and the Parent, as
applicable, shall comply with the following covenants:

Section 8.1. Financial Covenants.

(a) Minimum Tangible Net Worth. The Parent shall not permit its Tangible Net
Worth determined on a consolidated basis at the end of its fiscal quarter ending
on March 31, 2004 and at the end of each fiscal quarter thereafter to be less
than (i) 80% of the Tangible Net Worth of the Parent as of December 31, 2003,
plus (ii) 75% of the Net Proceeds of all Equity Issuances effected at any time
after December 31, 2003 by the Parent or any of its Subsidiaries to any Person
other than the Parent or any of its Subsidiaries (in the case of any Equity
Issuance effected by a Subsidiary, the amount of such Net Proceeds shall be
appropriately adjusted to account for minority interests consistent with GAAP),
minus (iii) the carrying value attributable to any Preferred Stock of the Parent
or any Subsidiary redeemed after December 31, 2003. Net Proceeds from the
following Equity Issuances shall be excluded from the immediately preceding
clause (ii): (x) Equity Issuances made after December 31, 2003 and described on
Schedule 8.1.(a) the Net Proceeds of which shall not exceed an aggregate amount
of $45,000,000, (y) Equity Issuances of Equity Interest of the Parent made after
December 31, 2003 solely in exchange for (A) other Equity Interest of the Parent
or (B) common operating units of the Borrower and (z) Equity Issuances to
employees and trustees of the Parent and its Subsidiaries as part of a stock
bonus plan, restricted stock plan or similar plan but only to the extent neither
the Parent nor any Subsidiary received cash in connection with any such Equity
Issuance.

(b) Ratio of Total Liabilities to Gross Asset Value. The Parent shall not permit
the ratio of (i) Total Liabilities of the Parent and its Subsidiaries determined
on a consolidated basis to (ii) Gross Asset Value of the Parent and its
Subsidiaries determined on a consolidated basis, to exceed 0.65 to 1 at any
time.

 

47



--------------------------------------------------------------------------------

(c) Ratio of EBITDA to Interest Expense. The Parent shall not permit the ratio
of (i) EBITDA of the Parent and its Subsidiaries determined on a consolidated
basis for the period of four consecutive fiscal quarters most recently ending to
(ii) Interest Expense of the Parent and its Subsidiaries determined on a
consolidated basis for such period, to be less than 1.90 to 1 for any such
period.

(d) Ratio of Adjusted EBITDA to Fixed Charges. The Parent shall not permit the
ratio of (i) Adjusted EBITDA of the Parent and its Subsidiaries determined on a
consolidated basis for the period of four consecutive fiscal quarters most
recently ending to (ii) Fixed Charges of the Parent and its Subsidiaries
determined on a consolidated basis for such period, to be less than 1.50 to 1
for any such period.

(e) Permitted Investments. The Parent and the Borrower shall not make any
Investment in or otherwise own, and shall not permit any Subsidiary to make any
Investment in or otherwise own, the following items which would cause the
aggregate value of such holdings of the Parent, the Borrower and its
Subsidiaries to exceed the following percentages of Gross Asset Value:

(i) unimproved real estate, such that the aggregate value of all such unimproved
real estate, calculated on the basis of cost, exceeds 5.0% of Gross Asset Value;

(ii) Investments in Persons (other than Investments in Subsidiaries and
Unconsolidated Affiliates) such that the aggregate value of such Investment
calculated on the basis of cost, exceeds 10.0% of Gross Asset Value;

(iii) Mortgages in favor of the Parent, the Borrower or any other Subsidiary,
such that the aggregate amount of Indebtedness secured by such Mortgages exceeds
5.0% of Gross Asset Value (excluding any Mortgage encumbering any Property owned
by a Subsidiary the accounts of which are required to be consolidated with those
of the Parent under GAAP); and

(iv) Investments in Subsidiaries that are not Wholly Owned Subsidiaries and
Investments in Unconsolidated Affiliates such that the aggregate value of such
Investments calculated on the basis of cost, exceeds 10.0% of Gross Asset Value.

In addition to the foregoing limitations, (x) the aggregate value of the
Investments and other items subject to the limitations in the preceding
clauses (i) through (iii) shall not exceed 15.0% of Gross Asset Value and
(y) the amount of Gross Asset Value attributable to any one Property shall not
exceed 15.0% of Gross Asset Value at any time.

 

48



--------------------------------------------------------------------------------

(f) Properties under Development or Redevelopment. The Parent and the Borrower
shall not permit the aggregate amount of Total Budgeted Cost Until Stabilization
with respect to all Development Properties and Major Redevelopment Properties
owned by the Parent, the Borrower, any Subsidiary or any Unconsolidated
Affiliate to exceed 10.0% of Gross Asset Value at any time. For purposes of this
subsection, the Total Budgeted Cost Until Stabilization with respect to any
Development Property or Major Redevelopment Property owned by an Unconsolidated
Affiliate of the Parent shall equal the greater of (i) the product of (x) the
Parent’s Ownership Share in such Unconsolidated Affiliate and (y) the Total
Budgeted Cost Until Stabilization for such Property and (ii) the Parent’s
Recourse Share of all Indebtedness of such Unconsolidated Affiliate. For
purposes of calculating Gross Asset Value as used in this subsection, the Gross
Asset Value of Development Properties and Major Redevelopment Properties shall
include, without duplication of any other amounts already included elsewhere in
such calculation, the Total Budgeted Cost Until Stabilization of such
Properties.

(g) Leasing Requirement for Properties under Development or Redevelopment. The
Parent and the Borrower shall not at any time permit the aggregate amount of
projected rentable square footage of all Development Properties and Major
Redevelopment Properties owned by the Parent, the Borrower, any Subsidiary or
any Unconsolidated Affiliate subject to binding leases to be less than 50.0% of
the aggregate amount of projected rentable square footage of all such
Development Properties and Major Redevelopment Properties.

(h) Floating Rate Indebtedness. The Parent and the Borrower will not, and will
not permit any of their respective Subsidiaries or Unconsolidated Affiliates to,
incur, assume or suffer to exist at any time Floating Rate Indebtedness in an
aggregate outstanding principal amount in excess of one-third of all
Indebtedness of the Parent, its Subsidiaries and its Unconsolidated Affiliates
determined on a consolidated basis.

(i) Secured Indebtedness. The Parent shall not permit the ratio of (i) Secured
Indebtedness of the Parent, its Subsidiaries and its Unconsolidated Affiliates
to (ii) Gross Asset Value, to exceed 0.60 to 1.00 at any time.

(j) Secured Recourse Indebtedness. The Parent shall not permit the ratio of
(i) Secured Indebtedness of the Borrower or the Guarantors which is not
Nonrecourse Indebtedness to (ii) Gross Asset Value, to exceed 0.25 to 1.00 at
any time.

(k) Ratio of EBITDA to Indebtedness. The Parent shall not permit the ratio of
(i) EBITDA of the Parent and its Subsidiaries determined on a consolidated basis
for the period of four consecutive fiscal quarters most recently ending to
(ii) all Indebtedness of the Parent, its Subsidiaries and Unconsolidated
Affiliates determined on a consolidated basis at the end of such period, to be
less than 0.130 to 1 for any such period. For purposes of determining this
ratio, if at any time Indebtedness with respect to a Property which has been
acquired during the past four quarters is required to be included in the ratio,
the amount of EBITDA attributable to such Property and to be included in the
ratio shall be determined as follows: (x) if the Property was acquired more than
30 days prior to the date of determination of the ratio, the EBITDA for the
Property since the date such

 

49



--------------------------------------------------------------------------------

Property was acquired by the Parent, the Borrower, any other Subsidiary or an
Unconsolidated Affiliate, as the case may be, shall be appropriately annualized
and (y) otherwise, the amount of EBITDA for such Property shall be the actual
EBITDA attributable to the Property during the last four consecutive fiscal
quarters most recently ended. Any certification by the Parent or the Borrower of
EBITDA included under the immediately preceding clause (y), shall be limited to
their knowledge.

For purposes of determining compliance with immediately preceding subsections
(h), (i) and (k), the Indebtedness of the Parent shall include the greater of
the Parent’s Recourse Share or Ownership Share of the Indebtedness of the
Parent’s Unconsolidated Affiliates.

Section 8.2. Restricted Payments.

The Parent and the Borrower will not declare or make, or permit any other
Subsidiary to declare or make, any Restricted Payment; provided, however, that:

(a) the Parent may acquire limited partnership interests in the Borrower in
exchange for cash or common stock of the Parent;

(b) the Parent may declare or make cash distributions to its shareholders during
any period of four consecutive fiscal quarters in an aggregate amount not to
exceed the greater of (i) 95.0% of Funds From Operations of the Parent for such
period or (ii) the amount for the Parent to remain in compliance with
Section 7.13.;

(c) the Parent may make cash distributions to its shareholders to the extent
necessary to avoid any liability for taxes imposed under Sections 857(b)(1),
857(b)(3) and 4981 of the Internal Revenue Code;

(d) the Parent may make cash payments to repurchase outstanding Equity Interests
of the Parent;

(e) the Parent may cause the Borrower (directly or indirectly through any
intermediate Subsidiaries) to make distributions to the Parent and to the
limited partners of the Borrower, and the Parent may cause other Subsidiaries of
the Parent to make distributions to the Parent and to other holders of Equity
Interests in such Subsidiaries, in each case, so long as immediately after
giving effect to any such distribution no Default or Event of Default would
exist; and

(f) subject to the following sentence, if a Default or Event of Default shall
have occurred and be continuing, the Parent may only declare or make cash
distributions to its shareholders during any fiscal year in an aggregate amount
not to exceed the minimum amount necessary for the Parent to remain in
compliance with Section 7.13., and in connection therewith, the Parent may cause
its Subsidiaries (directly or indirectly through any intermediate Subsidiaries)
to make distributions to the Parent, to its other Subsidiaries and, solely to
the extent required to do pursuant to the organization documents of a
Subsidiary, other holders of Equity Interests in such Subsidiary.

 

50



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if a Default or Event of Default specified in
Section 9.1.(a), Section 9.1.(e) or Section 9.1.(f) shall have occurred and be
continuing, or if as a result of the occurrence of any other Event of Default
the Obligations have been accelerated pursuant to Section 9.2.(a), the Parent
and the Borrower shall not, and shall not permit any other Subsidiary to, make
any Restricted Payments to any Person whatsoever other than to the Borrower or
any Subsidiary.

Section 8.3. Liens; Negative Pledges.

(a) The Parent and the Borrower shall not, and shall not permit any Subsidiary
or other Loan Party to, create, assume, or incur any Lien (other than Permitted
Liens) upon any of its properties, assets, income or profits of any character
whether now owned or hereafter acquired if immediately prior to the creation,
assumption or incurring of such Lien, or immediately thereafter, a Default or
Event of Default is or would be in existence, including without limitation, a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 8.1.

(b) The Parent and the Borrower shall not, and shall not permit any Subsidiary
or other Loan Party to, enter into, assume or otherwise be bound by any Negative
Pledge of assets owned by such Person except for a Negative Pledge contained in
any agreement (i) evidencing Debt and secured by a Lien, in each case, which the
Parent, the Borrower or such Subsidiary may create, incur, assume, or permit or
suffer to exist without causing a Default or Event of Default to exist and
(ii) which prohibits the creation of any other Lien on only the property
securing such Debt as of the date such agreement was entered into.

Section 8.4. Restrictions on Intercompany Transfers.

The Borrower shall not create or otherwise cause or suffer to exist or become
effective, or permit any Subsidiary (other than an Excluded Subsidiary) to
create or otherwise cause or suffer to exist or become effective, any consensual
encumbrance or restriction of any kind on the ability of such Subsidiary to:
(i) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other equity interests owned by the Borrower or such Subsidiary
of the Borrower; (ii) pay any Indebtedness owed to the Borrower or any
Subsidiary; (iii) make loans or advances to the Borrower or any Subsidiary; or
(iv) transfer any of its property or assets to the Borrower or any Subsidiary;
provided, however that the Borrower or any such Subsidiary may have provision
for preferred, priority or guaranteed payments to a joint venture partner of
such Subsidiary.

 

51



--------------------------------------------------------------------------------

Section 8.5. Mergers, Acquisitions and Sales of Assets.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary of the Parent or the Borrower to: (a) engage in any
transaction of merger or consolidation; (b) liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution); (c) convey, sell, lease,
sublease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its business or assets, or the
capital stock of or other Equity Interests in any of its Subsidiaries, whether
now owned or hereafter acquired or (d) acquire a Substantial Amount of the
assets of, or make an Investment of a Substantial Amount in, any other Person;
unless, (i) immediately prior thereto, and immediately thereafter and after
giving effect thereto, no Default or Event of Default is or would be in
existence; (ii) in the case of a consolidation or merger involving the Parent or
the Borrower, the Parent or the Borrower, as the case may be, shall be the
survivor thereof and, (iii) in the case of the acquisition, Investment or sale
of a Substantial Amount of assets, the Parent shall have given the Agent and the
Lenders at least 30 days prior written notice of such, acquisition, Investment
or sale, such notice to be accompanied by a Compliance Certificate, calculated
on a pro forma basis, evidencing the continued compliance by the Borrower and
the Parent with the terms and conditions of this Agreement and the other Loan
Documents, including without limitation, the financial covenants contained in
Section 8.1., after giving effect to such acquisition, Investment or sale.

Section 8.6. Fiscal Year.

The Parent shall not change its fiscal year from that in effect as of the
Agreement Date.

Section 8.7. Modifications of Organizational Documents and Material Contracts.

The Parent shall not amend, supplement, restate or otherwise modify the Trust
Agreement, and the Borrower shall not amend, supplement, restate or otherwise
modify the Partnership Agreement, in each case in any respect, without the prior
written consent of the Agent and the Requisite Lenders unless such amendment,
supplement, restatement or other modification could not reasonably be expected
to have in a Material Adverse Effect. The Borrower and the Parent shall not
enter into, and shall not permit any Subsidiary or other Loan Party to enter
into, any amendment or modification to any Material Contract that could
reasonably be expected to have a Material Adverse Effect.

Section 8.8. Transactions with Affiliates.

The Borrower and the Parent shall not permit to exist or enter into, and will
not permit any of its Subsidiaries to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) transactions in the
ordinary course of and pursuant to the reasonable requirements of the business
of the Borrower, the Parent or any Subsidiary and

 

52



--------------------------------------------------------------------------------

upon fair and reasonable terms which are no less favorable to the Borrower, the
Parent or such Subsidiary than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate, (b) transactions between or
among the Parent, the Borrower and it Subsidiaries and (c) the transactions
described on Schedule 8.1.(a).

Section 8.9. ERISA Exemptions.

The Borrower and the Parent shall not permit, and shall not permit any other
Loan Party or any other Subsidiary to permit, any of its respective assets to
become or be deemed to be “plan assets” within the meaning of ERISA, the
Internal Revenue Code and the respective regulations promulgated thereunder.

ARTICLE IX. DEFAULT

Section 9.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment. The Borrower shall fail to pay when due under this
Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) the principal of, or any interest on, any
of the Loans, or shall fail to pay any of the other payment Obligations owing by
the Borrower under this Agreement or any other Loan Document, or any other Loan
Party shall fail to pay when due any payment obligation owing by such Loan Party
under any Loan Document to which it is a party and any such failure shall
continue for a period of five (5) calendar days thereafter.

(b) Default in Performance.

(i) The Borrower or the Parent shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Sections 7.1.(o) or Article VIII.; or

(ii) The Borrower, the Parent or any other Loan Party shall fail to perform or
observe any term, covenant, condition or agreement contained in this Agreement
or any other Loan Document to which it is a party and not otherwise mentioned in
this Section and such failure shall continue for a period of 30 days after the
earlier of (x) the date upon which the Borrower obtains knowledge of such
failure or (y) the date upon which the Parent or the Borrower has received
written notice of such failure from the Agent; provided, however, that if any
such failure referred to in this clause (ii) is reasonably capable of being
cured but not within such 30-day period and the Borrower has in good faith
commenced to cure such failure prior to the expiration of such 30-day period and
continues to diligently prosecute such cure, no Event of Default shall be deemed
to have occurred unless such failure has not been cured within 30 calendar days
after the last day of such initial 30-day period;

 

53



--------------------------------------------------------------------------------

(c) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of the Borrower, the Parent or any other Loan
Party under this Agreement or under any other Loan Document, or any amendment
hereto or thereto, or in any other writing or statement (other than forward
looking statements) at any time furnished by, or at the direction of, the
Borrower, the Parent or any other Loan Party to the Agent, any Lender or the
Swingline Lender, shall at any time prove to have been incorrect or misleading
in any material respect when furnished or made.

(d) Indebtedness Cross-Default.

(i) The Parent, the Borrower, any other Loan Party, any other Subsidiary shall
fail to pay when due and payable the principal of, or interest on, any
Indebtedness (other than the Loans) having an aggregate outstanding principal
amount of $10,000,000 or more (or $80,000,000 or more in the case of Nonrecourse
Indebtedness), and in any such case such failure shall continue beyond any
applicable notice and cure periods; or

(ii) The maturity of any such Indebtedness shall have (x) been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such
Indebtedness or (y) been required to be prepaid or repurchased prior to the
stated maturity thereof.

(e) Voluntary Bankruptcy Proceeding. The Borrower, the Parent or any Material
Subsidiary shall: (i) commence a voluntary case under the Bankruptcy Code of
1978, as amended or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

54



--------------------------------------------------------------------------------

(f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, the Parent or any Material Subsidiary in any
court of competent jurisdiction seeking: (i) relief under the Bankruptcy Code of
1978, as amended or other federal bankruptcy laws (as now or hereafter in
effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and in the case of either clause (i) or
(ii) such case or proceeding shall continue undismissed or unstayed for a period
of 60 consecutive days, or an order granting the relief requested in such case
or proceeding (including, but not limited to, an order for relief under such
Bankruptcy Code or such other federal bankruptcy laws) shall be entered.

(g) Revocation of Loan Documents. The Borrower, the Parent or any other Loan
Party shall disavow, revoke or terminate in writing any Loan Document to which
it is a party or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document.

(h) Judgment. A judgment or order for the payment of money shall be entered
against the Borrower, the Parent or any other Loan Party, by any court or other
tribunal and (i) such judgment or order shall continue for a period of 30 days
without being paid, bonded over, stayed or dismissed through appropriate
appellate proceedings (provided however, that if a bond has been issued in favor
of the claimant or other Person obtaining such judgment or order, the issuer of
such bond shall have executed an agreement in form and substance satisfactory to
the Agent pursuant to which the issuer of such bond waives any Lien it may have
on the assets of any Loan Party), and (ii) either (A) the amount for which the
insurer has denied liability exceeds, individually or together with all other
such judgments or orders entered against the Borrower, the Parent and the other
Loan Parties, $10,000,000 (or $80,000,000 or more if the judgment or order for
the payment of money directly relates to Nonrecourse Indebtedness and is itself
nonrecourse) in amount or (B) could reasonably be expected to have a Material
Adverse Effect.

(i) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, the Parent or any other
Loan Party, which exceeds, individually or together with all other such
warrants, writs, executions and processes, $10,000,000 (or $80,000,000 or more
if the warrant, writ of attachment, execution or similar process directly
relates to Nonrecourse Indebtedness and is itself nonrecourse) in amount and
such warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of 30 days; provided however, that if a bond has
been issued in favor of the claimant or other Person obtaining such warrant,
writ of attachment, execution or process, the issuer of such bond shall have
executed an agreement in form and substance satisfactory to the Agent pursuant
to which the issuer of such bond waives any Lien it may have on the assets of
any Loan Party.

 

55



--------------------------------------------------------------------------------

(j) ERISA.

(i) Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $1,000,000 which it shall have become liable to
pay under Title IV of ERISA and such failure shall continue for a period of 30
days; or

(ii) Notice of intent to terminate a Material Plan shall be filed under Title IV
of ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing, the liability resulting therefrom shall exceed
$1,000,000 and either (A) such notice shall not have been revoked or rescinded
after 30 days from the filing thereof or (B) such Material Plan shall be
terminated; or

(iii) The PBGC shall institute proceedings under Title IV of ERISA to terminate,
to impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer any Material
Plan, the liability resulting therefrom shall exceed $1,000,000 and either
(A) such proceedings shall not have been dismissed or terminated after 30 days
from the filing thereof or (B) such Material Plan shall be terminated or such
liability shall be imposed; or

(iv) A condition shall exist by reason of which the PBGC would be entitled to
obtain a decree adjudicating that any Material Plan must be terminated, the
liability resulting therefrom shall exceed $1,000,000 and such condition shall
exist for a period of 30 days; or

(v) There shall occur a complete or partial withdrawal from, or a default,
within the meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the ERISA Group to
incur an obligation to pay on a current annual basis during the term of this
Agreement an amount in excess of $1,000,000.

(k) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents;

(l) Change of Control/Change in Management.

(i) (A) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 20% of the total
voting power of the then outstanding voting shares of the Parent other than such

 

56



--------------------------------------------------------------------------------

Persons who are, as of the Agreement Date, current officers or trustees of the
Parent, including officers and trustees elected pursuant to the Crown Merger
Agreement, or Affiliates of current officers or trustees of the Parent or
(B) during any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12-month period constituted the
Board of Trustees of the Parent (together with any new trustees whose election
by such Board or whose nomination for election by the shareholders of the Parent
was approved by a vote of a majority of the trustees then still in office who
were either trustees at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Trustees of the Parent then in office;

(ii) If three or more of the following four individuals shall cease for any
reason (other than death, disability or resignation) to be principally involved
in the senior management of the Parent: Ronald Rubin, George Rubin, Jonathan B.
Weller and Edward Glickman (each a “Principal Officer”);

(iii) If three or more of the Principal Officers shall die, become disabled or
resign and the Parent shall have failed to replace the resulting vacancies in
senior management with individuals reasonably acceptable to the Agent and the
Requisite Lenders and such failure shall continue for a period in excess of 120
days; or

(iv) The Parent or a Wholly Owned Subsidiary of the Parent that is a Guarantor
shall cease (A) to be the sole general partner of the Borrower or (B) to own and
control, directly or indirectly, at least 70.0% of all partnership interests of
the Borrower.

(m) Strike; Casualty. Any strike, lockout, labor dispute, embargo, condemnation,
act of God or public enemy, or other casualty which causes, for more than 30
consecutive days beyond the coverage period of any applicable business
interruption insurance, the cessation or substantial curtailment of revenue
producing activities of the Borrower or its Subsidiaries taken as a whole and
only if any such event or circumstance could reasonably be expected to have a
Material Adverse Effect.

Section 9.2. Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 9.1.(e) or 9.1.(f), (A)(1) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding (2) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of the

 

57



--------------------------------------------------------------------------------

Event of Default and (3) all of the other Obligations of the Borrower,
including, but not limited to, the other amounts owed to the Lenders, the
Swingline Lender and the Agent under this Agreement, the Notes or any of the
other Loan Documents, shall become immediately and automatically due and payable
without presentment, demand, protest, or other notice of any kind, all of which
are expressly waived by the Borrower and (B) the Commitments and the obligation
of the Lenders to make Revolving Loans hereunder, the Swingline Commitment and
the obligation of the Swingline Lender to make Swingline Loans hereunder, and
the obligation of the Agent to issue Letters of Credit hereunder shall
immediately and automatically terminate.

(ii) Optional. If any other Event of Default shall have occurred and be
continuing, the Agent may, and at the direction of the Requisite Lenders shall:
(A) declare (1) the principal of, and accrued interest on, the Loans (excluding
Swingline Loans) and the Notes (excluding Swingline Notes) at the time
outstanding, (2) an amount equal to the Stated Amount of all Letters of Credit
outstanding as of the date of the occurrence of the Event of Default and (3) all
of the other Obligations, including, but not limited to, the other amounts owed
to the Lenders and the Agent under this Agreement, such Notes or any of the
other Loan Documents to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by the Borrower and
(B) terminate the Commitments and the obligation of the Lenders to make
Revolving Loans hereunder and the obligation of the Agent to issue Letters of
Credit hereunder. If the Agent has exercised any of the rights provided under
the preceding sentence, the Swingline Lender shall: (I) declare the principal
of, and accrued interest on, the Swingline Loans and the Swingline Notes at the
time outstanding, and all of the other Obligations owing to the Swingline
Lender, to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower and (II) terminate
the Swingline Commitment and the obligation of the Swingline Lender to make
Swingline Loans.

(b) Loan Documents. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise any and all of its rights and remedies under or
in respect of any and all of the other Loan Documents.

(c) Applicable Law. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise all other rights and remedies it may have under
any Applicable Law.

 

58



--------------------------------------------------------------------------------

Section 9.3. Termination of Commitments Upon Certain Defaults.

Upon the occurrence of a Default specified in Sections 9.1.(e) or 9.1.(f), the
Commitments shall immediately and automatically terminate.

Section 9.4. Marshaling; Payments Set Aside.

Neither the Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Loan Party or any other party or against or in payment of
any or all of the Obligations. To the extent that any Loan Party makes a payment
or payments to the Agent and/or any Lender, or the Agent and/or any Lender
enforce their security interests or exercise their rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then to the extent of such recovery, the Obligations or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

Section 9.5. Allocation of Proceeds.

If an Event of Default shall have occurred and be continuing and maturity of any
of the Obligations has been accelerated, all payments received by the Agent
under any of the Loan Documents, in respect of any principal of or interest on
the Obligations or any other amounts payable by the Borrower or any other Loan
Party hereunder or thereunder, shall be applied in the following order and
priority:

(a) amounts due to the Agent and the Lenders in respect of Fees and other fees
and expenses due under Section 11.2.;

(b) payments of interest on the Loans, to be applied for the ratable benefit of
the Lenders, in such order as the Lenders may determine in their sole
discretion;

(c) payments of principal of the Loans, to be applied for the ratable benefit of
the Lenders, in such order as the Lenders may determine in their sole
discretion;

(d) amounts due to the Agent and the Lenders pursuant to Sections 10.7. and
11.9.;

(e) payments of all other amounts due under any of the Loan Documents, if any,
to be applied for the ratable benefit of the Lenders; and

 

59



--------------------------------------------------------------------------------

(f) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.

Section 9.6. Letter of Credit Collateral Account.

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities, the Borrower hereby pledges and grants to the Agent, for
the benefit of the Agent and the Lenders as provided herein, a security interest
in all of its right, title and interest in and to the Letter of Credit
Collateral Account and the balances from time to time in the Letter of Credit
Collateral Account (including the investments and reinvestments therein provided
for below). The balances from time to time in the Letter of Credit Collateral
Account shall not constitute payment of any Letter of Credit Liabilities until
applied by the Agent as provided herein. Anything in this Agreement to the
contrary notwithstanding, funds held in the Letter of Credit Collateral Account
shall be subject to withdrawal only as provided in this Section and in
Section 2.12.

(b) So long as no Event of Default shall exist, amounts on deposit in the Letter
of Credit Collateral Account shall be invested and reinvested by the Agent in
such Cash Equivalents as determined by the Borrower with the approval of the
Agent. If an Event of Default shall exist, amounts on deposit in the Letter of
Credit Collateral Account shall be invested and reinvested by the Agent in such
Cash Equivalents as the Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Agent, provided, that all earnings on such
investments will be credited to and retained in the Letter of Credit Collateral
Account. The Agent shall exercise reasonable care in the custody and
preservation of any funds held in the Letter of Credit Collateral Account and
shall be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Agent accords other funds deposited
with the Agent, it being understood that the Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any funds held in the Letter of Credit Collateral
Account.

(c) If an Event of Default shall have occurred and be continuing, the Agent may
(and, if instructed by the Requisite Lenders, shall) in its (or their)
discretion at any time and from time to time elect to liquidate any such
investments and reinvestments and credit the proceeds thereof to the Letter of
Credit Collateral Account and apply or cause to be applied such proceeds and any
other balances in the Letter of Credit Collateral Account to the payment of any
of the Letter of Credit Liabilities due and payable.

(d) If no Default or Event of Default has occurred and is continuing, the Agent
shall, from time to time, at the request of the Borrower, deliver to the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, such of the balances in the Letter of Credit Collateral Account as
exceed the aggregate amount of Letter of Credit Liabilities at such time. When
all of the Obligations shall have been indefeasibly paid in full and no Letters
of Credit remain outstanding, the Agent shall deliver to the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, the
balances remaining in the Letter of Credit Collateral Account.

 

60



--------------------------------------------------------------------------------

(e) The Borrower shall pay to the Agent from time to time such fees as the Agent
normally charges for similar services in connection with the Agent’s
administration of the Letter of Credit Collateral Account and investments and
reinvestments of funds therein.

Section 9.7. Performance by Agent.

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may perform or attempt to perform such
covenant, duty or agreement on behalf of the Borrower after the expiration of
any cure or grace periods set forth herein. In such event, the Borrower shall,
at the request of the Agent, promptly pay any amount reasonably expended by the
Agent in such performance or attempted performance to the Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither the Agent nor any
Lender shall have any liability or responsibility whatsoever for the performance
of any obligation of the Borrower under this Agreement or any other Loan
Document.

Section 9.8. Rescission of Acceleration by Requisite Lenders.

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

Section 9.9. Rights Cumulative.

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies, the Agent and the Lenders may
be selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

 

61



--------------------------------------------------------------------------------

ARTICLE X. THE AGENT

Section 10.1. Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Agent to take such
action as contractual representative on such Lender’s behalf and to exercise
such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. Not in limitation of the
foregoing, each Lender authorizes and directs the Agent to enter into the Loan
Documents for the benefit of the Lenders. Each Lender hereby agrees that, except
as otherwise set forth herein, any action taken by the Requisite Lenders in
accordance with the provisions of this Agreement or the Loan Documents, and the
exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. Nothing herein shall be
construed to deem the Agent a trustee or fiduciary for any Lender or to impose
on the Agent duties or obligations other than those expressly provided for
herein. Without limiting the generality of the foregoing, the use of the terms
“Agent”, “Agent”, “agent” and similar terms in the Loan Documents with reference
to the Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any Applicable Law.
Instead, use of such terms is merely a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The Agent will also furnish to any Lender, upon the request
of such Lender, a copy (or, where appropriate, an original) of any document,
instrument, agreement, certificate or notice furnished to the Agent by the
Borrower, the Parent, any Loan Party or any other Affiliate of the Borrower,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law. Not in limitation of the foregoing, the Agent shall exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Agent otherwise. Without limiting the foregoing, no Lender shall have any right
of action whatsoever against the Agent as a result of the Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Requisite Lenders, or where
applicable, all the Lenders.

 

62



--------------------------------------------------------------------------------

Section 10.2. Agent’s Reliance, Etc.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or not taken by it
under or in connection with this Agreement or any other Loan Document, except
for its or their own gross negligence or willful misconduct in connection with
its duties expressly set forth herein or therein. Without limiting the
generality of the foregoing, the Agent: may consult with legal counsel
(including its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts. Neither the
Agent nor any of its directors, officers, agents, employees or counsel:
(a) makes any warranty or representation to any Lender or any other Person and
shall be responsible to any Lender or any other Person for any statement,
warranty or representation made or deemed made by the Borrower, the Parent, any
other Loan Party or any other Person in or in connection with this Agreement or
any other Loan Document; (b) shall have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower,
the Parent or other Persons or inspect the property, books or records of the
Borrower, the Parent or any other Person; (c) shall be responsible to any Lender
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document, any other
instrument or document furnished pursuant thereto or any collateral covered
thereby or the perfection or priority of any Lien in favor of the Agent on
behalf of the Lenders in any such collateral; (d) shall have any liability in
respect of any recitals, statements, certifications, representations or
warranties contained in any of the Loan Documents or any other document,
instrument, agreement, certificate or statement delivered in connection
therewith; and (e) shall incur any liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Agent may execute any of its duties under the
Loan Documents by or through agents, employees or attorneys-in-fact and shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

Section 10.3. Notice of Defaults.

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default”. If any Lender

 

63



--------------------------------------------------------------------------------

(excluding the Lender which is also serving as the Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Agent such a “notice
of default”. Further, if the Agent receives such a “notice of default,” the
Agent shall give prompt notice thereof to the Lenders.

Section 10.4. Wells Fargo as Lender.

Wells Fargo, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wells Fargo in each case in its
individual capacity. Wells Fargo and its affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with the Borrower, the Parent any other Loan Party or
any other affiliate thereof as if it were any other bank and without any duty to
account therefor to the other Lenders. Further, the Agent and any affiliate may
accept fees and other consideration from the Borrower for services in connection
with this Agreement and otherwise without having to account for the same to the
other Lenders. The Lenders acknowledge that, pursuant to such activities, Wells
Fargo or its affiliates may receive information regarding the Borrower, the
Parent, other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them.

Section 10.5. Approvals of Lenders.

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrower in respect of the matter or issue to be resolved, and (d) shall include
the Agent’s recommended course of action or determination in respect thereof.
Unless a Lender shall give written notice to the Agent that it specifically
objects to the recommendation or determination of the Agent (together with a
reasonable written explanation of the reasons behind such objection) within
10 Business Days (or such lesser or greater period as may be specifically
required under the express terms of the Loan Documents) of receipt of such
communication, such Lender shall be deemed to have conclusively approved of or
consented to such recommendation or determination.

 

64



--------------------------------------------------------------------------------

Section 10.6. Lender Credit Decision, Etc.

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties to such Lender and that no
act by the Agent hereafter taken, including any review of the affairs of the
Borrower, the Parent, any other Loan Party or any other Subsidiary or Affiliate,
shall be deemed to constitute any such representation or warranty by the Agent
to any Lender. Each Lender acknowledges that it has, independently and without
reliance upon the Agent, any other Lender or counsel to the Agent, or any of
their respective officers, directors, employees, agents or counsel, and based on
the financial statements of the Parent, the Borrower, the other Loan Parties,
the other Subsidiaries and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Parent, the
Borrower, the other Loan Parties, the other Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate, made its own credit and legal analysis
and decision to enter into this Agreement and the transactions contemplated
hereby. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, any other Lender or counsel to the Agent or any of
their respective officers, directors, employees and agents, and based on such
review, advice, documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
the Loan Documents. The Agent shall not be required to keep itself informed as
to the performance or observance by the Parent, the Borrower or any other Loan
Party of the Loan Documents or any other document referred to or provided for
therein or to inspect the properties or books of, or make any other
investigation of, the Parent, the Borrower, any other Loan Party or any other
Subsidiary. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Agent under this
Agreement or any of the other Loan Documents, the Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Parent, the Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of the Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or other Affiliates.
Each Lender acknowledges that the Agent’s legal counsel in connection with the
transactions contemplated by this Agreement is only acting as counsel to the
Agent and is not acting as counsel to such Lender.

Section 10.7. Indemnification of Agent.

Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender agrees to indemnify the Agent
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) pro rata in accordance with such Lender’s
respective Pro Rata Share, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may at any time
be imposed on, incurred by, or asserted against the Agent (in its

 

65



--------------------------------------------------------------------------------

capacity as Agent but not as a “Lender”) in any way relating to or arising out
of the Loan Documents, any transaction contemplated hereby or thereby or any
action taken or omitted by the Agent under the Loan Documents (collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the extent resulting from the
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, however,
that no action taken in accordance with the directions of the Requisite Lenders
(or all of the Lenders if expressly required hereunder) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) promptly upon demand for its
ratable share of any out-of-pocket expenses (including the reasonable fees and
expenses of the counsel to the Agent) incurred by the Agent in connection with
the preparation, negotiation, execution, administration, or enforcement (whether
through negotiations, legal proceedings, or otherwise) of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Agent and/or the Lenders, and any claim or suit
brought against the Agent and/or the Lenders arising under any Environmental
Laws. Such out-of-pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Agent notwithstanding any claim or assertion
that the Agent is not entitled to indemnification hereunder upon receipt of an
undertaking by the Agent that the Agent will reimburse the Lenders if it is
actually and finally determined by a court of competent jurisdiction that the
Agent is not so entitled to indemnification. The agreements in this Section
shall survive the payment of the Loans and all other amounts payable hereunder
or under the other Loan Documents and the termination of this Agreement. If the
Borrower shall reimburse the Agent for any Indemnifiable Amount following
payment by any Lender to the Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Agent shall share such reimbursement on a ratable
basis with each Lender making any such payment.

Section 10.8. Successor Agent.

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Agent which appointment shall, provided no Default or Event of Default exists,
be subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed. If no successor Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the current Agent’s giving of notice of
resignation, then the current Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall

 

66



--------------------------------------------------------------------------------

thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the current Agent, and the current Agent shall be discharged from
its duties and obligations under the Loan Documents. After any Agent’s
resignation hereunder as Agent, the provisions of this Article X. shall continue
to inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under the Loan Documents. Notwithstanding anything contained
herein to the contrary, the Agent may assign its rights and duties under the
Loan Documents to any of its affiliates which is an Eligible Assignee by giving
the Borrower and each Lender prior written notice.

Section 10.9. Titled Agents.

Each of the Sole Lead Arranger, Syndication Agents, Documentation Agents and
Managing Agents (each a “Titled Agent”) in each such respective capacity,
assumes no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of any of the Loans, nor
any duties as an agent hereunder for the Lenders. The titles given to the Titled
Agents are solely honorific and imply no fiduciary responsibility on the part of
the Titled Agents to the Agent, any Lender, the Borrower or any other Loan Party
and the use of such titles does not impose on the Titled Agents any duties or
obligations greater than those of any other Lender or entitle the Titled Agents
to any rights other than those to which any other Lender is entitled.

ARTICLE XI. MISCELLANEOUS

Section 11.1. Notices.

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

If to the Borrower:

PREIT Associates, L.P.

200 South Broad Street

Philadelphia, PA 19102

Attention: Edward Glickman

Telephone: (215) 875-0700

Telecopy:   (215) 546-7311

With a copy of notices of Defaults, Events of Default or notices pursuant to
Article IX. to:

PREIT Associates, L.P.

200 South Broad Street

Philadelphia, PA 19102

Attention: Bruce Goldman

Telephone: (215) 875-0700

Telecopy:   (215) 546-7311

 

67



--------------------------------------------------------------------------------

and

Drinker Biddle & Reath LLP

One Logan Square

18th and Cherry Streets

Philadelphia, PA 19103

Attention: Howard A. Blum

Telephone: (215) 988-2700

Telecopy:   (215) 988-2757

If to the Agent or a Lender:

To the address or telecopy number, as applicable, of the Agent or such Lender,
as the case may be, set forth on its signature page hereto or, in the case of a
Lender, in the applicable Assignment and Acceptance Agreement.

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, upon mechanical confirmation of
transmission if received on a Business Day prior to 5:00 p.m. local time at the
point of destination and, if otherwise, on the next succeeding Business Day; or
(iii) if hand delivered, when delivered. Notwithstanding the immediately
preceding sentence, all notices or communications to the Agent, any Lender or
the Swingline Lender under Article II. shall be effective only when actually
received. Any notice to the Borrower received by any individual designated by
the Borrower to receive such notice shall be effective notwithstanding the fact
that any other individual designated by the Borrower to receive a copy of such
notice did not receive such copy. The Agent, each Lender and the Swingline
Lender shall not incur any liability to the Borrower (nor shall the Agent or the
Swingline Lender incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent, such Lender or
the Swingline Lender, as the case may be, believes in good faith to have been
given by a Person authorized to deliver such notice or for otherwise acting in
good faith hereunder. In addition to the Agent’s Lending Office, the Borrower
shall send copies of the notices described in Article II. to the following
address of the Agent:

Wells Fargo Bank, National Association

Disbursement and Operations Center

2120 East Park Place, Suite 100

El Segundo, California 90245

Attention: Disbursement Administrator, Puree Rhein

Telecopy Number:   (310) 615-1016

Telephone Number: (310) 335-9473

 

68



--------------------------------------------------------------------------------

Section 11.2. Expenses.

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents, and the consummation of the transactions contemplated
thereby, including the reasonable fees and disbursements of counsel to the
Agent, (b) to pay or reimburse the Agent and, after the occurrence and during
the continuance of an Event of Default, the Lenders, for all their costs and
expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents, including the reasonable fees and disbursements
of their respective counsel (including the allocated fees and expenses of
in-house counsel) and any payments in indemnification or otherwise payable by
the Lenders to the Agent pursuant to the Loan Documents, (c) to pay, indemnify
and hold the Agent and the Lenders harmless from any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
failure to pay or delay in paying, documentary, stamp, excise and other similar
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of any of the Loan Documents, or consummation of
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, any Loan Document and (d) to the extent not already covered by
any of the preceding subsections, to pay the fees and disbursements of counsel
to the Agent and any Lender incurred in connection with the representation of
the Agent or such Lender in any matter relating to or arising out of any
bankruptcy or other proceeding of the type described in Sections 9.1.(e) or
9.1.(f), including, without limitation (i) any motion for relief from any stay
or similar order, (ii) the negotiation, preparation, execution and delivery of
any document relating to the Obligations and (iii) the negotiation and
preparation of any debtor-in-possession financing or any plan of reorganization
of the Parent, the Borrower or any other Loan Party, whether proposed by the
Parent, the Borrower, such Loan Party, the Lenders or any other Person, and
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding.

Section 11.3. Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time while an Event of Default exists, without notice to
the Borrower or to any other Person, any such notice being hereby expressly
waived, but in the case of a Lender or a Participant subject to receipt of the
prior written consent of the Agent exercised in its sole discretion, to set off
and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Agent, such Lender or any affiliate of the Agent or such
Lender, to or for the credit or the account of the Borrower against and on
account of any of the Obligations, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 9.2., and although such
obligations shall be contingent or unmatured. Promptly following any such
set-off the Agent shall notify the Borrower thereof and of the application of
such set-off, provided that the failure to give such notice shall not invalidate
such set-off.

 

69



--------------------------------------------------------------------------------

Section 11.4. Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE PARENT, THE AGENT, THE SWINGLINE LENDER OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE LENDERS, THE SWINGLINE LENDER, THE AGENT, THE
PARENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR
DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE AGENT, THE SWINGLINE
LENDER OR ANY OF THE LENDERS OF ANY KIND OR NATURE.

(b) EACH OF THE BORROWER, THE PARENT, THE AGENT, THE SWINGLINE LENDER AND EACH
LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE EASTERN DISTRICT OF
PENNSYLVANIA OR, AT THE OPTION OF THE AGENT, ANY STATE COURT LOCATED IN
PHILADELPHIA COUNTY, PENNSYLVANIA, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE
ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE BORROWER, THE PARENT, THE AGENT, THE
SWINGLINE LENDER OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO
THIS AGREEMENT, THE LOANS AND LETTERS OF CREDIT, OR ANY OTHER LOAN DOCUMENT OR
TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE BORROWER AND EACH OF THE
LENDERS EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS.

(c) EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION
OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD
OR CLAIM THE SAME.

(d) THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

 

70



--------------------------------------------------------------------------------

(e) THE FOREGOING WAIVERS HAVE BEEN MADE WITH THE ADVICE OF COUNSEL AND WITH A
FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE
PAYMENT OF THE LOANS AND ALL OTHER OBLIGATIONS AND THE TERMINATION OF THIS
AGREEMENT.

Section 11.5. Successors and Assigns.

(a) Generally. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or otherwise transfer any of is
rights under this Agreement without the prior written consent of all the Lenders
(and any such assignment or transfer to which all of the Lenders have not
consented shall be void).

(b) Participations. Any Lender may at any time grant to an affiliate of such
Lender, or one or more banks or other financial institutions (each a
“Participant” ) participating interests in its Commitment or the Obligations
owing to such Lender. Except as otherwise provided in Section 3.3., no
Participant shall have any rights or benefits under this Agreement or any other
Loan Document. In the event of any such grant by a Lender of a participating
interest to a Participant, such Lender shall remain responsible for the
performance of its obligations hereunder, and the Borrower and the Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which any Lender may grant such a participating interest shall provide that such
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided, however, such Lender may agree with the Participant that it will not,
without the consent of the Participant, agree to (i) increase such Lender’s
Commitment (unless such increase will not result in a increase in the
Participant’s share), (ii) extend the date fixed for the payment of principal on
the Loans or portions thereof owing to such Lender, or (iii) reduce the rate at
which interest is payable thereon. An assignment or other transfer which is not
permitted by subsection (c) or (d) below shall be given effect for purposes of
this Agreement only to the extent of a participating interest granted in
accordance with this subsection (b). The selling Lender shall promptly notify
the Agent and the Borrower of the sale of any participation hereunder and the
terms thereof.

(c) Assignments. Any Lender may with the prior written consent of the Agent and
the Borrower (which consent in each case, shall not be unreasonably withheld) at
any time assign to one or more Eligible Assignee (each an “Assignee”) all or a
portion of its rights and obligations under this Agreement and the Notes;
provided, however, (i) no such consent by the Borrower shall be required (x) if
a Default or Event of Default shall

 

71



--------------------------------------------------------------------------------

exist or (y) in the case of an assignment to another Lender, to an affiliate of
the assigning Lender or to an affiliate of another Lender; (ii) any partial
assignment shall be in an amount at least equal to $10,000,000 and after giving
effect to such assignment the assigning Lender retains a Commitment, or if the
Commitments have been terminated, holds Notes having an aggregate stated
principal amount, of at least $10,000,000; (iii) so long as no Default or Event
of Default exists, after giving effect to any such assignment by the Lender then
acting as Agent, such Lender shall retain a Commitment (or if the Commitments
have been terminated, hold Notes having an aggregate outstanding principal
balance) greater than or equal to the Commitment of (or the principal balance of
Notes held by) each other Lender (other than any Lender whose Commitment (or
principal balance of its Note) has increased as a result of a merger or
combination with another Lender); (iv) each such assignment shall be effected by
means of an Assignment and Assumption Agreement and (v) such Lender must give
the Agent at least 10 days prior written notice of any such assignment. Upon
execution and delivery of such instrument and payment by such Assignee to such
transferor Lender of an amount equal to the purchase price agreed between such
transferor Lender and such Assignee, such Assignee shall be deemed to be a
Lender party to this Agreement and shall have all the rights and obligations of
a Lender with a Commitment as set forth in such Assignment and Assumption
Agreement, and the transferor Lender shall be released from its obligations
hereunder to a corresponding extent, and no further consent or action by any
party shall be required. Upon the consummation of any assignment pursuant to
this subsection (c), the transferor Lender, the Agent and the Borrower shall
make appropriate arrangements so that new Notes are issued to the Assignee and
such transferor Lender, as appropriate. In connection with any such assignment,
the transferor Lender shall pay to the Agent an administrative fee for
processing such assignment in the amount of $3,500. Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan held by it hereunder to the Borrower, or any of its respective
affiliates or Subsidiaries.

(d) Register. The Agent shall maintain a copy of each Assignment and Acceptance
Agreement delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of each Lender from
time to time (the “Register”). The Borrower, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement and the other Loan Documents. The Register and copies
of each Assignment and Acceptance Agreement shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice to the Agent. Upon its receipt of an Assignment and
Acceptance Agreement executed by an assigning Lender, together with each Note
subject to such assignment (a “Surrendered Note”), the Agent shall, if such
Assignment and Acceptance Agreement has been completed and if the Agent receives
the processing and recording fee described in subsection (c) above, (i) accept
such Assignment and Acceptance Agreement, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof, and return each
Surrendered Note, to the Borrower.

 

72



--------------------------------------------------------------------------------

(e) Federal Reserve Bank Assignments. In addition to the assignments and
participations permitted under the foregoing provisions of the Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
to a Federal Reserve Bank; provided that no such pledge or assignment shall
release such Lender from its obligations thereunder. To facilitate any such
pledge or assignment, Agent shall, at the request of such Lender, enter into a
letter agreement with the Federal Reserve Bank in, or substantially in, the form
of the exhibit to Appendix C to the Federal Reserve Bank of New York Operating
Circular No 10, as amended from time to time.

(f) Information to Assignee, Etc. A Lender may furnish any information
concerning the Parent the Borrower, any Subsidiary or any other Loan Party in
the possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants) subject to compliance with
the applicable terms of Section 11.8.

(g) Assignments Requiring Registration. Each Lender agrees that, without the
prior written consent of the Borrower and the Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or
Revolving Note under the Securities Act or any other securities laws of the
United States of America or of any other jurisdiction.

Section 11.6. Amendments and Waivers.

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or in any Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document (other than any fee letter solely
between the Borrower and the Agent) may be amended, (iii) the performance or
observance by the Borrower or any other Loan Party of any terms of this
Agreement or such other Loan Document (other than any fee letter solely between
the Borrower and the Agent) may be waived, and (iv) the continuance of any
Default or Event of Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Lenders (or the Agent at the written direction
of the Requisite Lenders), and, in the case of an amendment to any Loan
Document, the written consent of each Loan Party which is party thereto.
Notwithstanding the previous sentence, the Agent, shall be authorized on behalf
of all the Lenders, without the necessity of any notice to, or further consent
from, any Lender, to waive the imposition of the late fees provided in
Section 2.7., up to a maximum of 3 times per calendar year.

 

73



--------------------------------------------------------------------------------

(b) Unanimous Consent. Notwithstanding the foregoing, no amendment, waiver or
consent shall, unless in writing, and signed by all of the Lenders (or the Agent
at the written direction of the Lenders), do any of the following:

(i) increase the Commitments of the Lenders (excluding any increase as a result
of an assignment of Commitments permitted under Section 11.5. or as a result of
increases contemplated under Section 2.13.) or subject the Lenders to any
additional obligations;

(ii) reduce the principal of, or interest rates that have accrued or that will
be charged on the outstanding principal amount of, any Loans or other
Obligations;

(iii) reduce the amount of any Fees payable to the Lenders hereunder;

(iv) modify the definition of the term “Termination Date” or postpone any date
fixed for any payment of principal of, or interest on, any Loans or for the
payment of Fees or any other Obligations, or extend the expiration date of any
Letter of Credit beyond the Termination Date;

(v) change the Pro Rata Shares (excluding any change as a result of an
assignment of Commitments permitted under Section 11.5. or an increase of
Commitments effected pursuant to Section 2.13.;);

(vi) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;

(vii) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

(viii) release any Guarantor from its obligations under the Guaranty except as
contemplated under Section 7.15.(c); or

(ix) waive a Default or Event of Default under Section 9.1.(a), except as
contemplated by Section 9.8.

(c) Amendment of Agent’s Duties, Etc. No amendment, waiver or consent unless in
writing and signed by the Agent, in addition to the Lenders required hereinabove
to take such action, shall affect the rights or duties of the Agent under this
Agreement or any of the other Loan Documents. Any amendment, waiver or consent
relating to Section 2.3. or the obligations of the Swingline Lender under this
Agreement or any other Loan Document shall, in addition to the Lenders required
hereinabove to take such action, require the written consent of the Swingline
Lender. No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon and any amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
set forth therein. No course of dealing or delay or omission on

 

74



--------------------------------------------------------------------------------

the part of the Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto. Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in writing in accordance with the terms of this Section,
notwithstanding any attempted cure or other action by the Borrower, the Parent,
any other Loan Party or any other Person subsequent to the occurrence of such
Event of Default. Except as otherwise explicitly provided for herein or in any
other Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.

Section 11.7. Nonliability of Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders and the
Agent, on the other hand, shall be solely that of borrower and lender. Neither
the Agent nor any Lender shall have any fiduciary responsibilities to the
Borrower and no provision in this Agreement or in any of the other Loan
Documents, and no course of dealing between or among any of the parties hereto,
shall be deemed to create any fiduciary duty owing by the Agent or any Lender to
any Lender, the Borrower, any Subsidiary or any other Loan Party. Neither the
Agent nor any Lender undertakes any responsibility to the Parent or the Borrower
to review or inform the Parent or the Borrower of any matter in connection with
any phase of the business or operations of the Parent or the Borrower.

Section 11.8. Confidentiality.

Except as otherwise provided by Applicable Law, the Agent and each Lender shall
utilize all non-public information obtained pursuant to the requirements of this
Agreement which has been identified as confidential or proprietary by the Parent
or the Borrower in accordance with its customary procedure for handling
confidential information of this nature and in accordance with safe and sound
banking practices but in any event may make disclosure: (a) to any of their
respective affiliates (provided any such affiliate shall agree to keep such
information confidential in accordance with the terms of this Section); (b) as
reasonably required by any bona fide Assignee, Participant or other transferee
in connection with the contemplated transfer of any Commitment or participations
therein as permitted hereunder (provided they shall agree to keep such
information confidential in accordance with the terms of this Section); (c) as
required by any Governmental Authority or representative thereof or pursuant to
legal process; (d) to the independent auditors and other professional advisors
(provided they shall be notified of the confidential nature of the information
of the Agent or any Lender and shall agree to keep such information confidential
in accordance with the terms of this Section); and (e) after the happening and
during the continuance of an Event of Default, to any other Person, in
connection with the exercise by the Agent or the Lenders of rights hereunder or
under any of the other Loan Documents. The Agent and each Lender agrees to use
any such non-public information solely in connection with the transactions
contemplated by this Agreement and the other Loan Documents. Notwithstanding
anything to the contrary set forth herein or in any other written or oral
understanding or agreement to which the parties hereto are parties or by which
they are bound, the parties hereto acknowledge and

 

75



--------------------------------------------------------------------------------

agree that (i) any obligations of confidentiality contained herein and therein
do not apply and have not applied from the commencement of discussions between
the parties to the tax treatment and tax structure of the transactions
contemplated by the Loan Documents (and any related transactions or
arrangements), and (ii) each party (and each of its employees, representatives,
or other agents) may disclose to any and all Persons, without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
the Loan Documents and all materials of any kind (including opinions or other
tax analyses) that are provided to such party relating to such tax treatment and
tax structure, all within the meaning of Treasury Regulations Section 1.6011-4;
provided, however, that each party recognizes that the privilege each has to
maintain, in its sole discretion, the confidentiality of a communication
relating to the transactions contemplated by the Loan Documents, including a
confidential communication with its attorney or a confidential communication
with a federally authorized tax practitioner under Section 7525 of the Internal
Revenue Code, is not intended to be affected by the foregoing.

Section 11.9. Indemnification.

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Agent, any affiliate of the Agent, and each of the Lenders and their
respective directors, officers, shareholders, agents, employees and counsel
(each referred to herein as an “Indemnified Party”) from and against any and all
losses, costs, claims, damages, liabilities, deficiencies, judgments or expenses
of every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith) incurred by an Indemnified Party in connection
with, arising out of, or by reason of, any suit, cause of action, claim,
arbitration, investigation or settlement, consent decree or other proceeding
(the foregoing referred to herein as an “Indemnity Proceeding”) which is in any
way related directly or indirectly to: (i) this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby; (ii) the making of
any Loans or issuance of Letters of Credit hereunder; (iii) any actual or
proposed use by the Borrower of the proceeds of the Loans or Letters of Credit;
(iv) the Agent’s or any Lender’s entering into this Agreement; (v) the fact that
the Agent and the Lenders have established the credit facility evidenced hereby
in favor of the Borrower; (vi) the fact that the Agent and the Lenders are
creditors of the Borrower and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Parent,
the Borrower and the other Subsidiaries; (vii) the fact that the Agent and the
Lenders are material creditors of the Borrower and are alleged to influence
directly or indirectly the business decisions or affairs of the Parent, the
Borrower and the other Subsidiaries or their financial condition; (viii) the
exercise of any right or remedy the Agent or the Lenders may have under this
Agreement or the other Loan Documents; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party for any acts or
omissions of such Indemnified Party in connection with matters described in
clause (i) and this clause (viii) to the extent found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful

 

76



--------------------------------------------------------------------------------

misconduct; or (ix) any violation or non-compliance by the Borrower or any
Subsidiary of any Applicable Law (including any Environmental Law) including,
but not limited to, any Indemnity Proceeding commenced by (A) the Internal
Revenue Service or state taxing authority or (B) any Governmental Authority or
other Person under any Environmental Law, including any Indemnity Proceeding
commenced by a Governmental Authority or other Person seeking remedial or other
action to cause the Borrower or its Subsidiaries (or its respective properties)
(or the Agent and/or the Lenders as successors to the Borrower) to be in
compliance with such Environmental Laws.

(b) The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all costs and expenses of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents). This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of the Borrower or any
Subsidiary, any shareholder of the Borrower or any Subsidiary (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of the Borrower), any account debtor of the
Borrower or any Subsidiary or by any Governmental Authority. If and to the
extent that the obligations of the Borrower hereunder are unenforceable for any
reason, the Borrower hereby agrees to make the maximum contribution to the
payment and satisfaction of such obligations which is permissible under
Applicable Law. The Borrower’s obligations hereunder are in addition to, and not
in substitution of, any other obligation in respect of indemnification contained
in this Agreement or any other Loan Document.

Section 11.10. Termination; Survival.

At such time as (a) all of the Commitments have been terminated, (b) none of the
Lenders and the Swingline Lender are obligated any longer under this Agreement
to make any Loans and the Agent is no longer obligated to issue Letters of
Credit hereunder and (c) all Obligations (other than obligations which survive
as provided in the following sentence) have been paid and satisfied in full,
this Agreement shall terminate. Notwithstanding any termination of this
Agreement, or of the other Loan Documents, the indemnities to which the Agent,
the Swingline Lender and the Lenders are entitled under the provisions of
Sections 10.7., 11.2. and 11.9. and any other provision of this Agreement and
the other Loan Documents, and the waivers of jury trial and submission to
jurisdictions contained in Section 11.4., shall continue in full force and
effect and shall protect the Agent and the Lenders against events arising after
such termination as well as before.

Section 11.11. Severability of Provisions.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

77



--------------------------------------------------------------------------------

Section 11.12. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH COMMONWEALTH.

Section 11.13. Counterparts.

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

Section 11.14. Obligations with Respect to Loan Parties.

The obligations of the Borrower or the Parent to direct or prohibit the taking
of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Borrower or the Parent may have that
the Borrower or the Parent does not control such Loan Parties.

Section 11.15. Limitation of Liability.

Neither the Agent, the Swingline Lender, any Lender, nor any affiliate, officer,
director, employee, attorney, or agent of the Agent, the Swingline Lender or any
Lender shall have any liability with respect to, and the Borrower and the Parent
each hereby waives, releases, and agrees not to sue any of them upon, any claim
for any special, indirect, incidental, or consequential damages suffered or
incurred by the Borrower or the Parent in connection with, arising out of, or in
any way related to, this Agreement or any of the other Loan Documents, or any of
the transactions contemplated by this Agreement or any of the other Loan
Documents. The Borrower and the Parent each hereby waives, releases, and agrees
not to sue the Agent, the Swingline Lender or any Lender or any of their
respective affiliates, officers, directors, employees, attorneys, or agents for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Agreement or any of the other Loan Documents, or any
of the transactions contemplated by this Agreement or financed hereby.
Notwithstanding anything in this Section to the contrary, no Defaulting Lender
shall be entitled to claim any of the benefits of this Section.

 

78



--------------------------------------------------------------------------------

Section 11.16. Entire Agreement.

This Agreement and the other Loan Documents referred to herein embody the final,
entire agreement among the parties hereto and supersede any and all prior
commitments, agreements, representations, and understandings, whether written or
oral, relating to the subject matter hereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties hereto.

Section 11.17. Construction.

The Borrower, the Parent, the Agent, the Swingline Lender and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the Borrower,
the Parent, the Agent, the Swingline Lender and each Lender.

Section 11.18. Time of the Essence.

Time is of the essence of each and every provision of this Agreement.

[Signatures on Next Page]

 

79



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

PREIT ASSOCIATES, L.P. By:   Pennsylvania Real Estate Investment Trust, its
general partner   By:    /s/ Bruce Goldman     Name: Bruce Goldman     Title:
  Executive Vice President

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:   

/s/ Bruce Goldman

  Name: Bruce Goldman   Title: Executive Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

November 20, 2003 with PREIT Associates, L.P.]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent, Swingline Lender and as a
Lender By:   /s/ Charles J. Cooke Jr.   Name: Charles J. Cooke Jr.   Title:
  Vice President Commitment: $86,500,000 Lending Office (all Types of Loans):
Wells Fargo Bank, National Association Two Logan Square, Suite 1750 100-120 N.
18th Street Philadelphia, PA 19103 Attention: Charles J. Cooke Telecopier: (215)
561-3812 Telephone: (215) 640-3924 Address for Notices: Wells Fargo Bank,
National Association Two Logan Square, Suite 1750 100-120 N. 18th Street
Philadelphia, PA 19103 Attention: Charles J. Cooke Telecopier: (215) 561-3812
Telephone: (215) 640-3924 with a copy to: Wells Fargo Bank, National Association
Real Estate Group 420 Montgomery Street, 6th Floor San Francisco, California
94111 Attention: Chief Credit Officer Telecopier: (415) 781-8324 Telephone:
(415) 394-4078

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

November 20, 2003 with PREIT Associates, L.P.]

 

U.S. BANK NATIONAL ASSOCIATION By:   /s/ Renee Lewis   Name: Renee Lewis  
Title:   Assistant Vice President Commitment: $45,000,000 Lending Office (all
Types of Loans) and Address for Notices: U.S. Bank National Association 400 City
Center –OS-WI-CCCl Oshkosh, WI 54901 Telecopier: (920) 237-7993 Telephone:
(920) 237-7657

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

November 20, 2003 with PREIT Associates, L.P.]

 

COMMERZBANK AG NEW YORK AND GRAND CAYMAN BRANCHES By:   /s/ Ralph C. Marra  
Name: Ralph C. Marra   Title:   Vice President By:   /s/ James Brett   Name:
James Brett   Title: Assistant Treasurer Commitment: $45,000,000 Lending Office
(all Types of Loans) and Address for Notices: Commerzbank AG, New York Branch 2
World Financial Center New York, NY 10281-1050 Attn: Ralph C. Marra, Jr.
Telephone: (212) 266-7761 Telecopy:   (212) 266-7565

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

November 20, 2003 with PREIT Associates, L.P.]

 

MANUFACTURERES & TRADERS TRUST COMPANY By:   /s/ Todd Detwiler   Name: Todd
Detwiler   Title:   Assistant Vice President Commitment: $45,000,000 Lending
Office (all Types of Loans) and Address for Notices: M&T Bank 1 Fountain Plaza
Buffalo, NY 14203 Attn: Tanseer Ahmad Telephone: (716) 848-3739 Telecopy:
  (716) 848-7881

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

November 20, 2003 with PREIT Associates, L.P.]

 

BANK ONE, NA By:   /s/ F. Patt Schiewitz   Name: F. Patt Schiewitz   Title:
  Managing Director Commitment: $32,500,000 Lending Office (all Types of Loans)
and Address for Notices: Bank One, NA 1 Bank One Plaza Suite IL-0010 Chicago, IL
60670 Attention: Yvonne E. Dixon Telephone: (312) 385-7030 Telecopy:
  (312) 385-7101

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

November 20, 2003 with PREIT Associates, L.P.]

 

EUROHYPO AG, NEW YORK BRANCH By:   /s/ James Mirman   Name: James Mirman  
Title:   Director By:   /s/ Andrew Cherrick   Name: Andrew Cherrick   Title:
Vice President Commitment: $32,500,000 Lending Office (all Types of Loans) and
Address for Notices: Eurohypo AG, New York Branch 1114 Avenue of the Americas
29th Floor New York, NY 10036 Attn: Stephen Bae Telephone: (212) 479-5739
Telecopy:   (212) 479-5803

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

November 20, 2003 with PREIT Associates, L.P.]

 

WACHOVIA BANK, NATIONAL ASSOCIATION By:   /s/ Glenn W. Gallagher   Name: Glenn
W. Gallagher   Title:   Senior Vice President Commitment: $32,500,000 Lending
Office (all Types of Loans) and Address for Notices: Wachovia Bank, National
Association 123 South Broad Street 15th Floor, Mailcode: PA 1245 Philadelphia,
PA 19109 Attn: Ms. Tag Brewer Telephone: (215) 670-6608 Telecopy:
  (215) 670-6538

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

November 20, 2003 with PREIT Associates, L.P.]

 

FLEET NATIONAL BANK By:   /s/ Matthew A. Anzideo   Name: Matthew A. Anzideo  
Title:   Vice President Commitment: $30,000,000 Lending Office (all Types of
Loans) and Address for Notices: Fleet National Bank 750 Walnut Avenue Crawford,
NJ 07016 Attn: Ellen Genolson Telephone: (908) 709-5350 Telecopy:
  (908) 709-6437

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

November 20, 2003 with PREIT Associates, L.P.]

 

UNION BANK OF CALIFORNIA By:   /s/ Jennifer L. Pritchard   Name: Jennifer L.
Pritchard   Title:   Vice President Commitment: $30,000,000 Lending Office (all
Types of Loans) and Address for Notices: Union Bank of California, N.A. 18300
Von Karman Avenue, 2nd Floor Irvine, CA 92612 Attn: Cynthia Rafael Telephone:
(949) 553-7156 Telecopy:   (949) 553-7123 Union Bank of California, N.A. 350
California Street, 7th Floor San Francisco, CA 94104 Attn: Jennifer Pritchard
Telephone: (415) 705-5032 Telecopy:   (415) 433-7438

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

November 20, 2003 with PREIT Associates, L.P.]

 

ALLIED IRISH BANK By:   /s/ Kathryn Murdoch   Name: Kathryn Murdoch   Title:
  Vice President Commitment: $19,000,000 Lending Office (all Types of Loans) and
Address for Notices: Allied Irish Bank – Corporate Operations 405 Park Avenue,
2nd Floor New York, NY 10022 Attn: Kathryn Murdoch Telecopier: (212) 339-8325
Telephone:  (212) 515-6811

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

November 20, 2003 with PREIT Associates, L.P.]

 

CITIZENS BANK OF PENNSYLVANIA By:   /s/ Kellie Anderson   Name:   Kellie
Anderson   Title:   Vice President Commitment: $19,000,000

Lending Office (all Types of Loans) and Address for Notices:

 

Citizens Bank of Pennsylvania

2001 Market Street

Philadelphia, PA 09103

Attn: Amy Martindell

Telephone: (267) 671-1170

Telecopy:   (215) 751-1542

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

November 20, 2003 with PREIT Associates, L.P.]

 

NATIONAL CITY BANK By:   /s/ John J. Gaghan   Name:   John J. Gaghan   Title:  
Vice President Commitment: $19,000,000

Lending Office (all Types of Loans) and Address for Notices:

 

National City Bank

One South Broad Street

13th Floor

Philadelphia, PA 19107

Attn: Marie E. Pascale

Telephone: (267) 256-4042

Telecopy:   (267) 256-4001

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

November 20, 2003 with PREIT Associates, L.P.]

 

WILMINGTON TRUST OF PENNSYLVANIA By:   /s/ Greg A. Hartin   Name:   Greg A.
Hartin   Title:   Vice President Commitment: $19,000,000

Lending Office (all Types of Loans) and Address for Notices:

 

Wilmington Trust of Pennsylvania

116 E. Court Street

Doylestown, PA 18901

Attn: Karen M. Cole

Telephone: (267) 880-7013

Telecopy:   (267) 880-7008

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

November 20, 2003 with PREIT Associates, L.P.]

 

BANK OF AMERICA, N.A. By:   /s/ Margaret T. Everett   Name:   Margaret T.
Everett   Title:   Senior Vice President Commitment: $15,000,000

Lending Office (all Types of Loans) and Address for Notices:

 

Bank of America

10 LIght Street, 18th Floor

MD4-302-18-01

Baltimore, MD 21202-1435

Telephone: (410) 605-3659

Telecopier: (410) 605-8242

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

November 20, 2003 with PREIT Associates, L.P.]

 

CITICORP NORTH AMERICA, INC. By:   /s/ Michael Chlopak   Name:   Michael Chlopak
  Title:   Director and Vice President Commitment: $15,000,000

Lending Office (all Types of Loans):

 

Citicorp North America, Inc.

2 Penns Way, Suite 100

New Castle, DE 19720

Attn: Hilda Zambrano

Telephone: (302) 894-8047

Telecopy:   (212) 994-0849

 

Address for Notices:

 

Citicorp North America, Inc.

390 Grennwich Street, 1st Floor

New York, NY 10013

Attn: Michael Chlopak

Telephone: (212) 723-5899

Telecopy:   (212) 723-8380

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

November 20, 2003 with PREIT Associates, L.P.]

 

FIRSTRUST BANK By:   /s/ Bruce A. Gillespie   Name:   Bruce A. Gillespie  
Title:   Vice President Commitment: $15,000,000

Lending Office (all Types of Loans) and Address for Notices:

 

Firstrust Bank

1931 Cottman Avenue

Philadelphia, PA 19111

Attn: Cathy Tipson

Telephone: (215) 728-8614

Telecopy:   (215) 728-6105



--------------------------------------------------------------------------------

ANNEX I

DEFINED TERMS

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given that term in Section 4.1.

“Adjusted EBITDA” means, for any Person and for any given period, (a) the EBITDA
of such Person and its Subsidiaries determined on a consolidated basis for such
period, plus (b) rent payments made during such period by such Person and its
Subsidiaries in respect of ground leases minus (c) the Reserve for Replacements
for all Properties owned by such Person and its Subsidiaries. Adjusted EBITDA
shall be (i) increased by the greater of a Person’s Ownership Share or Recourse
Share of rent payments made during such period by any Unconsolidated Affiliate
of such Person in respect of ground leases and (ii) decreased by the greater of
a Person’s Ownership Share or Recourse Share of the Reserve for Replacements for
all Properties owned by Unconsolidated Affiliates of such Person.

“Adjusted NOI” means, for any Property and for a given period, the sum of the
following (without duplication): (a) rents and other revenues received in the
ordinary course from such Property (including proceeds of rent loss insurance
but excluding pre-paid rents and revenues and security deposits except to the
extent applied in satisfaction of tenants’ obligations for rent) minus (b) all
expenses paid or accrued related to the ownership, operation or maintenance of
such Property, including but not limited to taxes, assessments and other similar
charges, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses, and general and administrative
expenses (including an appropriate allocation for legal, accounting,
advertising, marketing and other expenses incurred in connection with such
Property, but specifically excluding general overhead expenses of the Borrower
and the Parent) minus (c) the Reserve for Replacements for such Property as of
the end of such period minus (d) the greater of (i) the actual property
management fee paid during such period and (ii) an imputed management fee in the
amount of three percent (3.0%) of the base rent revenues for such Property for
such period.

“Affected Lender” has the meaning given that term in Section 4.6.

“Affiliate” means with respect to a given Person, any other Person (other than
the Agent or any Lender): (a) directly or indirectly controlling, controlled by,
or under common control with, such given Person; (b) directly or indirectly
owning or holding five percent (5.0%) or more of any equity interest in such
given Person; or (c) five percent (5.0%) or more of whose voting stock or other
equity interest is directly or indirectly owned or held by such given Person.
For purposes of this definition, “control” (including with correlative meanings,
the terms “controlling”, “controlled by” and “under common control with”) means
the possession directly or indirectly of the power to direct or cause the
direction of the management and policies of a

 

I-1



--------------------------------------------------------------------------------

Person, whether through the ownership of voting securities or by contract or
otherwise. The Affiliates of a Person shall include any officer or director (or
other Persons holding similar positions) of such Person.

“Agent” means Wells Fargo Bank, National Association, as contractual
representative for the Lenders under the terms of this Agreement and the other
Loan Documents, and together with its successors and assigns.

“Agreement Date” means the date as of which this Agreement is dated.

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.

“Applicable Margin” means the percentage rate set forth below corresponding to
the ratio of Total Liabilities to Gross Asset Value as determined in accordance
with Section 8.1.(b) in effect at such time:

 

Level

  

Ratio of Total Liabilities to Gross Asset Value

   Applicable Margin   1   

Less than or equal to 0.40 to 1.00

   1.50 %  2   

Greater than 0.40 to 1.00 but less than or equal to 0.50 to 1.00

   1.75 %  3   

Greater than 0.50 to 1.00 but less than or equal to 0.55 to 1.00

   2.00 %  4   

Greater than 0.55 to 1.00 but less than or equal to 0.60 to 1.00

   2.25 %  5   

Greater than 0.60 to 1.00

   2.50 % 

The Applicable Margin shall be determined by the Agent from time to time, based
on the ratio of Total Liabilities to Gross Asset Value as set forth in the
Pricing Certificate most recently delivered by the Borrower pursuant to
Section 7.1.(g). Any adjustment to the Applicable Margin shall be effective as
of the date the quarterly financial statements are required to be delivered
pursuant to Section 7.1.(a) or as of the date the annual financial statements
are required to be delivered pursuant to Section 7.1.(b), as the case may be.
Notwithstanding the foregoing, for the period from the Effective Date through
but excluding the date on which the Agent first determines the Applicable Margin
for Loans as set forth above, such Applicable Margin shall equal 2.25%.
Thereafter, such Applicable Margin shall be adjusted from time to time as set
forth above.

“Assignee” has the meaning given that term in Section 11.5.(c).

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.

 

I-2



--------------------------------------------------------------------------------

“Bankruptcy Event” means with respect to a Person, any of the events of the type
described or referred to in Section 9.1.(e) or (f).

“Base Rate” means the greater of (a) the rate of interest per annum publicly
announced from time to time by the Agent at its principal office in San
Francisco, California as its “prime rate” (which rate of interest may not be the
lowest rate charged by the Agent or any of the Lenders on similar loans) and
(b) the Federal Funds Rate plus one-half of one percent (0.5%). Each change in
the Base Rate shall become effective without prior notice to the Borrower or the
Lenders automatically as of the opening of business on the date of such change
in the Base Rate.

“Base Rate Loan” means a Revolving Loan bearing interest at a rate based on the
Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Benefit Plan or a Multiemployer
Plan and which is maintained or otherwise contributed to by any member of the
ERISA Group.

“Benefit Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Philadelphia, Pennsylvania or San Francisco, California are
authorized or required to close and (b) with reference to a LIBOR Loan, any such
day that is also a day on which dealings in Dollar deposits are carried out in
the London interbank market.

“Capitalized Lease Obligation” means obligations under a lease that is required
to be capitalized for financial reporting purposes in accordance with GAAP. The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation determined in accordance with GAAP.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, which has capital and
unimpaired surplus in excess of $500,000,000 and which bank or its holding
company has a short-term commercial paper rating of at least A-1 or the
equivalent by S&P or at least P-1 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms

 

I-3



--------------------------------------------------------------------------------

of not more than seven days from the date acquired, for securities of the type
described in clause (a) above and entered into only with commercial banks having
the qualifications described in clause (b) above; (d) commercial paper issued by
any Person incorporated under the laws of the United States of America or any
State thereof and rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s, in each case with maturities of
not more than one year from the date acquired; and (e) investments in money
market funds registered under the Investment Company Act of 1940, which have net
assets of at least $500,000,000 and at least 85% of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(d) above.

“Commitment” means, as to each Lender, such Lender’s obligation to make
Revolving Loans pursuant to Section 2.1., to participate in Letters of Credit
pursuant to Section 2.2.(i), and to participate in Swingline Loans pursuant to
Section 2.3.(e), in an amount up to, but not exceeding the amount set forth for
such Lender on its signature page hereto as such Lender’s “Commitment Amount” or
as set forth in the applicable Assignment and Acceptance Agreement, as the same
may be increased pursuant to Section 2.13., reduced from time to time pursuant
to Section 2.15., or otherwise changed pursuant to the terms of this Agreement
or as appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 11.5.

“Compliance Certificate” has the meaning given that term in Section 7.1.(c).

“Contingent Obligation” as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other payment obligation of another Person if
the primary purpose or intent of the Person incurring such liability, or the
primary effect thereof, is to provide assurance to the obligee of such liability
that such liability will be paid or discharged, or that the holders of such
liability will be protected (in whole or in part) against loss with respect
thereto. Contingent Obligations shall include (i) any Guaranty of the
Indebtedness of another (other than of such Person for liabilities arising from
Nonrecourse Exceptions), (ii) the obligation to make take-or-pay or similar
payments if required regardless of nonperformance by any other party or parties
to an agreement, and (iii) any liability of such Person for the Indebtedness of
another through any agreement to purchase, repurchase or otherwise acquire such
obligation or any property constituting security therefor, to provide funds for
the payment or discharge of such obligation or to maintain the solvency,
financial condition or any balance sheet item or level of income of another. The
amount of any Contingent Obligation shall be equal to the amount of the
obligation so guaranteed or otherwise supported or, if not a fixed and
determined amount, the maximum amount so guaranteed.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan and (c) the issuance of a Letter of
Credit.

 

I-4



--------------------------------------------------------------------------------

“Credit Rating” means, for any Person, the lowest rating assigned by a Rating
Agency to each series of rated senior unsecured long term indebtedness of such
Person.

“Crown” means Crown American Realty Trust, a Maryland real estate investment
trust.

“Crown Distribution Agreement” means that certain Distribution Agreement dated
as of May 13, 2003 by and between Crown and Crown Partnership.

“Crown Merger Agreement” means that certain Agreement and Plan of Merger dated
as of May 13, 2003 by and among the Parent, the Borrower, Crown and Crown
Partnership.

“Crown Partnership” means Crown American Properties, L.P., a Delaware limited
partnership.

“Crown Property” means any Property acquired by the Parent, the Borrower or any
other Subsidiary in connection with the Crown Transaction.

“Crown/PREIT Contribution Agreement” means that certain Contribution Agreement
dated as of May 13, 2003 by and between Crown Partnership and the Borrower.

“Crown Transaction” means the transactions contemplated by the Crown Merger
Agreement, including without limitation, (a) the distribution by Crown
Partnership to Crown of certain assets as contemplated by the Crown Distribution
Agreement; (b) the merger of Crown with and into the Parent; (c) the
contribution by the Parent to the Borrower of certain assets as contemplated by
the PREIT Contribution Agreement and (d) the contribution by Crown Partnership
to the Borrower of certain assets as contemplated by the Crown/PREIT
Contribution Agreement.

“Default” means any of the events specified in Section 9.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” has the meaning set forth in Section 3.9.

“Development Property” means a Property (a) which is not a Major Redevelopment
Property; (b) which is under development and either construction has commenced
or the owner of such Property (or an Affiliate) has entered into a binding
construction contract; and (c) either (i) which has not achieved an Occupancy
Rate of 75% or more or (ii) on which the improvements (other than tenant
improvements on unoccupied space) related to the development have not been
completed.

“Dollars” or “$” means the lawful currency of the United States of America.

 

I-5



--------------------------------------------------------------------------------

“EBITDA” means, with respect to any Person for any period and without
duplication, net earnings (loss) of such Person for such period (excluding
equity in net earnings or net loss of Unconsolidated Affiliates) plus the sum of
the following amounts (but only to the extent included in determining net
earnings (loss) for such period): (a) depreciation and amortization expense and
other non-cash charges of such Person for such period, plus (b) interest expense
of such Person for such period, plus (c) all provisions for any federal, state
or other income tax of such Person in respect of such period, minus (plus)
(d) extraordinary gains (losses) of such Person for such period, plus (e) the
greater of such Person’s (i) Ownership Share or (ii) Recourse Share of the
EBITDA of the Unconsolidated Affiliates of such Person for such period. For
purposes of this definition, net earnings (loss) shall be determined before
minority interests and distributions to holders of Preferred Stock.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in accordance with the provisions of Section 11.6.

“Eligible Assignee” means any Person that is: (a) an existing Lender; (b) a
commercial bank, trust company, savings and loan association, savings bank,
insurance company, investment bank or pension fund organized under the laws of
the United States of America, any state thereof or the District of Columbia, and
having total assets in excess of $5,000,000,000; or (c) a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Co-operation and Development, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America. If such entity is not currently a
Lender, such entity’s (or in the case of a bank which is a subsidiary, such
bank’s parent’s) senior unsecured long term indebtedness must be rated BBB or
higher by S&P, Baa2 or higher by Moody’s or the equivalent or higher of either
such rating by another rating agency acceptable to the Agent.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal or clean-up of Hazardous
Materials including, without limitation, the following: Clean Air Act, 42 U.S.C.
§ 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
Solid Waste Disposal Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National
Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the
Environmental Protection Agency and any applicable rule of common law and any
judicial interpretation thereof relating primarily to the environment or
Hazardous Materials.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

 

I-6



--------------------------------------------------------------------------------

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“Event of Default” means any of the events specified in Section 9.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets which are
or are to become collateral for any Secured Indebtedness of such Subsidiary; and
(b) which is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument or agreement evidencing such Secured
Indebtedness, (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness or (iii) any fiduciary
obligation owing to the holders of an Equity Interest in such Subsidiary and
imposed under Applicable Law.

“Extension Request” has that meaning set forth in Section 2.14.

“Existing Credit Agreements” mean (i) that certain Credit Agreement dated as of
December 28, 2000 by and between the Parent, the Borrower, the financial
institutions party thereto as “Lenders”, Wells Fargo, as Agent, and the other
Persons party thereto and (ii) that certain Credit Agreement dated as of
April 23, 2003 by and between the Borrower, the Parent, the financial
institutions party thereto as “Lenders”, and Wells Fargo, as Agent.

“Fair Market Value” means, with respect to any asset, the price which could be
negotiated in an arm’s-length free market transaction, for cash, between a
willing seller and a willing buyer, neither of which is under pressure or
compulsion to complete the transaction. Fair Market Value shall be determined by
the Board of Directors of the Parent acting in good faith conclusively evidenced
by a board resolution thereof delivered to the Agent or, with respect to any
asset valued at up to $5,000,000, such determination may be made by the chief
financial officer of the Parent evidenced by an officer’s certificate delivered
to the Agent.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next

 

I-7



--------------------------------------------------------------------------------

succeeding such day, provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day, and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to the Agent by federal funds dealers selected by the Agent
on such day on such transaction as determined by the Agent.

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. (excluding fees payable under the last sentence of Section 3.5.(c)
and any fees referred to in Section 3.5.(e)).

“Fixed Charges” means, with respect to a Person and for a given period, (a) such
Person’s Interest Expense for such period, plus (b) regularly scheduled
principal payments on Indebtedness of such Person and its Subsidiaries made
during such period, other than any balloon, bullet or similar principal payment
payable on any Indebtedness of such Person which repays such Indebtedness in
full, plus (c) Preferred Dividends paid by such Person and its Subsidiaries
during such period, plus (d) rent payments made during such period by such
Person and its Subsidiaries in respect of ground leases. Fixed Charges shall
include the greater of such Person’s Ownership Share or Recourse Share of the
amount of any of the items described in the immediately preceding clause
(b) though (d) of such Person’s Unconsolidated Affiliates.

“Floating Rate Indebtedness” means all Indebtedness of a Person which bears
interest at a variable rate during the scheduled life of such Indebtedness and
for which such Person has not obtained Interest Rate Agreements which
effectively cause such variable rates to be equivalent to fixed rates less than
or equal to 10.0% per annum.

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis for such
period minus (or plus) (b) gains (or losses) from debt restructuring and sales
of property during such period plus (c) depreciation with respect to such
Person’s real estate assets and amortization (other than amortization of
deferred financing costs) of such Person for such period, all after adjustment
for unconsolidated partnerships and joint ventures. Adjustments for
unconsolidated entities will be calculated to reflect funds from operations on
the same basis.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

I-8



--------------------------------------------------------------------------------

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including, without limitation, the
Federal Deposit Insurance Corporation, the Comptroller of the Currency or the
Federal Reserve Board, any central bank or any comparable authority) or any
arbitrator with authority to bind a party at law.

“Gross Asset Value” means, at a given time, the sum (without duplication) of
(a) Operating Real Estate Value at such time, plus (b) all cash and Cash
Equivalents (excluding cash and Cash Equivalents the disposition of which is
restricted (other than restrictions on cash held in an exchange account by a
“qualified intermediary” in connection with the sale of a property pursuant to
and qualifying for tax treatment under Section 1031 of the Internal Revenue
Code)), and all accounts receivable net of reserves, of the Parent and its
Subsidiaries at such time, plus (c) the current book value of all real property
of the Parent and its Subsidiaries upon which construction is then in progress
and all land held by any of them for development, plus (d) with respect to
Development Properties, development costs incurred to date with respect to such
Properties, plus (e) with respect to Major Redevelopment Properties, (i) the
Adjusted NOI for all Major Redevelopment Properties of the Parent and its
Subsidiaries for the fiscal quarter most recently ended (excluding Major
Redevelopment Properties acquired or disposed of by the Parent or any Subsidiary
during such fiscal quarter) multiplied by 4 and divided by 9.00% plus
(ii) redevelopment costs incurred to date with respect to such Properties, plus
(f) predevelopment costs incurred to date with respect to Properties to the
extent such predevelopment costs are disclosed as a line item in the Parent’s
publicly filed financial statements, plus (g) the purchase price paid by the
Parent or any Subsidiary (less any amounts paid to the Parent or such Subsidiary
as a purchase price adjustment, held in escrow, retained as a contingency
reserve, or in connection with other similar arrangements) for any Property
acquired by the Parent or such Subsidiary during the immediately preceding two
fiscal quarters of the Parent (excluding Crown Properties), plus (h) with
respect to each Unconsolidated Affiliate of the Parent, the greater of the
Parent’s (i) Ownership Share or (ii) Recourse Share of (x) for projects under
construction, the book value of construction in process as of the end of the
Parent’s fiscal quarter most recently ended or (y) for completed projects, such
Unconsolidated Affiliate’s Operating Real Estate Value, plus (i) the contractual
purchase price of Properties of the Parent and its Subsidiaries subject to
purchase obligations, repurchase obligations, forward commitments and unfunded
obligations to the extent such obligations and commitments are included in
determinations of Total Liabilities. If obligations under a contract to purchase
or otherwise acquire unimproved or fully developed real property are included
when determining Total Liabilities and the seller under such contract does not
have the right to specifically enforce such contract, then only an amount equal
to the aggregate amount of due diligence deposits, earnest money payments and
other similar payments made under the contract which, at such time, would be
subject to forfeiture upon termination of the contract, shall be included in
Gross Asset Value. If obligations under a contract to purchase or otherwise
acquire real property being renovated or developed by a third party are included
when determining Total Liabilities and such real property is not owned or leased
by the Borrower or any of its Subsidiaries, then only the amount equal to the
maximum amount reasonably estimated to be payable by such Person to such third
party under a contract between such Person and such third party during the
remaining term of such contract, shall be

 

I-9



--------------------------------------------------------------------------------

included in Gross Asset Value. To the extent that the current book value of land
held for development would account for in excess of 5.0% of Gross Asset Value
(determined without giving effect to this sentence), such excess shall be
excluded in determining Gross Asset Value.

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall in any event include the Parent.

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 5.1. and substantially in the form of
Exhibit B.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity or “TLCP”
toxicity, “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold and (f) electrical equipment which contains any oil or dielectric
fluid containing levels of polychlorinated biphenyls in excess of fifty parts
per million.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) obligations of such
Person in respect of money borrowed; (b) obligations of such Person (other than
trade debt incurred in the ordinary course of business), whether or not for
money borrowed (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit, (ii) evidenced by bonds, debentures,
notes or similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest

 

I-10



--------------------------------------------------------------------------------

charges are customarily paid or that are issued or assumed as full or partial
payment for property; (c) all master lease obligations; (d) Capitalized Lease
Obligations of such Person; (e) all reimbursement obligations of such Person
under any letters of credit or acceptances that have been presented for payment;
(f) all Indebtedness of other Persons which (i) such Person has Guaranteed
(other than Guarantees which are solely Guarantees of performance and not of
payment and other Guarantees of such Person for liabilities arising from
Nonrecourse Exceptions) or is otherwise recourse to such Person or (ii) is
secured by a Lien on any property of such Person; provided, that such
Indebtedness shall be limited to the value of such property so encumbered; and
(g) the Recourse Share of all Indebtedness of any partnership of which such
Person is a general partner. For purposes of this definition preferred equity of
a Person shall not be considered to be Indebtedness.

“Intellectual Property” has the meaning given that term in Section 6.1.

“Interest Expense” means, with respect to a Person and for any period, (a) all
paid, accrued or capitalized interest expense (including, without limitation,
interest expense attributable to Capitalized Lease Obligations but excluding
capitalized interest funded from an interest reserve in a construction loan) of
such Person and in any event shall include all letter of credit fees and all
interest expense with respect to any Indebtedness in respect of which such
Person is wholly or partially liable whether pursuant to any repayment, interest
carry, performance Guarantee or otherwise, plus (b) to the extent not already
included in the foregoing clause (a) the greater of such Person’s (i) Ownership
Share or (ii) Recourse Share of all paid, accrued or capitalized interest
expense (as limited above) for such period of Unconsolidated Affiliates of such
Person.

“Interest Period” means with respect to any LIBOR Loan, the period commencing on
the date of the borrowing, Conversion or Continuation of such Loan and ending on
the last day of the period selected by the Borrower pursuant to the provisions
below. The duration of each Interest Period shall be one, two, three or six
months as the Borrower may, in an appropriate Notice of Borrowing, Notice of
Continuation or Notice of Conversion, select. In addition to such periods, the
Borrower may request Interest Periods for LIBOR Loans having durations of less
than one month no more than 12 times during any 12-month period beginning during
the term of this Agreement but only for the purpose of managing the number of
Interest Periods outstanding with respect to LIBOR Loans. In no event shall an
Interest Period of a Revolving Loan extend beyond the Termination Date. Whenever
the last day of any Interest Period would otherwise occur on a day other than a
Business Day, the last day of such Interest Period shall be extended to occur on
the next succeeding Business Day; provided, however, that if such extension
would cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar contractual
agreement or arrangement entered into with a nationally recognized financial
institution then having a Credit Rating of BBB- or higher by S&P or Baa3 or
higher by Moody’s for the purpose of protecting against fluctuations in interest
rates.

 

I-11



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person and whether or not such
investment constitutes a controlling interest in such Person: (a) the purchase
or other acquisition of any share of capital stock, evidence of Indebtedness or
other security issued by any other Person; (b) any loan, advance or extension of
credit to, or contribution (in the form of money or goods) to the capital of,
any other Person; (c) any Guaranty of the Indebtedness of any other Person;
(d) any other investment in any other Person; and (e) any commitment or option
to make an Investment in any other Person.

“L/C Commitment Amount” has the meaning given to that term in Section 2.2.(a).

“Lender” means each financial institution from time to time party hereto as a
“Lender” together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Acceptance Agreement, or such other office of such Lender as such
Lender may notify the Agent in writing from time to time.

“Letter of Credit” has the meaning set forth in Section 2.2.

“Letter of Credit Collateral Account” means a special interest bearing deposit
account maintained by the Agent and under its sole dominion and control.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Lender then acting as Agent) shall be deemed to hold a
Letter of Credit Liability in an amount equal to its participation interest
under Section 2.2. in the related Letter of Credit, and the Lender then acting
as Agent shall be deemed to hold a Letter of Credit Liability in an amount equal
to its retained interest in the related Letter of Credit after giving effect to
the acquisition by the Lenders (other than the Lender then acting as Agent of
their participation interests under such Section).

 

I-12



--------------------------------------------------------------------------------

“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the average
rate of interest per annum (rounded upwards, if necessary, to the next highest
1/100th of 1%) at which deposits in immediately available funds in Dollars are
offered to the Agent (at approximately 9:00 a.m., two Business Days prior to the
first day of such Interest Period) by first class banks in the interbank
Eurodollar market where the Eurodollar operations of the Agent are customarily
conducted, for delivery on the first day of such Interest Period, such deposits
being for a period of time equal or comparable to such Interest Period (or, if
such Interest Period is shorter than one month, then such period of time shall
be based on a period of one month) and in an amount equal to or comparable to
the principal amount of the LIBOR Loan to which such Interest Period relates.
Each determination of LIBOR by the Agent shall, in the absence of demonstrable
error, be conclusive and binding.

“LIBOR Loan” means a Revolving Loan bearing interest at a rate based on LIBOR.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title or encumbrance
of any kind in respect of any property of such Person, or upon the income or
profits therefrom; (b) any arrangement, express or implied, under which any
property of such Person is transferred, sequestered or otherwise identified for
the purpose of subjecting the same to the payment of Indebtedness or performance
of any other obligation in priority to the payment of the general, unsecured
creditors of such Person; (c) the filing of any financing statement under the
Uniform Commercial Code or its equivalent in any jurisdiction, excluding any
financing statement filed to give notice of the existence of an operating lease;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.

“Loan” means a Revolving Loan or a Swingline Loan.

“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document, any fee letter and each other document or instrument now or
hereafter executed and delivered by a Loan Party in connection with, pursuant to
or relating to this Agreement.

“Loan Party” means each of the Borrower, the Parent and each other Guarantor.
Schedule 1.1.(A) sets forth the Loan Parties in addition to the Borrower and the
Parent as of the Agreement Date.

“Major Redevelopment Property” means a Property, (a) the net rentable square
footage of such Property which is responsible for 33% or more of the Adjusted
NOI of such Property is undergoing renovation and redevelopment and either
(i) construction has commenced or (ii) the owner of such Property (or an
Affiliate) has entered into a binding construction contract; and (b) either
(i) which has not achieved an Occupancy Rate of 75% or more or (ii) on which the
improvements (other than tenant improvements on unoccupied space) related to the
renovation and redevelopment have not been completed. The term “Major
Redevelopment Property” shall include real property of the type described in the
immediately preceding sentence to be (but not yet) acquired upon completion of
redevelopment pursuant to a contract in which the seller of such real property
is required to renovate prior to, and as a condition precedent to, such
acquisition.

 

I-13



--------------------------------------------------------------------------------

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, results of operations or business
prospects of the Borrower and its Subsidiaries taken as a whole, or the Parent
and its Subsidiaries taken as a whole, (b) the legal ability of the Borrower or
any other Loan Party that is a Material Subsidiary to perform its obligations
under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, (d) the rights and remedies of the
Lenders and the Agent under any of such Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith.

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Parent, the Borrower, any
other Loan Party or any other Subsidiary is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.

“Material Plan” means at any time a Benefit Plan or Benefit Plans having
aggregate Unfunded Liabilities in excess of $1,000,000.

“Material Subsidiary” means one or more Subsidiaries (other than the Borrower)
to which more than $25,000,000 of Gross Asset Value is directly or indirectly
attributable.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made or to be made by a Person owning an interest in real
estate granting a Lien on such interest in real estate as security for the
payment of Indebtedness.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person.

“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash or the Fair Market Value of all other property
received by such Person in respect of such Equity Issuance net of investment
banking fees, legal fees, accountants fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred by such
Person in connection with such Equity Issuance.

 

I-14



--------------------------------------------------------------------------------

“Non-Core Crown Properties” means the Properties identified on Schedule 1.1.(B).

“Nonrecourse Exceptions” means, with respect to Nonrecourse Indebtedness,
reasonable and customary exceptions for fraud, willful misrepresentation,
misapplication of funds (including misappropriation of security deposits and
failure to apply rents to operating expenses or debt service), indemnities
relating to environmental matters and waste of property constituting security
for such Nonrecourse Indebtedness, post-default interest, attorney’s fees and
other costs of collection to the extent not covered by the value of the property
constituting security for such Nonrecourse Indebtedness and other similar
exceptions to nonrecourse liability. Nonrecourse Exceptions shall also include
the contingent liability of a Person in respect of Nonrecourse Indebtedness of
another Person providing for liability arising upon the occurrence of a
Bankruptcy Event with respect to such other Person or the occurrence of other
contingent events such as a violation of a due on sale clause or a due on
finance clause or a violation of special purpose entity covenants (whether such
liability arises under a Guaranty of such Nonrecourse Indebtedness enforceable
only upon the occurrence of such Bankruptcy Event or such other contingent
event, as an obligation to pay to the holder of such Nonrecourse Indebtedness
damages resulting from the occurrence of such Bankruptcy Event or other
contingent event, or otherwise); provided, however, upon the occurrence of any
Bankruptcy Event or other contingent event with respect to such other Person, or
once such liability shall otherwise cease to be contingent, then such liability
shall no longer be considered to be Nonrecourse Indebtedness.

“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment is contractually limited
to specific assets of such Person encumbered by a Lien securing such
Indebtedness or (b) if such Person is a Single Asset Entity, any Indebtedness
for borrowed money of such Person. Liability of a Person under (i) a Guaranty of
Nonrecourse Exceptions or (ii) completion guarantees for Development Properties
and Major Redevelopment Properties, to the extent relating to the Nonrecourse
Indebtedness of another Person, shall not, in and of itself, prevent such
liability from being characterized as Nonrecourse Indebtedness.

“Note” means a Revolving Note or a Swingline Note.

“Notice of Borrowing” means a notice in the form of Exhibit C to be delivered to
the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Loans.

“Notice of Continuation” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.9. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice in the form of Exhibit E to be delivered
to the Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

I-15



--------------------------------------------------------------------------------

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit F to be delivered to the Swingline Lender pursuant to Section 2.3.(b)
evidencing the Borrower’s request for a Swingline Loan.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities and (c) all
other indebtedness, liabilities, obligations, covenants and duties of the
Borrower owing to the Agent, any Lender or the Swingline Lender of every kind,
nature and description, under or in respect of this Agreement, any of the other
Loan Documents, including, without limitation, the Fees, any other fees payable
under any Loan Document and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants paying rent (including each tenant in
occupancy during a free rent period negotiated under the terms of its lease and
space provided to and accepted by a tenant for performance by the tenant of
fit-up work) pursuant to binding leases as to which no monetary default has
occurred and is continuing to (b) the aggregate net rentable square footage of
such Property. When determining the Occupancy Rate of a Property, a tenant will
be deemed to be in occupancy provided such tenant (A) is paying rent to the
extent required under the lease, (B) has taken physical possession of its leased
space, and (C) if not already open for business, the Borrower reasonably
anticipates that such tenant will be open for business within 90 days of the
date such tenant first took possession of such space.

“Off Balance Sheet Liabilities” means, with respect to any Person, (a) any
repurchase obligation or liability of such Person with respect to any accounts
or notes receivable sold, transferred or otherwise disposed of by such Person,
(b) any repurchase obligation or liability of such Person with respect to
property or assets leased by such Person as lessee and (c) all obligations of
such Person under any synthetic lease, tax retention operating lease, off
balance sheet loan or similar off balance sheet financing, if in the case of
this clause (c), the transaction giving rise to such obligation (i) is
considered indebtedness for borrowed money for tax purposes but is classified as
an operating lease or (ii) does not (and is not required to pursuant to GAAP)
appear as a liability on the balance sheet of such Person. The obligations or
liabilities of a Person as lessee under any operating lease shall not be
included within this definition so long as the terms of such operating lease do
not require any payment by or on behalf of such Person at the scheduled
termination date of such operating lease, pursuant to a required purchase by or
on behalf of such Person of the property or assets subject to such operating
lease.

“Operating Real Estate Value” means, as of a given date, the Adjusted NOI for
all Properties (excluding Development Properties and Major Redevelopment
Properties) of the Parent, its Subsidiaries and its Unconsolidated Affiliates
for the four fiscal-quarter period most recently ended divided by 9.00%. For
purposes of determining Operating Real Estate Value (a) Adjusted NOI from
Properties (other than Crown Properties) acquired by the Parent, any

 

I-16



--------------------------------------------------------------------------------

Subsidiary or any Unconsolidated Affiliate during the immediately preceding two
fiscal quarters of the Parent or disposed of by any such Person during the
immediately preceding fiscal quarter of the Parent, shall be excluded, (b) the
calculation of Adjusted NOI from Properties (excluding Crown Properties) owned
by the Parent, any Subsidiary or any Unconsolidated Affiliate for more than two
but less than four fiscal quarters shall be appropriately annualized,
(c) Adjusted NOI from Non-Core Crown Properties shall be divided by 11.00%
rather than 9.00%, (d) Adjusted NOI from Crown Properties shall be based on the
preceding four calendar quarters, (e) Adjusted NOI from Properties upon which
construction is then in progress and which are Major Redevelopment Properties or
Development Properties shall be excluded and (f) with respect to a Property
owned by an Unconsolidated Affiliate, only the greater of the Parent’s
(i) Ownership Share or (ii) Recourse Share of the Adjusted NOI, as applicable,
of such Property shall be used when determining Operating Real Estate Value. If
the Parent, the Borrower or their Subsidiaries own Equity Interests in an
Unconsolidated Affiliate which owns a Property the Adjusted NOI of which has not
been excluded from determinations of Operating Real Estate Value by virtue of
the immediately preceding clause (a), and such Unconsolidated Affiliate then
becomes a Subsidiary as a result of the acquisition by the Parent, the Borrower
or their Subsidiaries of additional Equity Interests or otherwise, the Adjusted
NOI for Properties owned by such Unconsolidated Affiliate which has become a
Subsidiary shall continue to be included in determinations of Operating Real
Estate Value and not be excluded by virtue of the immediately preceding
clause (a).

“Ownership Share” means, with respect to any Subsidiary of a Person or any
Unconsolidated Affiliate of a Person, the greater of (a) such Person’s relative
nominal direct and indirect ownership interest (expressed as a percentage) in
such Subsidiary or Unconsolidated Affiliate or (b) such Person’s relative direct
and indirect economic interest (calculated as a percentage) in such Subsidiary
or Unconsolidated Affiliate determined in accordance with the applicable
provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.

“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.

“Participant” has the meaning given that term in Section 11.5.(b).

“Partnership Agreement” means that certain First Amended and Restated Agreement
of Limited Partnership Agreement of PREIT Associates, L.P. dated as of
September 30, 1997, by and among Pennsylvania Real Estate Investment Trust, as
the general partner and the limited partners whose names are set forth therein,
as amended and in effect on the Effective Date.

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means (a) Liens securing taxes, assessments and other charges
or levies imposed by any Governmental Authority (excluding any Lien imposed
pursuant to any of the provisions of ERISA or pursuant to any Environmental
Laws) or the claims of materialmen, mechanics, carriers, warehousemen or
landlords for labor, materials, supplies or rentals incurred

 

I-17



--------------------------------------------------------------------------------

in the ordinary course of business, which are not at the time required to be
paid or discharged under Section 7.7.; (b) Liens consisting of deposits or
pledges made, in the ordinary course of business, in connection with, or to
secure payment of, obligations under workmen’s compensation, unemployment
insurance or similar Applicable Laws; (c) Liens consisting of encumbrances in
the nature of zoning restrictions, easements, and rights or restrictions of
record on the use of real property, which do not materially detract from the
value of such property or impair the use thereof in the business of such Person;
(d) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of the Borrower and (e) Liens in favor of the Agent
for the benefit of the Lenders.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to 5.0% plus the Base Rate as in effect from time to time.

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Stock issued by the
Parent or a Subsidiary. Preferred Dividends shall not include dividends or
distributions (a) paid or payable solely in Equity Interests (other than Equity
Interests redeemable at the option of the holder) payable to holders of such
class of Equity Interests; (b) paid or payable to the Parent, the Borrower or
another Subsidiary; or (c) constituting balloon, bullet or similar redemptions
resulting in the redemption of Preferred Stock.

“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other Equity Interests in, such Person which are entitled to preference or
priority over any other capital stock of, or other Equity Interest in, such
Person in respect of the payment of dividends or distribution of assets upon
liquidation or both.

“PREIT Contribution Agreement” means that certain Contribution Agreement dated
as of May 13, 2003 by and between the Parent and the Borrower.

“Prepayment Notice” has the meaning given that term in Section 2.15.

“Pricing Certificate” has the meaning given to that term in Section 7.1.(g).

“Principal Office” means 2120 E. Park Place, Suite 100, El Segundo, California
90245.

“Property” means a parcel (or group of related parcels) of real property
developed (or which is to be developed) principally for retail, industrial or
residential multi-family use.

 

I-18



--------------------------------------------------------------------------------

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage,
of (a) the amount of such Lender’s Commitment to (b) the aggregate amount of the
Commitments of all Lenders hereunder; provided, however, that if at the time of
determination the Commitments have terminated or been reduced to zero, the “Pro
Rata Share” of each Lender shall be the Pro Rata Share of such Lender in effect
immediately prior to such termination or reduction.

“Rating Agencies” means each of Moody’s and S&P.

“Recourse Share” means, with respect to any Person, the portion (calculated as a
percentage) of the total Indebtedness of another Person guaranteed by such
Person, or which is otherwise recourse to such Person (other than Indebtedness
consisting of Guarantees which are solely Guarantees of performance and not of
payment and other Guarantees of such Person for liabilities arising from
Nonrecourse Exceptions).

“Register” has the meaning given that term in Section 11.5.(d).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date (or with respect to any Lender that becomes a party to
this Agreement after the Agreement Date, any change effective after the date on
which such Lender becomes a party hereto) in Applicable Law (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) or the adoption or making after such date of any interpretation,
directive or request applying to a class of banks, including such Lender, of or
under any Applicable Law (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful) by any Governmental Authority
or monetary authority charged with the interpretation or administration thereof
or compliance by any Lender with any request or directive regarding capital
adequacy.

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Agent for any drawing honored by the
Agent under a Letter of Credit.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Requisite Lenders” means, as of any date, Lenders (which shall include the
Lender then acting as Agent) having at least 66-2/3% of the aggregate amount of
the Commitments, or, if the Commitments have been terminated or reduced to zero,
Lenders holding at least 66-2/3% of the principal amount of the Loans and Letter
of Credit Liabilities.

“Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to (a)(i) the aggregate square footage of all
completed space of such Property times (ii) $0.15 times (b) the number of days
in such period divided by (c) 365. The Properties included in the calculation of
Reserve for Replacements shall not include those Properties or portions thereof
with respect to which or to the extent that a third party (x) owns the

 

I-19



--------------------------------------------------------------------------------

improvements thereon, (y) is a party to a ground lease with the Parent, the
Borrower or a Subsidiary with respect to the land therein and (z) is
contractually obligated to make all repairs and capital improvements and
replacements thereof.

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable to holders
of Equity Interests solely in the form of Equity Interests of the Parent or any
such Subsidiary, as the case may be; (b) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares or similar units of any class of stock
or other equity interest of the Parent or any of its Subsidiaries now or
hereafter outstanding; and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares or similar units of any class of stock or other equity interest of the
Parent or any of its Subsidiaries now or hereafter outstanding.

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit G, payable to the order of a Lender in a principal amount equal
to the amount of such Lender’s Commitment as originally in effect and otherwise
duly completed.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

“Secured Indebtedness” means, with respect to a Person as of any given date and
without duplication, (a) the aggregate principal amount of all Indebtedness of
such Person outstanding at such date and that is secured in any manner by any
Lien and (b) Indebtedness of such Person under a Guaranty of Secured
Indebtedness of another Person. In the case of the Parent, shall include
(without duplication) the Parent’s Ownership Share of the Secured Indebtedness
of its Unconsolidated Affiliates.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property. In addition, if the assets of a Person
consist solely of (i) Equity Interests in one other Single Asset Entity and
(ii) cash and other assets of nominal value incidental to such Person’s
ownership of the other Single Asset Entity, such Person shall also be deemed to
be a Single Asset Entity for purposes of this Agreement.

 

I-20



--------------------------------------------------------------------------------

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); and (b) such Person is
able to pay its debts or other obligations in the ordinary course as they mature
and (c) that the Person has capital not unreasonably small to carry on its
business and all business in which it proposes to be engaged.

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the securities or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions of such
corporation, partnership or other entity (without regard to the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person.

“Substantial Amount” means, at the time of determination thereof, an amount in
excess of 30.0% of total consolidated assets (exclusive of depreciation) at such
time of the Parent and its Subsidiaries determined on a consolidated basis.

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.3. in an amount up to, but not exceeding the amount
set forth in Section 2.3., as such amount may be reduced from time to time in
accordance with the terms hereof.

“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.3.(a).

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.

“Swingline Termination Date” means the date which is 7 Business Days prior to
the Termination Date.

“Tangible Net Worth” means, for any Person and as of a given date, such Person’s
total consolidated stockholder’s equity plus, in the case of the Parent,
increases in accumulated depreciation and amortization occurring after
December 31, 2003, minus (to the extent reflected in determining stockholders’
equity of such Person): (a) the amount of any write-up in the book value of any
assets reflected in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (b) the aggregate of
all amounts

 

I-21



--------------------------------------------------------------------------------

appearing on the assets side of any such balance sheet for patents, patent
applications, copyrights, trademarks, trade names, goodwill and other like
assets which would be classified as intangible assets under GAAP, all determined
on a consolidated basis.

“Taxes” has the meaning given that term in Section 3.10.

“Termination Date” means November 20, 2006 or such later date to which such date
may be extended in accordance with Section 2.14.

“Total Budgeted Cost Until Stabilization” means, with respect to a Development
Property or a Major Redevelopment Property, and at any time, the aggregate
amount of all costs budgeted to be paid, incurred or otherwise expended or
accrued by the Parent, the Borrower, a Subsidiary or an Unconsolidated Affiliate
with respect to such Property to achieve an Occupancy Rate of 100%, including
without limitation, all amounts budgeted with respect to all of the following:
(a) acquisition of land and any related improvements; (b) a reasonable and
appropriate reserve for construction interest; (c) a reasonable and appropriate
operating deficit reserve; (d) tenant improvements; (e) leasing commissions and
infrastructure costs and (f) other hard and soft costs associated with the
development or redevelopment of such Property. With respect to any Property to
be developed in more than one phase, the Total Budgeted Cost Until Stabilization
shall exclude budgeted costs (other than costs relating to acquisition of land
and related improvements) to the extent relating to any phase for which
(i) construction has not yet commenced and (ii) a binding construction contract
has not been entered into by the Parent, the Borrower, any other Subsidiary or
any Unconsolidated Affiliate, as the case may be. The calculation of Total
Budgeted Cost Until Stabilization herein shall be net of the aggregate sale
proceeds of a sale of a pad site within a Development Property or Major
Redevelopment Property that are payable pursuant to a binding sale contract with
a third party approved by the Agent.

“Total Liabilities” means, as to any Person as of a given date, all liabilities
which would, in conformity with GAAP, be properly classified as a liability on
the consolidated balance sheet of such Person as of such date, and in any event
shall include (without duplication): (a) all Indebtedness of such Person
(whether or not Nonrecourse Indebtedness and whether or not secured by a Lien),
including without limitation, Capitalized Lease Obligations and the full stated
amount of undrawn letters of credit issued for the account of such Person, but
excluding (i) letters of credit secured with cash collateral, (ii) letters of
credit issued solely in lieu of a non-payment performance obligation and
(iii) letters of credit securing a refundable obligation under a binding
contract; (b) all accounts payable (including tenant deposits accounted for as
payables but excluding tenant deposits held as restricted cash and not included
in the calculation of Gross Asset Value pursuant to clause (b) of the definition
of such term) and accrued expenses of such Person; (c) all purchase and
repurchase obligations and forward commitments of such Person to the extent such
obligations or commitments are evidenced by a binding purchase agreement
(forward commitments shall include without limitation forward equity commitments
and commitments to purchase properties); (d) all unfunded obligations of such
Person; (e) all lease obligations of such Person (including ground leases) to
the extent required under GAAP to be classified as a liability on the balance
sheet of such Person; (f) all Contingent Obligations and Off Balance Sheet
Liabilities of such Person; (g) all liabilities of any Unconsolidated Affiliate
of

 

I-22



--------------------------------------------------------------------------------

such Person, which liabilities such Person has Guaranteed or is otherwise
obligated on a recourse basis; and (h) the greater of such Person’s
(i) Ownership Share or (ii) Recourse Share of the Indebtedness of any
Unconsolidated Affiliate of such Person, including Nonrecourse Indebtedness of
such Person. For purposes of clauses (c) and (d) of this definition, the amount
of Total Liabilities of a Person at any given time in respect of a contract to
purchase or otherwise acquire unimproved or fully developed real property shall
be equal to (i) the total purchase price payable by such Person under the
contract if, at such time, the seller of such real property would be entitled to
specifically enforce the contract against such Person, otherwise and (ii) the
aggregate amount of due diligence deposits, earnest money payments and other
similar payments made by such Person under the contract which, at such time,
would be subject to forfeiture upon termination of the contract. For purposes of
clause (c) of this definition, the amount of Total Liabilities of a Person at
any given time in respect of a contract to purchase or otherwise acquire real
property being renovated or developed by a third party shall be equal to the
maximum amount reasonably estimated to be payable by such Person to such third
party under a contract between such Person and such third party during the
remaining term of such contract. For purposes of this definition, if the assets
of a Subsidiary of a Person consist solely of Equity Interests in one
Unconsolidated Affiliate of such Person and such Person is not otherwise
obligated in respect of the Indebtedness of such Unconsolidated Affiliate, then
only such Person’s Ownership Share of the Indebtedness of such Unconsolidated
Affiliate shall be included as Total Liabilities of such Person. For purposes of
determining the Total Liabilities of the Parent and the Subsidiaries, the amount
of any Indebtedness assumed by the Parent or any Subsidiary at the time of an
acquisition which the Parent is required under GAAP to reflect at fair value on
a balance sheet, shall be equal to outstanding principal balance of such
Indebtedness and not the fair value of such Indebtedness as would be reflected
on the Parent’s balance sheet.

“Trust Agreement” means that certain Pennsylvania Real Estate Investment Trust
Trust Agreement, as amended and restated as of December 16, 1997, among the
trustees a party thereto, as amended and in effect on the Effective Date.

“Type” with respect to any Revolving Loan, refers to whether such Loan is a
LIBOR Loan or a Base Rate Loan.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated in accordance with GAAP with
the financial results of such Person on the consolidated financial statements of
such Person.

“Unfunded Liabilities” means, with respect to any Benefit Plan at any time, the
amount (if any) by which (a) the value of all benefit liabilities under such
Benefit Plan, determined on a plan termination basis using the assumptions
prescribed by the PBGC for purposes of Section 4044 of ERISA, exceeds (b) the
fair market value of all Benefit Plan assets allocable to such liabilities under
Title IV of ERISA (excluding any accrued but unpaid contributions), all
determined as of the then most recent valuation date for such Benefit Plan, but
only to the extent that such excess represents a potential liability of a member
of the ERISA Group to the PBGC or any other Person under Title IV of ERISA.

 

I-23



--------------------------------------------------------------------------------

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and permitted assigns.

“Wholly Owned Subsidiary” means any Subsidiary of a Person all of the equity
securities or other ownership interests (other than, in the case of a
corporation, directors’ qualifying shares) of which are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person. In the case of the Parent, the term “Wholly Owned Subsidiary” shall also
include any Subsidiary of the Parent (a) of which the Parent owns or controls,
directly, or indirectly through one or more other Subsidiaries, substantially
all of the equity securities or other ownership interests and (b) over which the
Parent possesses sufficient control to warrant treating such Subsidiary as if it
were otherwise a Wholly Owned Subsidiary, in each case, as determined by the
Agent.

 

I-24



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT dated as of                     ,
200     (the “Agreement”) by and among                                         
(the “Assignor”),                          (the “Assignee”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Agent (the “Agent”).

WHEREAS, the Assignor is a Lender under that certain Credit Agreement dated as
of November 20, 2003 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among PREIT ASSOCIATES, L.P.
(the “Borrower”), PENNSYLVANIA REAL ESTATE INVESTMENT TRUST (the “Parent”), the
financial institutions party thereto and their assignees under Section 11.5.(c)
thereof, the Agent and the other parties thereto;

WHEREAS, the Assignor desires to assign to the Assignee all or a portion of the
Assignor’s Commitments under the Credit Agreement, all on the terms and
conditions set forth herein; and

WHEREAS, the Borrower, the Parent and the Agent consent to such assignment on
the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by the Assignee to the Assignor pursuant to Section 2
of this Agreement, effective as of                     , 200_ (the “Assignment
Date”) the Assignor hereby irrevocably sells, transfers and assigns to the
Assignee, without recourse, a $                     interest (such interest
being the “Assigned Commitment”) in and to the Assignor’s Commitment and all of
the other rights and obligations of the Assignor under the Credit Agreement,
such Assignor’s Revolving Notes and the other Loan Documents representing
            % in respect of the aggregate amount of all Lenders’ Commitments,
including without limitation, a principal amount of outstanding Revolving Loans
equal to $            , all voting rights of the Assignor associated with the
Assigned Commitment, all rights to receive interest on such amount of Loans and
all commitment and other fees with respect to the Assigned Commitment and other
rights of the Assignor under the Credit Agreement and the other Loan Documents
with respect to the Assigned Commitment, all as if the Assignee were an original
Lender under and signatory to the Credit Agreement having a Commitment equal to
such amount of the Assigned Commitment. The Assignee, subject to the terms and
conditions hereof, hereby assumes all obligations of the Assignor with respect
to the Assigned Commitment as if the Assignee were an original Lender under and
signatory to the Credit Agreement having a Commitment equal to the Assigned
Commitment, which obligations shall include, but shall not be limited to, the
obligation of the



--------------------------------------------------------------------------------

Assignor to make Revolving Loans to the Borrower with respect to the Assigned
Commitment and the obligation to indemnify the Agent as provided therein (the
foregoing enumerated obligations, together with all other similar obligations
more particularly set forth in the Credit Agreement and the other Loan
Documents, shall be referred to hereinafter, collectively, as the “Assigned
Obligations”). The obligations assigned pursuant to the immediately preceding
sentence shall constitute Assigned Obligations hereunder. The Assignor shall
have no further duties or obligations with respect to, and shall have no further
interest in, the Assigned Obligations or the Assigned Commitment from and after
the Assignment Date. The Assignor shall retain all of its right to
indemnification under the Credit Agreement and the other Loan Documents for any
events, acts or omissions occurring prior to the Assignment Date.

(b) The assignment by the Assignor to the Assignee hereunder is without recourse
to the Assignor. The Assignee makes and confirms to the Agent, the Assignor, and
the other Lenders all of the representations, warranties and covenants of a
Lender under Article X of the Credit Agreement. Not in limitation of the
foregoing, the Assignee acknowledges and agrees that, except as set forth in
Section 4. below, the Assignor is making no representations or warranties with
respect to, and the Assignee hereby releases and discharges the Assignor for any
responsibility or liability for: (i) the present or future solvency or financial
condition of the Borrower, (ii) any representations, warranties, statements or
information made or furnished by the Borrower in connection with the Credit
Agreement or otherwise, (iii) the validity, efficacy, sufficiency, or
enforceability of the Credit Agreement, any Loan Document or any other document
or instrument executed in connection therewith, or the collectibility of the
Assigned Obligations, (iv) the perfection, priority or validity of any Lien with
respect to any collateral at any time securing the Obligations or the Assigned
Obligations under the Notes or the Credit Agreement and (v) the performance or
failure to perform by the Borrower of any obligation under the Credit Agreement
or any document or instrument executed in connection therewith. Further, the
Assignee acknowledges that it has, independently and without reliance upon the
Agent, or on any affiliate or subsidiary thereof, or any other Lender and based
on the financial statements supplied by the Borrower and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to become a Lender under the Credit Agreement. The Assignee also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any Note or pursuant to any
other obligation. The Agent shall have no duty or responsibility, either
initially or on a continuing basis, to provide the Assignee with any credit or
other information with respect to the Borrower or to notify the undersigned of
any Event of Default except as expressly provided in the Credit Agreement. The
Assignee has not relied on the Agent as to any legal or factual matter in
connection therewith or in connection with the transactions contemplated
thereunder.

Section 2. Payment by Assignee. In consideration of the assignment made pursuant
to Section 1. of this Agreement, the Assignee agrees to pay to the Assignor on
the Assignment Date, an amount equal to $             representing the aggregate
principal amount outstanding of the Revolving Loans owing to the Assignor under
the Credit Agreement and the other Loan Documents being assigned hereby.



--------------------------------------------------------------------------------

Section 3. Payments by Assignor. The Assignor agrees to pay to the Agent on the
Assignment Date the administration fee, if any, payable under the applicable
provisions of the Credit Agreement.

Section 4. Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Commitment
under the Credit Agreement immediately prior to the Assignment Date, equal to
$                     and that the Assignor has not received written notice of a
default of its obligations under the Credit Agreement; and (ii) the outstanding
principal balance of Revolving Loans owing to the Assignor (without reduction by
any assignments thereof which have not yet become effective) is
$                    ; and (b) it is the legal and beneficial owner of the
Assigned Commitment which is free and clear of any adverse claim created by the
Assignor.

Section 5. Representations, Warranties and Agreements of Assignee. The Assignee
(a) represents and warrants that it is legally authorized to enter into this
Agreement; (b) it is an “accredited investor” (as such term is used in
Regulation D of the Securities Act) and an Eligible Assignee; (c) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant thereto and such other documents
and information (including without limitation the Loan Documents) as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement; (d) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Documents as are
delegated to the Agent by the terms thereof together with such powers as are
reasonably incidental thereto; (e) agrees that it will become a party to and
shall be bound by the Credit Agreement, the other Loan Documents to which the
other Lenders are a party on the Assignment Date and will perform in accordance
therewith all of the obligations which are required to be performed by it as a
Lender.

Section 6. Recording and Acknowledgment by the Agent. Following the execution of
this Agreement, the Assignor will deliver to the Agent (a) a duly executed copy
of this Agreement for acknowledgment and recording by the Agent and (b) the
Assignor’s Revolving Notes. The Borrower agrees to exchange such Notes for new
Notes as provided in Section 11.5.(c) of the Credit Agreement. Upon such
acknowledgment and recording, from and after the Assignment Date, the Agent
shall make all payments in respect of the interest assigned hereby (including
payments of principal, interest, fees and other amounts) to the Assignee. The
Assignor and Assignee shall make all appropriate adjustments in payments under
the Credit Agreement for periods prior to the Assignment Date directly between
themselves.

Section 7. Addresses. The Assignee specifies as its address for notices and its
Lending Office for all Loans, the offices set forth below:

 

Notice Address:                                                



--------------------------------------------------------------------------------

  Telephone No.:          Telecopy No.:        Domestic Lending Office:        
                                      Telephone No.:          Telecopy No.:    
   LIBOR Lending Office:                                               Telephone
No.:          Telecopy No.:       

Section 8. Payment Instructions. All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the following instructions:

 

                ABA Number:          Account Number:          Reference:       

Section 9. Effectiveness of Assignment. This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the Borrower
and the Agent and (b) the payment to the Assignor of the amounts owing by the
Assignee pursuant to Section 2. hereof and (c) the payment to the Agent of the
amounts owing by the Assignor pursuant to Section 3. hereof. Upon recording and
acknowledgment of this Agreement by the Agent, from and after the Assignment
Date, (i) the Assignee shall be a party to the Credit Agreement and, to the
extent provided in this Agreement, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Agreement, relinquish its rights and be released from its obligations under the
Credit Agreement; provided, however, that if the Assignor does not assign its
entire interest under the Loan Documents, it shall remain a Lender entitled to
all of the benefits and subject to all of the obligations thereunder with
respect to its remaining Commitment.

Section 10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH COMMONWEALTH.



--------------------------------------------------------------------------------

Section 11. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

Section 12. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.

Section 13. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor.

Section 14. Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

Section 15. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

Section 16. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.

[Signatures on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Acceptance Agreement as of the date and year first written above.

 

ASSIGNOR: [NAME OF ASSIGNOR] By:       Title:     ASSIGNEE: [NAME OF ASSIGNEE]
By:       Title:    

 

 

 

 

Agreed and Consented to as of the date first written above. [Include signature
of the Borrower only if required under Section 11.5.(c) of the Credit Agreement]
BORROWER: PREIT ASSOCIATES, L.P.   By:   Pennsylvania Real Estate Investment
Trust,     its general partner   By:             Title:    

 

Accepted as of the date first written above. AGENT: WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent By:       Title:    

 

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF GUARANTY

THIS GUARANTY dated as of November 20, 2003 executed and delivered by each of
the undersigned and the other Persons from time to time party hereto pursuant to
the execution and delivery of an Accession Agreement in the form of Annex I
hereto (all of the undersigned, together with such other Persons each a
“Guarantor” and collectively, the “Guarantors”) in favor of (a) WELLS FARGO
BANK, NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”) for the
Lenders under that certain Credit Agreement dated as of November 20, 2003 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among PREIT Associates, L.P. (the “Borrower”),
Pennsylvania Real Estate Investment Trust (the “Parent”), the financial
institutions party thereto and their assignees under Section 11.5.(c) thereof,
the Agent and the other parties thereto, (b) THE LENDERS and (c) THE SWINGLINE
LENDER.

WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have agreed
to make available to the Borrower certain financial accommodations on the terms
and conditions set forth therein;

WHEREAS, the Parent is the sole general partner of the Borrower;

WHEREAS, each other Guarantor is a Subsidiary of the Borrower or the Parent;

WHEREAS, the Borrower, each Guarantor and the other Loan Parties, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Agent and the
Lenders through their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, each such
Guarantor is willing to guarantee certain of the Borrower’s obligations to the
Agent and the Lenders on the terms and conditions contained herein; and

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the extension of financial accommodations under the Credit
Agreement, that the Guarantors execute and deliver this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower to any Lender or the Agent
under or in connection with the Credit Agreement and any other Loan Document to
which

 

B-1



--------------------------------------------------------------------------------

the Borrower is a party, including without limitation, the repayment of all
principal of the Loans and the payment of all interest, fees, charges,
reasonable attorneys fees and other amounts payable to any Lender or the Agent
thereunder or in connection therewith; (b) any and all extensions, renewals,
modifications, amendments or substitutions of the foregoing; (c) all expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
that are incurred by the Lenders and the Agent in the enforcement of any of the
foregoing or any obligation of such Guarantor hereunder and (d) all other
Obligations.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Lenders and the Agent shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Lenders or the Agent may have against any Loan Party or any
other Person or commence any suit or other proceeding against any Loan Party or
any other Person in any court or other tribunal; (b) to make any claim in a
liquidation or bankruptcy of any Loan Party or any other Person; or (c) to make
demand of any Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Lenders or the Agent which may
secure any of the Guarantied Obligations.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent or
the Lenders with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

(a) (i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document, or any other document or
instrument evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Credit Agreement, any of
the other Loan Documents, or any other documents, instruments or agreements
relating to the Guarantied Obligations or any other instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

(b) any lack of validity or enforceability of the Credit Agreement, any of the
other Loan Documents, or any other document, instrument or agreement referred to
therein or evidencing any Guarantied Obligations or any assignment or transfer
of any of the foregoing;

(c) any furnishing to the Agent or the Lenders of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Obligations;

 

B-2



--------------------------------------------------------------------------------

(d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of any Loan Party;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Loan Party or
any other Person, or any action taken with respect to this Guaranty by any
trustee or receiver, or by any court, in any such proceeding;

(f) any invalidity or nonperfection of any security interest or lien on, or any
other impairment of, any collateral securing any of the Guaranteed Obligations
or any failure of the Agent or any other Person to preserve any such collateral
security or any other impairment of any such collateral;

(g) any act or failure to act by any Loan Party or any other Person which may
adversely affect such Guarantor’s subrogation rights, if any, against such Loan
Party to recover payments made under this Guaranty;

(h) any application of sums paid by any Loan Party or any other Person with
respect to the liabilities of the Borrower to the Agent or the Lenders,
regardless of what liabilities of the Borrower remain unpaid;

(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof; or

(j) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than termination of this
Guaranty as provided in Section 20. hereof).

Section 4. Action with Respect to Guarantied Obligations. The Lenders and the
Agent may, at any time and from time to time, without the consent of, or notice
to, any Guarantor, and without discharging any Guarantor from its obligations
hereunder take any and all actions described in Section 3. and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral securing any
of the Obligations; (d) release any Loan Party or other Person liable in any
manner for the payment or collection of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against any Loan Party or
any other Person; and (f) apply any sum, by whomsoever paid or however realized,
to the Guarantied Obligations in such order as the Lenders shall elect.

 

B-3



--------------------------------------------------------------------------------

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Agent and the Lenders all of the representations and warranties made by the
Borrower with respect to or in any way relating to such Guarantor in the Credit
Agreement and the other Loan Documents, as if the same were set forth herein in
full.

Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

Section 8. Inability to Accelerate Loan. If the Agent and/or the Lenders are
prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Agent and/or the Lenders shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.

Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Agent or any Lender for repayment or recovery of any amount or amounts received
in payment or on account of any of the Guarantied Obligations, and the Agent or
such Lender repays all or part of said amount by reason of (a) any judgment,
decree or order of any court or administrative body of competent jurisdiction,
or (b) any settlement or compromise of any such claim effected by the Agent or
such Lender with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Agent or such Lender for the amounts so repaid or recovered to the same
extent as if such amount had never originally been paid to the Agent or such
Lender.

Section 10. Subrogation. Each Guarantor hereby forever waives to the fullest
extent possible any and all claims such Guarantor may have against the Borrower
arising out of any payment by such Guarantor to the Agent and Lenders of any of
the obligations pursuant to this Guaranty, including, but not limited to, all
such claims of such Guarantor arising out of any right of subrogation,
indemnity, reimbursement, contribution, exoneration, payment or any other claim,
cause of action, right or remedy against the Borrower, whether such claim arises
at law, in equity, or out of any written or oral agreement between or among such
Guarantor, the Borrower or otherwise. The waivers set forth above are intended
by each Guarantor, the Agent and the Lenders to be for the benefit of the
Borrower, and such waivers shall be enforceable by the Borrower, or any of their
successors or assigns, as an absolute defense to any action by such Guarantor
against the Borrower or the assets of the Borrower, which action arises out of
any payment by the Borrower to the Agent or Lenders upon any of these
obligations. The waivers set forth herein may not be revoked by any Guarantor
without the prior written consent of the Agent and the Borrower.

 

B-4



--------------------------------------------------------------------------------

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding, provided the requirements set forth in Section 3.10 of
the Credit Agreement are satisfied, such Guarantor shall pay to the Agent and
the Lenders such additional amount as will result in the receipt by the Agent
and the Lenders of the full amount payable hereunder had such deduction or
withholding not occurred or been required.

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Agent and each Lender,
at any time or from time to time, during the continuance of any Event of Default
without any prior notice to such Guarantor or to any other Person, any such
notice being hereby expressly waived, but in the case of a Lender, subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set-off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
affiliate of the Agent or such Lender, to or for the credit or the account of
such Guarantor against and on account of any of the Guarantied Obligations,
although such obligations shall be contingent or unmatured. Each Guarantor
agrees, to the fullest extent permitted by Applicable Law, that any Participant
may exercise rights of setoff or counterclaim and other rights with respect to
its participation as fully as if such Participant were a direct creditor of such
Guarantor in the amount of such participation.

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from the
Borrower (collectively, the “Junior Claims”) shall be subordinate and junior in
right of payment to all Guarantied Obligations. If an Event of Default shall
have occurred and be continuing, then no Guarantor shall accept any direct or
indirect payment (in cash, property, securities by setoff or otherwise) from the
Borrower on account of or in any manner in respect of any Junior Claim until all
of the Guarantied Obligations have been indefeasibly paid in full.

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the Agent
and the Lenders that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the

 

B-5



--------------------------------------------------------------------------------

Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Agent and the Lenders) shall be
determined in any such Proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of any Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guarantied Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of any Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders), to be subject to
avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Agent and the Lenders hereunder to the maximum extent
that would not cause the obligations of any Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor or any other Person
shall have any right or claim under this Section as against the Agent and the
Lenders that would not otherwise be available to such Person under the Avoidance
Provisions.

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Loan Parties, and of
all other circumstances bearing upon the risk of nonpayment of any of the
Guarantied Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that neither the Agent nor
any Lender shall have any duty whatsoever to advise any Guarantor of information
regarding such circumstances or risks.

Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH COMMONWEALTH

SECTION 17. LITIGATION; JURISDICTION; OTHER MATTERS; WAIVERS.

(a) EACH GUARANTOR, AND EACH OF THE AGENT AND THE LENDERS BY ACCEPTING THE
BENEFITS HEREOF, ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR AMONG
ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR IN CONNECTION WITH ANY COLLATERAL OR
ANY LIEN OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR
NATURE.

 

B-6



--------------------------------------------------------------------------------

(b) EACH GUARANTOR, THE AGENT, AND EACH LENDER BY ACEPTING THE BENFITS HEREOF,
HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE EASTERN DISTRICT OF
PENNSYLVANIA OR, AT THE OPTION OF THE AGENT, ANY STATE COURT LOCATED IN
PHILADELPHIA COUNTY, PENNSYLVANIA, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE
ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE AGENT, OR ANY OF THE
LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY, OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM OR THE COLLATERAL. EACH
GUARANTOR AND EACH OF THE LENDERS EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS.

(c) EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION
OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD
OR CLAIM THE SAME.

(d) THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

(e) THE FOREGOING WAIVERS HAVE BEEN MADE WITH THE ADVICE OF COUNSEL AND WITH A
FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE
PAYMENT OF THE LOANS AND ALL OTHER OBLIGATIONS AND THE TERMINATION OF THIS
GUARANTY.

Section 18. Loan Accounts. The Agent and each Lender may maintain books and
accounts setting forth the amounts of principal, interest and other sums paid
and payable with respect to the Guarantied Obligations, and in the case of any
dispute relating to any of the Guarantied Obligations or otherwise, the entries
in such books and accounts shall constitute prima facie evidence of the
outstanding amount of such Guarantied Obligations and the amounts paid and
payable with respect thereto absent manifest error. The failure of the Agent or
any Lender to maintain such books and accounts shall not in any way relieve or
discharge any Guarantor of any of its obligations hereunder.

Section 19. Waiver of Remedies. No delay or failure on the part of the Agent or
any Lender in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or any Lender of any such right or
remedy shall preclude other or further exercise thereof or the exercise of any
other such right or remedy.

 

B-7



--------------------------------------------------------------------------------

Section 20. Termination. This Guaranty shall remain in full force and effect
until the indefeasible payment in full of the Obligations and the termination or
cancellation of the Credit Agreement.

Section 21. Successors and Assigns. Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Guarantied
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to each Guarantor shall be deemed to include such
Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding. The Lenders may, in accordance with the applicable provisions of the
Credit Agreement, assign, transfer or sell any Guarantied Obligations, or grant
or sell participations in any Guarantied Obligation, to any Person without the
consent of, or notice to, any Guarantor and without releasing, discharging or
modifying any Guarantor’s obligations hereunder. Each Guarantor hereby consents
to the delivery by the Agent or any Lender to any Assignee or Participant (or
any prospective Assignee or Participant) of any financial or other information
regarding any Loan Party. No Guarantor may assign or transfer its obligations
hereunder to any Person without the prior written consent of all Lenders and any
such assignment or other transfer to which all of the Lenders have not so
consented shall by null and void.

Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Agent and each Guarantor.

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at its Principal Office, not later than 11:00 a.m., on the date one Business Day
after demand therefor.

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent or any Lender at its address for notices
provided for in the Credit Agreement, or (c) as to each such party at such other
address as such party shall designate in a written notice to the other parties.
Each such notice, request or other communication shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered, when delivered; provided, however, that any notice of a change of
address for notices shall not be effective until received.

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

B-8



--------------------------------------------------------------------------------

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 28. Limitation of Liability. Neither the Agent, the Swingline Lender,
any Lender, nor any affiliate, officer, director, employee, attorney, or agent
of the Agent, the Swingline Lender or any Lender, shall have any liability with
respect to, and each Guarantor hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by a Guarantor in connection with,
arising out of, or in any way related to, this Guaranty or any of the other Loan
Documents, or any of the transactions contemplated by this Guaranty, the Credit
Agreement or any of the other Loan Documents. Each Guarantor hereby waives,
releases, and agrees not to sue the Agent or any Lender or any of the Agent’s or
any Lender’s affiliates, officers, directors, employees, attorneys, or agents
for punitive damages in respect of any claim in connection with, arising out of,
or in any way related to, this Guaranty, the Credit Agreement or any of the
other Loan Documents, or any of the transactions contemplated by the Credit
Agreement or financed thereby. Notwithstanding anything in this Section to the
contrary, no Defaulting Lender shall be entitled to claim any of the benefits of
this Section.

Section 29. Definitions. (a) For the purposes of this Guaranty:

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.

(b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

[Signatures on Next Page]

 

B-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

[GUARANTOR] By:       Name:       Title:    

Address for Notices for all Guarantors:             Attention:       Telecopier:
      Telephone:      

 

B-10



--------------------------------------------------------------------------------

ANNEX I

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT dated as of                     ,         , executed
and delivered by                             , a                      (the “New
Guarantor”) in favor of (a) WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as Agent (the “Agent”) for the Lenders under that certain Credit
Agreement dated as of November 20, 2003 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
PREIT Associates, L.P. (the “Borrower”), Pennsylvania Real Estate Investment
Trust (the “Parent”), the financial institutions party thereto and their
assignees under Section 11.5.(c) thereof, the Agent and the other parties
thereto and (b) the Lender.

WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have agreed
to make available to the Borrower certain financial accommodations on the terms
and conditions set forth in the Credit Agreement;

WHEREAS, the New Guarantor is a Subsidiary of the Borrower or the Parent;

WHEREAS, the Borrowers, the New Guarantor, the other Subsidiaries of the
Borrower and the Parent, though separate legal entities, are mutually dependent
on each other in the conduct of their respective businesses as an integrated
operation and have determined it to be in their mutual best interests to obtain
financing from the Agent and the Lenders through their collective efforts;

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, the New
Guarantor is willing to guarantee certain of the Borrower’s obligations to the
Agent and the Lenders on the terms and conditions contained herein; and

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Agent and the Lenders continuing to make such financial
accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of November 20, 2003 (the
“Guaranty”), made by the Parent and each Subsidiary a party thereto in favor of
the Agent and the Lenders and assumes all obligations of a “Guarantor”
thereunder, all as if the New Guarantor had been an original signatory to the
Guaranty. Without limiting the generality of the foregoing, the New Guarantor
hereby:

(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations;

 

B-11



--------------------------------------------------------------------------------

(b) makes to the Agent and the Lenders as of the date hereof each of the
representations and warranties contained in Section 5 of the Guaranty and agrees
to be bound by each of the covenants contained in Section 6 of the Guaranty; and

(c) consents and agrees to each provision set forth in the Guaranty.

SECTION 2. GOVERNING LAW. THIS ACCESSION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH
COMMONWEALTH.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

[Signatures on Next Page]

 

B-12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

[NEW GUARANTOR] By:       Name:       Title:    

(CORPORATE SEAL) Address for Notices:             Attention:       Telecopier:  
    Telephone:      

 

Accepted: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent By:       Name:      
Title:    

 

B-13



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF BORROWING

                    , 200    

Wells Fargo Bank, National Association, as Agent

Two Logan Square, Suite 1750

100-120 N. 18th Street

Philadelphia, PA 19103

Attention: Loan Administrator

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of November 20, 2003
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among PREIT Associates, L.P. (the “Borrower”),
Pennsylvania Real Estate Investment Trust, the financial institutions party
thereto and their assignees under Section 11.5.(c) thereof, Wells Fargo Bank,
National Association, as Agent (the “Agent”) and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

  1. Pursuant to Section 2.1.(c) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Revolving Loans to the Borrower in an amount
equal to $                    .

 

  2. The Borrower requests that the Loan/s be made available to the Borrower on
                    , 200    .

 

  3. The Borrower hereby requests that the requested Loan/s be of the following
Type:

 

[Check one box only]         ¨  Base Rate Loan            ¨  LIBOR Loan, with an
initial Interest Period for a duration of: [Check one box only]    ¨    one
month    ¨    two months    ¨    three months    ¨    six months    ¨    other:
                     days

 

C-1



--------------------------------------------------------------------------------

  4. The proceeds of the Loan/s will be used for the following:             

    ____________________________________________________

 

    ____________________________________________________.

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the date of the making of the requested Loans, and after making
such Loans, (a) no Default or Event of Default shall have occurred and be
continuing and (b) the representations and warranties of the Borrower and the
Guarantors contained in the Credit Agreement and the other Loan Documents are
and shall be true and correct in all material respects, except to the extent
such representations or warranties specifically relate to an earlier date or
such representations or warranties become untrue by reason of events or
conditions otherwise permitted under the Credit Agreement or the other Loan
Documents. In addition, the Borrower certifies to the Agent and the Lenders that
all conditions to the making of the requested Loan/s contained in Article V. of
the Credit Agreement will have been satisfied at the time such Loan/s is made.

 

PREIT ASSOCIATES, L.P.     By:   Pennsylvania Real Estate Investment Trust,  
its general partner   By:       Name:       Title:       [SEAL]  

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF CONTINUATION

                    , 200    

Wells Fargo Bank, National Association, as Agent

Two Logan Square, Suite 1750

100-120 N. 18th Street

Philadelphia, PA 19103

Attention: Loan Administrator

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of November 20, 2003
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among PREIT Associates, L.P. (the “Borrower”),
Pennsylvania Real Estate Investment Trust, the financial institutions party
thereto and their assignees under Section 11.5.(c) thereof, Wells Fargo Bank,
National Association, as Agent (the “Agent”) and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of a LIBOR Loan under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:

 

  1. The requested date of such Continuation is                     , 200    .

 

  2. The LIBOR Loan to be continued pursuant hereto is a Revolving Loan in the
aggregate principal amount of $                    .

 

  3. The portion of the principal amount of the LIBOR Loan subject to the
requested Continuation is $                    .

 

  4. The current Interest Period of the LIBOR Loan subject to such Continuation
ends on                     , 200    .

 

  5. The duration of the Interest Period for the LIBOR Loan or portion thereof
subject to such Continuation is:

 

[Check one box only]    ¨    one month    ¨    two months    ¨    three months
   ¨    six months

 

D-1



--------------------------------------------------------------------------------

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, no Event of Default shall have occurred and be
continuing.

If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.9. of the Credit Agreement.

 

PREIT ASSOCIATES, L.P.     By:   Pennsylvania Real Estate Investment Trust,  
its general partner   By:       Name:       Title:       [SEAL]  

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF CONVERSION

                    , 200    

Wells Fargo Bank, National Association, as Agent

Two Logan Square, Suite 1750

100-120 N. 18th Street

Philadelphia, PA 19103

Attention: Loan Administrator

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of November 20, 2003
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among PREIT Associates, L.P. (the “Borrower”),
Pennsylvania Real Estate Investment Trust, the financial institutions party
thereto and their assignees under Section 11.5.(c) thereof, Wells Fargo Bank,
National Association, as Agent (the “Agent”) and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of a Loan of one Type into a Loan of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

 

  1. The requested date of such Conversion is                     , 200    .

 

  2. The Type of Loan to be Converted pursuant hereto is currently:

 

[Check one box only]         ¨  Base Rate Loan            ¨  LIBOR Loan

 

  3. The aggregate principal amount of the Loan subject to the requested
Conversion is $                             and the portion of such principal
amount subject to such Conversion is $                            .

 

E-1



--------------------------------------------------------------------------------

  5. The amount of such Loan to be so Converted is to be converted into a Loan
of the following Type:

 

[Check one box only]         ¨  Base Rate Loan            ¨  LIBOR Loan, with an
initial Interest Period for a duration of: [Check one box only]    ¨    one
month    ¨    two months    ¨    three months    ¨    six months

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Conversion, and after giving
effect to such Conversion, no Event of Default shall have occurred and be
continuing.

If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.10. of the Credit Agreement.

 

PREIT ASSOCIATES, L.P.     By:   Pennsylvania Real Estate Investment Trust,  
its general partner   By:       Name:       Title:       [SEAL]  

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF SWINGLINE BORROWING

                    ,         

Wells Fargo Bank, National Association, as Agent

Two Logan Square, Suite 1750

100-120 N. 18th Street

Philadelphia, PA 19103

Attention: Loan Administrator

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of November 20, 2003
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among PREIT Associates, L.P. (the “Borrower”),
Pennsylvania Real Estate Investment Trust, the financial institutions party
thereto and their assignees under Section 11.5.(c) thereof, Wells Fargo Bank,
National Association, as Agent (the “Agent”) and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

1.      Pursuant to Section 2.3(b) of the Credit Agreement, the Borrower hereby
requests that the Swingline Lender make a Swingline Loan to the Borrower in an
amount equal to $                            .

2.      The Borrower requests that such Swingline Loan be made available to the
Borrower on                     ,         .

3.      The proceeds of this Swingline Loan will be used for the following
purpose: ______________________________________________________________________

         ______________________________________________________________________.

4.      The Borrower requests that the proceeds of such Swingline Loan be made
available to the Borrower by                                         .

5.      The aggregate principal amount of all outstanding Revolving Loans and
Swingline Loans, together with the aggregate amount of all Letter of Credit
Liabilities, as of the date hereof, as of the date of the making of the
requested Swingline Loan, and after making such Swingline Loan does not exceed
the aggregate amount of the Commitments.

The Borrower hereby certifies to the Agent, the Swingline Lender and the Lenders
that as of the date hereof, as of the date of the making of the requested
Swingline Loan, and after making such Swingline Loan, (a) no Default or Event of
Default shall have occurred and be

 

F-1



--------------------------------------------------------------------------------

continuing and (b) the representations and warranties of the Borrower, the
Parent and the Guarantors contained in the Credit Agreement and the other Loan
Documents are and shall be true and correct in all material respects, except to
the extent such representations or warranties specifically relate to an earlier
date or such representations or warranties become untrue by reason of events or
conditions otherwise permitted under the Credit Agreement or the other Loan
Documents. In addition, the Borrower certifies to the Agent and the Lenders that
all conditions to the making of the requested Swingline Loan contained in
Article V. of the Credit Agreement will have been satisfied at the time such
Swingline Loan is made.

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.3.(b) of the Credit Agreement.

 

PREIT ASSOCIATES, L.P.     By:   Pennsylvania Real Estate Investment Trust,  
its general partner   By:       Name:       Title:       [SEAL]  

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF REVOLVING NOTE

 

$                    

   November 20, 2003

FOR VALUE RECEIVED, the undersigned, PREIT ASSOCIATES, L.P, a Delaware limited
partnership (the “Borrower”) hereby unconditionally promises to pay to the order
of                                          (the “Lender”), in care of Wells
Fargo Bank, National Association, as Agent (the “Agent”), to Wells Fargo Bank,
National Association, 2120 E. Park Place, Suite 100, El Segundo, California
90245 or at such other address as may be specified by the Agent to the Borrower,
the principal sum of                              AND         /100 DOLLARS
($                    ), or such lesser amount as may be the then outstanding
and unpaid balance of all Revolving Loans made by the Lender to the Borrower
pursuant to, and in accordance with the terms of, the Credit Agreement.

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

This Note is one of the “Revolving Notes” referred to in that Credit Agreement
dated as of November 20, 2003 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
Pennsylvania Real Estate Investment Trust, the financial institutions party
thereto and their assignees under Section 11.5.(c) thereof, the Agent and the
other parties thereto, and is subject to, and entitled to, all provisions and
benefits thereof. Capitalized terms used herein and not defined herein shall
have the respective meanings given to such terms in the Credit Agreement. The
Credit Agreement, among other things, (a) provides for the making of Revolving
Loans by the Lender to the Borrower from time to time in an aggregate amount not
to exceed at any time outstanding the Dollar amount first above mentioned,
(b) permits the prepayment of the Revolving Loans by the Borrower subject to
certain terms and conditions and (c) provides for the acceleration of the
Revolving Loans upon the occurrence of certain specified events.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH COMMONWEALTH.

[Remainder of Page Intentionally Left Blank]

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date written above.

 

PREIT ASSOCIATES, L.P.     By:   Pennsylvania Real Estate Investment Trust,  
its general partner   By:       Name:       Title:       [SEAL]  

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF SWINGLINE NOTE

 

$35,000,000.00    November 20, 2003

FOR VALUE RECEIVED, the undersigned, PREIT ASSOCIATES, L.P. (the “Borrower”), a
Delaware limited partnership (the “Borrower”) hereby unconditionally promises to
pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Swingline
Lender”) to its address at 2120 E. Park Place, Suite 100, El Segundo, California
90245, or at such other address as may be specified by the Swingline Lender to
the Borrower, the principal sum of THIRTY FIVE MILLION AND NO/100 DOLLARS
($35,000,000.00) (or such lesser amount as shall equal the aggregate unpaid
principal amount of Swingline Loans made by the Swingline Lender to the Borrower
under the Credit Agreement), on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount
owing hereunder, at the rates and on the dates provided in the Credit Agreement.

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

This Swingline Note is the “Swingline Note” referred to in that Credit Agreement
dated as of November 20, 2003 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
Pennsylvania Real Estate Investment Trust, the financial institutions party
thereto and their assignees under Section 11.5.(c) thereof, the Agent and the
other parties thereto, and is subject to, and entitled to, all provisions and
benefits thereof. Capitalized terms used herein and not defined herein shall
have the respective meanings given to such terms in the Credit Agreement. The
Credit Agreement, among other things, (a) provides for the making of Swingline
Loans by the Swingline Lender to the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the Dollar amount first above
mentioned, (b) permits the prepayment of the Swingline Loans by the Borrower
subject to certain terms and conditions and (c) provides for the acceleration of
the Swingline Loans upon the occurrence of certain specified events.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH COMMONWEALTH.

 

H-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.

 

PREIT ASSOCIATES, L.P.     By:   Pennsylvania Real Estate Investment Trust,  
its general partner   By:       Name:       Title:       [SEAL]  

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF OPINION OF COUNSEL TO THE PARENT,

THE BORROWER AND THE GUARANTORS

November 20, 2003

Wells Fargo Bank, National Association, as Agent

Two Logan Square, Suite 1750

100-120 North 18th Street

Philadelphia, Pennsylvania 19103

The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

We have acted as counsel to PREIT Associates, L.P., a Delaware limited
partnership (the “Borrower”), Pennsylvania Real Estate Investment Trust, a
Pennsylvania business trust (the “Parent”) and the subsidiaries of Parent
identified on Annex A attached hereto (collectively, the “Guarantors”, and
together with the Borrower and the Parent, the “Loan Parties”) in connection
with (a) the negotiation, execution and delivery of that certain Credit
Agreement, dated as of the date hereof (the “Credit Agreement”), by and among
the Borrower, the Parent, each of the financial institutions initially a
signatory thereto together with their assignees pursuant to Section 11.5.(c) of
the Credit Agreement and Wells Fargo Bank, National Association, as Agent
(collectively, the “Lenders”) and (b) that certain Agreement and Plan of Merger
dated as of May 13, 2003 (the “Merger Agreement”), by and among Parent,
Borrower, Crown American Realty Trust (“CART”) and Crown American Properties,
L.P. (“CAP”) pursuant to which, among other things, the parties agreed that CART
will merge with and into Parent (the “Merger”), subject to the satisfaction or
waiver of the terms and conditions set forth in the Merger Agreement.

All capitalized terms used but not defined herein shall have the meanings set
forth in the Credit Agreement.

In these capacities, we have reviewed copies of the following:

 

  (a) the Credit Agreement;

 

  (b) the Revolving Notes;

 

  (c) the Guaranty;



--------------------------------------------------------------------------------

  (d) the Swingline Note; and

 

  (e) the Funds Transfer Agreement dated as of the date hereof between Borrower
and Lender.

The documents and instruments set forth in items (a) through (f) above are
referred to herein as the “Transaction Documents”.

In addition to the foregoing, we have reviewed certificates of limited
partnership, limited partnership agreements, certificates of formation,
certificates of organization, operating agreements or other similar
organizational documents, as applicable, of each Loan Party and its respective
general partner or sole member and certain resolutions of the board of trustees
or other governing body, if applicable, of each Loan Party or its respective
general partner or sole member (collectively, the “Organizational Documents”)
and have also examined originals or copies, certified or otherwise identified to
our satisfaction, of such documents, corporate records, and other instruments as
we have deemed necessary or advisable for the purposes of rendering this
opinion.

The opinions expressed below are limited to (a) the laws of the Commonwealth of
Pennsylvania and (b) the Delaware Limited Liability Company Act, the Delaware
Limited Partnership Act, the Florida Revised Uniform Partnership Act, the South
Carolina Uniform Limited Liability Company Act and the Maryland General
Corporation Law as published on-line on LexisNexis as of November 16, 2003 (the
foregoing statutes, collectively, the “Acts”). Except for our opinions with
respect to the Acts, we express no opinion concerning the laws of any
jurisdiction other than Pennsylvania. Our opinions are based upon the assumption
that the laws of the Commonwealth of Pennsylvania and the Acts, as set forth
above, are applicable to the matters set forth herein.

When we state herein that matters are to our “knowledge,” we mean that we have
no actual knowledge of facts which are contrary to the opinion rendered, without
having undertaken independent investigation or verification of any such facts.
The words “actual knowledge” mean the conscious attention to such information by
the Primary Lawyer Group. The phrase “Primary Lawyer Group” includes only
attorneys who are currently members of or employed by this firm who have been
involved in the preparation of this letter and such other attorneys as have been
involved in the representation of Borrower or other Loan Parties in connection
with the transaction that is the subject of this letter.

The opinions hereinafter expressed are specifically subject to the following
additional assumptions, exceptions and qualifications:

(a) We have made no inquiry or investigation concerning the status, authority to
act or authorization of any party participating in the subject transaction or
delivering any document in connection therewith other than the Loan Parties.



--------------------------------------------------------------------------------

(b) We have assumed the due authorization, execution and delivery by each party
thereto (other than the Loan Parties) of each of the Transaction Documents to be
executed and delivered by any of such other parties and the enforceability of
the Transaction Documents against such other parties. We have assumed the legal
capacity of all individuals executing any of the Transaction Documents.

(c) As to any matters of fact material to the opinions hereafter expressed, we
have relied with your permission upon the truth and accuracy of certain
representations, warranties and certifications made by the Loan Parties in or
pursuant to the Transaction Documents and the Merger Agreement. To the extent
that we have relied upon original documents or copies thereof, we have assumed
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals and the conformity with the originals of all documents
submitted to us as copies.

Based upon the foregoing, and subject to all of the qualifications and
assumptions set forth herein, we are of the opinion that:

1. The Borrower has the power to execute, deliver and perform the Transaction
Documents to which it is a party, to own and use its assets, and to conduct its
business as, to our knowledge, it is presently conducted and as, to our
knowledge, it is proposed to be conducted immediately following the consummation
of the transactions contemplated by the Credit Agreement.

2. The Parent has the power to execute, deliver and perform the Transaction
Documents to which it is a party, to own and use its assets, and to conduct its
business as, to our knowledge, it is presently conducted and as, to our
knowledge, it is proposed to be conducted immediately following the consummation
of the transactions contemplated by the Credit Agreement.

3. Each Guarantor has the power to execute, deliver and perform the Guaranty.

4. Borrower is a limited partnership subsisting and in good standing under the
laws of the State of Delaware, based solely on the good standing certificate
attached hereto as Annex B.

5. Parent is a business trust subsisting under the laws of the Commonwealth of
Pennsylvania, based solely on the subsistence certificate attached hereto as
Annex C.

6. Each Guarantor is an entity organized and subsisting and in good standing
under the laws of the State of its formation, based solely on the good
standing/subsistence certificate for such entity attached hereto as Annex D.



--------------------------------------------------------------------------------

7. Each Loan Party has duly authorized the execution and delivery of the
Transaction Documents to which it is a party and the performance of all
obligations of such Loan Party thereunder. Each of the Loan Parties and each
respective general partner or sole member on behalf of the applicable Loan
Parties has duly executed and delivered such Transaction Documents. The
individuals executing the Transaction Documents on behalf of the Loan Parties
have been duly authorized to do so.

8. The execution and delivery by each of the Loan Parties of the Transaction
Documents to which it is a party do not, and, if each of the Loan Parties were
now to perform its obligations under such Transaction Documents, such
performance would not, result in any:

(a) violation of any Loan Party’s Organizational Documents;

(b) violation of any existing constitution, statute, regulation, rule, order, or
law of Pennsylvania or the United States of America or the Acts, as the case may
be, to which any Loan Party or its assets are subject;

(c) breach or violation of or default under, any agreements, instruments,
indentures or other documents evidencing any indebtedness for money borrowed or
any other material agreement to which, to our knowledge, a Loan Party is bound
or under which a Loan Party or its assets is subject;

(d) creation or imposition of a contractual lien or security interest in, on or
against the assets of any Loan Party under any material written agreements to
which, to our knowledge, any Loan Party is a party or by which any Loan Party or
its assets are bound; or

(e) violation of any judicial or administrative decree, writ, judgment or order
to which, to our knowledge, any Loan Party or its assets are subject.

9. The execution, delivery and performance by each of the Loan Parties of each
Transaction Document to which it is a party, and the consummation of the
transactions thereunder, do not and will not require any registration with,
consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority of the United States of America or the Commonwealth of
Pennsylvania, except filings with the United States Securities and Exchange
Commission.

10. The Transaction Documents constitute the legal, valid and binding
obligations of each of the Loan Parties that is signatory thereto, enforceable
against such Loan Party in accordance with their respective terms.

11. To our knowledge, (a) there are no judgments outstanding against any of the
Loan Parties or affecting any of their respective assets, nor (b) is there any
litigation or other proceeding against any of the Loan Parties or its assets
pending or overtly threatened, which, in either event, could reasonably be
expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

12. None of the Loan Parties is, or, after giving effect to any Loan will be,
subject to regulation under the Public Utility Holding Company Act of 1935, the
Federal Power Act or the Investment Company Act of 1940 or to any federal or
Pennsylvania statute or regulation limiting its ability to incur indebtedness
for borrowed money.

13. Assuming that Borrower applies the proceeds of the Loans as provided in the
Credit Agreement, the transactions contemplated by the Transaction Documents do
not violate the provisions of Regulations T, U or X of the Federal Reserve
Board.

14. The interest to be paid to the Lender on the Loans pursuant to the Credit
Agreement does not violate any law of the Commonwealth of Pennsylvania relating
to interest and civil usury, provided, however, no opinion is expressed as to
whether the Pennsylvania criminal usury limits of 25% and/or 36% would be
applicable to borrowings under the Transaction Documents.

The foregoing opinions are subject to the further qualifications, limitations
and assumptions that:

(A) Our opinion as to the validity and enforceability of the Transaction
Documents is subject to the effect of applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, receivership, moratorium and
similar laws affecting creditor’s rights generally.

(B) The availability and enforceability of particular remedies, and the
enforceability of particular provisions or waivers in the relevant documents may
be limited by equitable principles and federal bankruptcy law.

(C) We express no opinion as to the availability of the remedy of specific
performance.

(D) We express no opinion concerning any provisions of the Transaction Documents
which purport to (i) authorize a party to exercise any extra-judicial remedy
including self-help, except where permitted by law; (ii) waive personal service
of judicial process, right to jury trial, statutes of limitation, or benefit of
the automatic stay and other rights under the Federal Bankruptcy Code;
(iii) establish evidentiary standards; (iv) waive non-waiveable rights
including, without limitation, the obligation to mitigate damages; (v) waive
commercial reasonableness; (vi) retain a claim against a guarantor where the
primary debtor has been discharged or released or the claim been disallowed;
(vii) provide for post-judgment interest in excess of that permitted on
judgments in Pennsylvania; (viii) impose late charges, increased rate of
interest, penalties or forfeitures upon the occurrence of a default;
(ix) provide for the vesting of jurisdiction in, or the consent to the exercise
of jurisdiction by, any court where the exercise of jurisdiction is within
discretion of such court or the court is not a court of general jurisdiction; or
(x) grant an unlimited power of attorney to act on behalf of another party.



--------------------------------------------------------------------------------

This opinion is furnished for the benefit of addressee and its successors and
assigns which become holders of the Transaction Documents and may not be used or
relied upon by any other person or entity or in connection with any other
transaction without our prior written consent. The opinions given herein are as
of the date hereof, limited by facts, circumstances and laws in effect on such
date, and by rendering this opinion we undertake no obligation to advise the
addressee or any other party entitled to rely on this opinion with the respect
to any changes therein. Our opinions as to qualification and good standing in
paragraphs 4, 5 and 6 hereof are as of the date of the good standing/subsistence
certificates attached hereto as Annexes B, C and D, respectively. Our opinion in
paragraph 12 insofar as it relates to Crown Lycoming Service Associates (“CLSA”)
is based on the representations of CART that its subsidiaries are in compliance
with applicable law and that CLSA does not hold a certificate of public
convenience from the Pennsylvania Public Utility Commission or equivalent
Federal agency. We have no actual knowledge of facts which contradicts the
representations in the preceding sentence.

 

Very truly yours, DRINKER BIDDLE & REATH LLP



--------------------------------------------------------------------------------

ANNEX A

GUARANTORS

 

ENTITY

  

STATE OF FORMATION

1.      PREIT-RUBIN, Inc.

   Pennsylvania

2.      Rubin II, Inc.

   Pennsylvania

3.      PR Christiana LLC

   Delaware

4.      Jacksonville Associates

   Florida

5.      PR South Blanding LLC

   Delaware

6.      PR Interstate Container LLC

   Delaware

7.      PR 8000 National Highway, L.P.

   Pennsylvania

8.      PR 8000 National Highway LLC

   Delaware

9.      PR 8000 Airport Highway, L.P.

   Pennsylvania

10.    PR 8000 Airport Highway LLC

   Delaware

11.    Roosevelt II Associates, L.P.

   Pennsylvania

12.    PR Festival Limited Partnership

   Pennsylvania

13.    PR Festival LLC

   Pennsylvania

14.    PR Florence LLC

   South Carolina

15.    PR Titus Limited Partnership

   Pennsylvania

16.    PR Titus LLC

   Pennsylvania

17.    PR Warrington Limited Partnership

   Pennsylvania

18.    PR Warrington LLC

   Pennsylvania

19.    PRGL Paxton Limited Partnership

   Pennsylvania

20.    PR Paxton LLC

   Pennsylvania

21.    PR Gallery I Limited Partnership

   Pennsylvania

22.    PR Gallery I LLC

   Pennsylvania

23.    PR Plymouth Meeting Limited Partnership

   Pennsylvania

24.    PR Plymouth Meeting LLC

   Pennsylvania

25.    PR Exton Limited Partnership

   Pennsylvania

26.    PR Exton LLC

   Pennsylvania

27.    PR Moorestown Limited Partnership

   Pennsylvania

28.    PR Moorestown LLC

   Pennsylvania

29.    PR Echelon Limited Partnership

   Pennsylvania

30.    PR Echelon LLC

   Pennsylvania

31.    PR New Castle LLC

   Pennsylvania

32.    Plymouth Ground Associates LP

   Pennsylvania

33.    Plymouth Ground Associates LLC

   Pennsylvania

34.    WG Park, L.P. (Willow Grove)

   Pennsylvania

35.    WG Park General, L.P.

   Pennsylvania

36.    WG Park Limited, L.P.

   Pennsylvania

37.    WG Holdings of Pennsylvania, L.L.C.

   Pennsylvania

38.    WG Holdings, L.P.

   Pennsylvania



--------------------------------------------------------------------------------

ENTITY

   STATE OF FORMATION

39.    PRWGP General, LLC

   Delaware

40.    PR Springfield Associates, L.P.

   Pennsylvania

41.    PR Springfield Trust

   Pennsylvania

42.    PR Northeast Limited Partnership

   Pennsylvania

43.    PR Northeast LLC

   Pennsylvania

44.    Roosevelt Associates, L.P.

   Pennsylvania

45.    PR BVM LLC (Parcel 3 at Beaver Valley Mall)

   Pennsylvania

46.    PR AEKI Plymouth L.P.

   Delaware

47.    PR AEKI Plymouth LLC

   Delaware

48.    PREIT Services, LLC

   Delaware

49.    PR New Garden, L.P.

   Pennsylvania

50.    PR New Garden LLC

   Pennsylvania

51.    PR Magnolia LLC

   Delaware

52.    PREIT-Rubin OP, Inc.

   Pennsylvania

53.    PR Westgate Limited Partnership

   Pennsylvania

54.    PR Westgate LLC

   Pennsylvania

55.    PR Wiregrass Commons LLC

   Delaware

56.    PR Schuylkill Limited Partnership

   Pennsylvania

57.    PR Schuylkill LLC

   Pennsylvania

58.    PR Crossroads I LLC

   Pennsylvania

59.    PR Crossroads II LLC

   Pennsylvania

60.    Crown Lycoming Services Associates

   Pennsylvania

61.    Crown American Ventures, Inc.

   Pennsylvania

62.    Crown American Services Corporation

   Pennsylvania

63.    Crown American GC Inc.

   Maryland

64.    PR Shenango Valley Limited Partnership

   Pennsylvania

65.    PR Shenango Valley LLC

   Pennsylvania

66.    PR Bradley Square LLC

   Delaware

67.    PR Mt. Berry Square LLC

   Delaware

68.    PR Martinsburg LLC

   Delaware

69.    PR West Manchester Limited Partnership

   Pennsylvania

70.    PR West Manchester LLC

   Pennsylvania

71.    PR Valley Limited Partnership

   Pennsylvania

72.    PR Valley LLC

   Delaware



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF COMPLIANCE CERTIFICATE

Reference is made to that certain Credit Agreement dated as of November 20, 2003
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among PREIT Associates, L.P. (the “Borrower”),
Pennsylvania Real Estate Investment Trust (the “Parent”), the financial
institutions party thereto and their assignees under Section 11.5.(c) thereof,
Wells Fargo Bank, National Association, as Agent (the “Agent”) and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

Pursuant to Section 7.1.(c) of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders that:

1.(a) The undersigned has reviewed the terms of the Credit Agreement and has
made a review of the transactions, financial condition and other affairs of the
Parent, the Borrower and the other Loan Parties as of, and during the relevant
accounting period ending on,                     , 200     and (b) such review
has not disclosed the existence during such accounting period, and the
undersigned does not have knowledge of the existence, as of the date hereof, of
any condition or event constituting a Default or Event of Default [except as set
forth on Attachment A hereto, which accurately describes the nature of the
conditions(s) or event(s) that constitute (a) Default(s) or (an) Event(s) of
Default and the actions which the Parent and the Borrower (are taking)(are
planning to take) with respect to such condition(s) or event(s)].

2. Schedule 1 attached hereto accurately and completely sets forth the
calculations required to establish compliance with Section 8.1. of the Credit
Agreement on the date of the financial statements for the accounting period set
forth above.

3. The representations and warranties of the Borrower, the Parent and the
Guarantors contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects as of the date hereof, except to the
extent such representations or warranties specifically relate to an earlier date
or such representations or warranties become untrue by reason of events or
conditions otherwise permitted under the Credit Agreement or the other Loan
Documents.

[Remainder of Page Intentionally Left Blank]

 

J-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of                     , 200    .

 

  Name:     Title:   Chief Financial Officer

 

J-2



--------------------------------------------------------------------------------

Schedule 1

[To Be Attached]

 

J-3



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF PRICING CERTIFICATE

Reference is made to that certain Credit Agreement dated as of November 20, 2003
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among PREIT Associates, L.P. (the “Borrower”),
Pennsylvania Real Estate Investment Trust (the “Parent”), the financial
institutions party thereto and their assignees under Section 11.5.(c) thereof,
Wells Fargo Bank, National Association, as Agent (the “Agent”) and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

Pursuant to Section 7.1.(g) of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders that:

1. (a) The undersigned has reviewed the terms of the Credit Agreement and has
made a review of the transactions, financial condition and other affairs of the
Parent, the Borrower and the other Loan Parties as of, and during the relevant
accounting period ending on,                     , 200_ (the “Pricing Date”) and
(b) such review has not disclosed the existence during such accounting period,
and the undersigned does not have knowledge of the existence, as of the date
hereof, of any condition or event constituting a Default or Event of Default.

2. Schedule 1 attached hereto accurately and completely sets forth the
calculations required to determine the ratio of Total Liabilities to Gross Asset
Value on the Pricing Date.

3. The ratio of Total Liabilities to Gross Asset Value as of such date is
             to             . The Applicable Margin corresponding to such ratio
is         %.

[Remainder of Page Intentionally Left Blank]

 

K-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of                     , 200_.

  Name:     Title:   Chief Financial Officer

 

K-2



--------------------------------------------------------------------------------

Schedule 1

[To Be Attached]

 

K-3



--------------------------------------------------------------------------------

Schedule 1.1(A) – List of Loan Parties

 

ENTITY

   TAX ID NO

1.      PREIT-RUBIN, Inc.

   23-2204920

2.      Rubin II, Inc.

   23-2773921

3.      PR Christiana LLC

   23-2947613

4.      Jacksonville Associates

   23-2653853

5.      PR South Blanding LLC

   23-2970069

6.      PR Interstate Container LLC

   23-2925032

7.      PR 8000 National Highway, L.P.

   23-2925032

8.      PR 8000 National Highway LLC

   23-2979657

9.      PR 8000 Airport Highway, L.P.

   23-2961309

10.    PR 8000 Airport Highway LLC

   23-2973907

11.    Roosevelt II Associates, L.P.

   23-2765129

12.    PR Festival Limited Partnership

   23-2981929

13.    PR Festival LLC

   23-2981927

14.    PR Florence LLC

   23-3024615

15.    PR Titus Limited Partnership

   23-2988998

16.    PR Titus LLC

   23-2989002

17.    PR Warrington Limited Partnership

   23-2989597

18.    PR Warrington LLC

   23-2988993

19.    PRGL Paxton Limited Partnership

   23-2961032

20.    PR Paxton LLC

   23-2957164

21.    PR Gallery I Limited Partnership

   32-0072088

22.    PR Gallery I LLC

   23-2925032

23.    PR Plymouth Meeting Limited Partnership

   11-3688280

24.    PR Plymouth Meeting LLC

   23-2925032

25.    PR Exton Limited Partnership

   35-2202620

26.    PR Exton LLC

   23-2925032

27.    PR Moorestown Limited Partnership

   30-0167661

28.    PR Moorestown LLC

   23-2925032

29.    PR Echelon Limited Partnership

   11-3688277

30.    PR Echelon LLC

   23-2925032

31.    PR New Castle LLC

   23-2925032

32.    Plymouth Ground Associates LP

   None

33.    Plymouth Ground Associates LLC

   23-2925032

34.    WG Park, L.P. (Willow Grove)

   None

35.    WG Park General, L.P.

   None

36.    WG Park Limited, L.P.

   None

37.    WG Holdings of Pennsylvania, L.L.C.

   23-2925032

38.    WG Holdings, L.P.

   23-3030178

39.    PRWGP General, LLC

   None

40.    PR Springfield Associates, L.P.

   23-2896173

41.    PR Springfield Trust

   None

42.    PR Northeast Limited Partnership

   23-2985188



--------------------------------------------------------------------------------

ENTITY

   TAX ID NO

43.    PR Northeast LLC

   23-2985187

44.    Roosevelt Associates, L.P.

   23-2765001

45.    PR BVM LLC (Parcel 3 at Beaver Valley Mall)

   23-2925032

46.    PR AEKI Plymouth L.P.

   None

47.    PR AEKI Plymouth LLC

   None

48.    PREIT Services, LLC

   23-3075151

49.    PR New Garden, L.P.

   23-3056331

50.    PR New Garden LLC

   23-3056329

51.    PR Magnolia LLC

   23-2925017

52.    PREIT-Rubin OP, Inc.

   20-0384799

53.    PR Westgate Limited Partnership

   20-0343404

54.    PR Westgate LLC

   20-0342867

55.    PR Wiregrass Commons LLC

   20-0344778

56.    PR Schuylkill Limited Partnership

   20-0345586

57.    PR Schuylkill LLC

   20-0345424

58.    PR Crossroads I LLC

   25-1810846

59.    PR Crossroads II LLC

   25-1821973

60.    Crown Lycoming Service Associates

   25-1808583

61.    Crown American Ventures, Inc.

   31-1806343

62.    Crown American Services Corporation

   36-4516643

63.    Crown American GC Inc.

   31-1806336

64.    PR Shenango Valley Limited Partnership

   20-0345382

65.    PR Shenango Valley LLC

   20-0345330

66.    PR Bradley Square LLC

   30-0345717

67.    PR Mt. Berry Square LLC

   20-0344793

68.    PR Martinsburg LLC

   20-0345991

69.    PR West Manchester Limited Partnership

   20-0346088

70.    PR West Manchester LLC

   20-0346045

71.    PR Valley Limited Partnership

  

72.    PR Valley LLC

   20-0344705

 

- 2 -



--------------------------------------------------------------------------------

Schedule 1.1(B) – Non-Core Crown Properties

West Manchester Mall

Martinsburg Mall

Mt. Berry Square Mall

Bradley Square Mall

Schuylkill Valley Mall

Shenango Valley Mall



--------------------------------------------------------------------------------

Schedule 2.2(a) – Existing Letters of Credit

 

Letter of Credit #

   Amount    Effective
Date    Expiration
Date    Beneficiary    Evergreen?

NZS380916

   $ 250,000    12/29/00    12/31/03    Lawyers Title
Insurance
Company    Yes

NZS425214

   $ 250,000    12/17/01    11/28/03    New Garden
Properties, LP    Yes



--------------------------------------------------------------------------------

Schedule 6.1(b) – Ownership Structure

 

Subsidiary

  

Jurisdiction of
organization

  

Each Person holding any Equity Interest in
the Subsidiary; nature of the Equity
Interest; percentage ownership of
Subsidiary represented by the Equity
Interest

  

Property Owned by

Subsidiary

Limited Partnerships

         PREIT Associates, L.P. (“PALP”)    DE   

•        Pennsylvania Real Estate Investment Trust 92.4% GP

 

•        Minority Limited Partners 7.6%

 

(After giving effect to the Crown Transaction:

 

•        Pennsylvania Real Estate Investment Trust 91.9% GP

 

•        Minority Limited Partners 8.1%)

   See rest of this chart PR Beaver Valley Limited Partnership    PA   

•        PALP – 99% LP

 

•        PR Beaver Valley LLC – 1% GP

   Beaver Valley Mall (Parcels 1 & 2) PR Moorestown Limited Partnership    PA   

•        PALP – 99.9% LP

 

•        PR Moorestown LLC – 0.1% GP

   Moorestown Mall PR Echelon Limited Partnership    PA   

•        PALP – 99.9% LP

 

•        PR Echelon LLC – 0.1% GP

   Echelon Mall PR Gallery I Limited Partnership    PA   

•        PALP – 99.9% LP

 

•        PR Gallery I LLC –0.1% GP

   The Gallery PR Exton Limited Partnership    PA   

•        PALP – 99% LP

 

•        PR Exton LLC – 1% GP

   Exton Square Mall PR Plymouth Meeting Limited Partnership    PA   

•        PALP – 99.9% LP

 

•        PR Plymouth Meeting LLC – 0.1% GP

   Plymouth Meeting Mall (Improvements)



--------------------------------------------------------------------------------

Plymouth Ground Associates, L.P.    PA   

•        PALP - 99.9% LP

 

•        Plymouth Ground Associates LLC – 0.1% GP

   Plymouth Meeting Mall (Land) PR AEKI Plymouth, L.P.    DE   

•        PALP – 99.9% LP

 

•        PR AEKI Plymouth LLC – 0.1% GP

   IKEA Parcel New Castle Associates    PA   

•        PALP – 72.794% LP

 

•        PR New Castle LLC – .1% GP

 

•        Pan American Associates – 23.253% LP

 

•        Ivyridge Investment Corp. – 3.853% LP

   See Cherry Hill Center, LLC PR 8000 Airport Highway, L.P.    PA   

•        PR 8000 Airport Highway LLC – 1% GP

 

•        PALP – 99% LP

   Warehouse leased to Aramark, located at 7850 Airport Highway, Camden County,
Pennsauken, New Jersey PR 8000 National Highway, L.P.    PA   

•        PR 8000 National Highway LLC – 1% GP

 

•        PALP – 99% LP

   Warehouse leased to Sears Roebuck & Co., located at 8000 National Highway,
Camden County, Pennsauken, New Jersey PR Festival Limited Partnership    PA   

•        PR Festival LLC – 1% GP

 

•        PALP – 99% LP

   Festival at Oaklands PR Laurel Mall, L.P.    PA   

•        PR Laurel Mall Trust – 1% GP

 

•        PALP – 99% LP

   See Laurel Mall Associates on Part II of this Schedule PR New Garden L.P.   
PA   

•        PALP – 99% LP

 

•        PR New Garden LLC – 1% GP

   New Garden PR Northeast Limited Partnership    PA   

•        PR Northeast LLC - .1% GP

 

•        PALP – 99.9% LP

   Northeast Tower Center – Parcel 2 PR Palmer Park Mall Limited Partnership   
PA   

•        PR Palmer Park, L.P. – 50.1% GP

 

•        PALP – 49.9% LP

   Palmer Park Mall PR Palmer Park, L.P.    PA   

•        PR Palmer Park Trust – 1% GP

 

•        PALP – 99% LP

   See PR Palmer Park Mall Limited Partnership

 

- 2 -



--------------------------------------------------------------------------------

PR Rio Mall Limited Partnership    PA   

•        PR Rio Mall LLC – 1% GP

 

•        PALP – 99% LP

   See Rio Grande Venture on Part II of this Schedule PR Springfield Associates,
L.P.    PA   

•        PR Springfield Trust – 89% GP

 

•        PALP – 11% LP

   50% interest in a commercial condominium at Baltimore Pike & Woodlawn Avenue
PR Titus Limited Partnership    DE   

•        PR Titus LLC – .1% GP

 

•        PALP – 99.9% LP

   Warrington (Excess Land Parcel) PR Warrington, Limited Partnership    PA   

•        PR Warrington LLC – .1% GP

 

•        PALP – 99.9% LP

   Warrington / Creekview (Condominium parcel) PRGL Paxton Limited Partnership
   PA   

•        PR Paxton LLC – 1% GP

 

•        PALP – 99% LP

   Paxton Towne Center Roosevelt Associates, L.P.    PA   

•        PR Northeast LLC – 1% GP

 

•        PALP – 99.9% LP

   Northeast Tower Center (Parcel 3) Roosevelt II Associates, L.P.    PA   

•        PR Northeast LLC – .1% GP

 

•        PALP – 99.9% LP

   Northeast Tower Center (Parcels 1 and 6) WG Holdings, L.P.    PA   

•        PRWGP General, LLC – .02% GP

 

•        PALP – 99.8% LP

   See WG Park, L.P. WG Park, L.P.    PA   

•        WG Park General, L.P. – 20% GP

 

•        WG Park Limited, L.P. – 80% LP

   Willow Grove Mall WG Park General, L.P.    PA   

•        WG Holdings of Pennsylvania, L.L.C. – 0.1% GP

 

•        WG Holdings, L.P. – 99.9% LP

   See WG Park, L.P. WG Park Limited, L.P.    PA   

•        WG Holdings of Pennsylvania, L.L.C – 0.1% GP

 

•        WG Holdings, L.P. – 99.9% LP

   See WG Park, L.P.

 

- 3 -



--------------------------------------------------------------------------------

Limited Liability Companies

         Cherry Hill Center, LLC    PA    New Castle Associates – 100% Sole
Member    Cherry Hill Mall PR Beaver Valley LLC    PA    PALP – 100% Sole Member
   See PR Beaver Valley Limited Partnership PR BVM LLC    PA    PALP – 100% Sole
Member    Beaver Valley Mall (Parcel 3) PR New Castle LLC    PA    PALP – 100%
Sole Member    See New Castle Associates PR Moorestown LLC    PA    PALP – 100%
Sole Member    See PR Moorestown Limited Partnership PR Echelon LLC    PA   
PALP – 100% Sole Member    See PR Echelon Limited Partnership PR Gallery I LLC
   PA    PALP – 100% Sole Member    See PR Gallery I Limited Partnership PR
Exton LLC    PA    PALP – 100% Sole Member    See Exton Limited Partnership PR
Florence LLC    SC    PALP – 100% Sole Member    The Commons at Magnolia PR
Plymouth Meeting LLC    PA    PALP – 100% Sole Member    See PR Plymouth Meeting
Limited Partnership PR New Garden LLC    PA    PALP – 100% Sole Member    See PR
New Garden L.P. CD Development LLC    DE    PALP – 100% Sole Member    See ALRO
Associates, L.P. on Part II of this Schedule PR 8000 Airport Highway LLC    DE
   PALP – 100% Sole Member    See PR 8000 Airport Highway, L.P. PR 8000 National
Highway LLC    DE    PALP – 100% Sole Member    See PR 8000 National Highway,
L.P. PR Christiana LLC    DE    PALP – 100% Sole Member    Christiana Center –
Phase I PR Interstate Container LLC    DE    PALP – 100% Sole Member   
Warehouse leased to Interstate Container Corp., Lowell, Massachusetts PR
Magnolia LLC    DE    PALP – 100% Sole Member    Magnolia Mall PR Metroplex West
LLC    PA    PALP – 100% Sole Member    See Metroplex General, Inc. on Part II
of this Schedule PR North Dartmouth LLC    DE    PALP – 100% Sole Member   
Dartmouth Mall

 

- 4 -



--------------------------------------------------------------------------------

PR Northeast LLC    PA    PALP – 100% Sole Member    See Roosevelt Associates;
Roosevelt II Associates, L.P.; PR Northeast Limited Partnership PR Paxton LLC   
PA    PALP – 100% Sole Member    See PRGL Paxton Limited Partnership PR PGPlaza
LLC    DE    PALP – 100% Sole Member    See PR Prince Georges Plaza LLC PR
Prince Georges Plaza LLC    DE    PR PGPlaza LLC – 100% Sole Member    See Trust
#7000 PR Red Rose LLC    PA    PALP – 100% Sole Member    See Red Rose Commons
Associates, L.P. on Part II of this Schedule PR Rio Mall LLC    DE    PALP –
100% Sole Member    See PR Rio Mall Limited Partnership PR South Blanding LLC   
DE    PALP – 100% Sole Member    See Jacksonville Associates PR Titus LLC    PA
   PALP – 100% Sole Member    See PR Titus Limited Partnership PR Warrington LLC
   PA    PALP – 100% Sole Member    See PR Warrington, Limited Partnership PREIT
Services, LLC    DE    PALP – 100% Sole Member    N/A Plymouth Ground Associates
LLC    PA    PALP – 100% Sole Member    See Plymouth Ground Associates, L.P. PR
AEKI Plymouth LLC    DE    PALP – 100% Sole Member    See PR AEKI Plymouth, L.P.
WG Holdings of Pennsylvania, L.L.C.    PA    WG Holdings, L.P. – 100% Sole
Member    See WG Park, L.P. PRWGP General LLC    PA    PALP – 100% Sole Member
   See WG Park, L.P.

 

- 5 -



--------------------------------------------------------------------------------

Corporations

         PREIT-RUBIN, Inc.    DE    PALP – 100%    N/A PREIT-RUBIN OP, Inc.   
PA    PREIT-RUBIN, Inc. – 100%    Out parcels to be acquired in the Crown
Transaction RUBIN II, Inc.    PA    PREIT-RUBIN, Inc. – 100%    Northeast Tower
Center (Parcel 3) – Holds as straw party for Home Depot USA

Trusts

         PR Springfield Trust    PA    PALP – Sole Beneficiary    See PR
Springfield Associates, L.P. Trust #7000    IL    PR Prince Georges Plaza LLC –
Sole Beneficiary    Prince Georges Plaza PR Laurel Mall Trust    PA    PALP –
Sole Beneficiary    See PR Laurel Mall, L.P. Palmer Park Trust    PA    PALP –
Sole Beneficiary    See PR Palmer Park Mall Limited Partnership

General Partnerships

         Jacksonville Associates    FL   

•        PR South Blanding LLC 1% GP

 

•        PREIT Associates, L.P. 99% GP

   South Blanding Mall

 

- 6 -



--------------------------------------------------------------------------------

Additional Subsidiaries after giving effect to Crown Transaction         

Limited Partnerships

        

PR Valley Limited Partnership

*(Crown American Acquisition Associates I, LP)

   PA   

•        PR Valley LLC 0.5% GP

 

•        PALP 99.5% LP

   Valley Mall

PR Jacksonville Limited Partnership

*(Crown American Acquisition Associates II, L.P.)

   PA   

•        PR Jacksonville LLC 0.5 % GP

 

•        PALP 99.5% LP

   Jacksonville Mall

PR Capital City Limited Partnership

*(Crown American Capital City Associates L.P.)

   PA   

•        PR Capital City LLC 0.5% GP

 

•        PALP 99.5% LP

   Capital City Mall (leasehold) PR CC Limited Partnership    PA   

•        PR CC I LLC 0.5% GP

 

•        PALP 99.5% LP

   Capital City Mall (Land)

PR Financing Limited Partnership

*(Crown American Financing Partnership, L.P.)

   DE   

•        PR Financing I LLC 0.5% GP

 

•        PALP 99.5% LP

  

Chambersburg Mall

Francis Scott Key Mall

Lycoming Mall

New River Valley Mall

Nittany Mall

North Hanover Mall

Patrick Henry Mall

Phillipsburg Mall

South Mall

Uniontown Mall (leasehold)

Viewmont Mall

Martinsburg Mall1

West Manchester Mall1

 

- 7 -



--------------------------------------------------------------------------------

PR Washington Crown Limited Partnership *(Washington Crown Center Associates
L.P.)    PA   

•        PR Washington Crown LLC 0.5% GP

 

•        PALP 99.5% LP

   Washington Crown Center Mall

PR Valley View Limited Partnership

*(Crown American Valley View Associates L.P.)

   PA   

•        PR Valley View LLC 0.5% GP

 

•        PALP 99.5% LP

   Valley View Mall (fee) PR West Manchester Limited Partnership    PA   

•        PR West Manchester LLC – 0.5% GP1

 

•        PALP 99.5% LP

   West Manchester Mall1 PR Palmer Park Mall Limited Partnership *(Palmer Park
Mall Venture)    PA   

•        PR Palmer Park, L.P. 50.1% GP

 

•        PALP 49.9% LP

   Palmer Park Mall PR Schuylkill Limited Partnership    PA   

•        PR Schuylkill LLC 0.5% GP

 

•        PALP 99.5% LP

   Schuylkill Mall PR Shenango Valley Limited Partnership    PA   

•        PR Shenango Valley LLC 0.5% GP

 

•        PALP 99.5% LP

   Shenango Valley Mall (leasehold) PR Westgate Limited Partnership    PA   

•        PR Westgate LLC 0.5% GP

 

•        PALP 99.5% LP

   Westgate (equitable ownership) PR Logan Valley Limited Partnership    PA   

•        PR Logan Valley LLC 0.5% GP

 

•        PALP 99.5% LP

   Logan Valley Mall (fee) PR Wyoming Valley Limited Partnership    PA   

•        PR Wyoming Valley LLC 0.5% GP

 

•        PALP 99.5% LP

   Wyoming Valley Mall (fee) PR WL Limited Partnership *(Crown American WL
Associates L.P.)    PA   

•        PR WL LLC 0.5% GP

 

•        PALP 99.5% LP

  

Logan Valley Mall Improvements

Wyoming Valley Mall Improvements

 

- 8 -



--------------------------------------------------------------------------------

Limited Liability Companies          PR Valley LLC    DE    PALP 100% Sole
Member    See PR Valley Limited Partnership PR Jacksonville LLC    DE   

•        PR JK LLC 99.99% Member

 

•        PALP .01% Member

   See PR Jacksonville Limited Partnership PR JK LLC    DE    PALP 100% Sole
Member    See PR Jacksonville Limited Partnership PR Capital City LLC    DE   

•        PR CC II LLC 99.99% Member

 

•        PALP .01% Member

   See PR Capital City Limited Partnership PR CC I LLC    DE   

•        PR CC II LLC 99.99% Member

 

•        PALP .01% Member

   See PR CC Limited Partnership PR CC II LLC    DE    PALP 100% Sole Member   
See PR CC Limited Partnership PR Crossroads I, *(Crown American Crossroads LLC)
   PA    PALP 100% Sole Member    Crossroads Mall (fee) PR Crossroads II, LLC
*(Crown American Crossroads II LLC)    PA    PALP 100% Sole Member    Crossroads
Mall (leasehold) PR Washington Crown LLC    DE   

•        PR WC LLC 99.99% Member

 

•        PALP .01% Member

   See PR Washington Crown Limited Partnership PR Valley View LLC    DE   

•        PR VV LLC 99.99% Member

 

•        PALP .01% Member

   See PR Valley View Limited Partnership PR VV LLC    DE    PALP 100% Sole
Member    See PR Valley View Limited Partnership

 

- 9 -



--------------------------------------------------------------------------------

PR Bradley Square LLC    DE    PALP 100% Sole Member    Bradley Square Mall PR
Mt. Berry Square LLC    DE    PALP 100% Sole Member    Mount Berry Square Mall
PR Schuylkill LLC    PA    PALP 100% Sole Member    See PR Schuylkill Limited
Partnership PR Shenango Valley LLC    PA    PALP 100% Sole Member    See PR
Shenango Valley Limited Partnership PR Westgate LLC    PA    PALP 100% Sole
Member    See PR Westgate Limited Partnership PR Logan Valley LLC    DE    PR LV
LLC 100% Sole Member    See PR Logan Valley Limited Partnership PR Wyoming
Valley LLC    DE    PR WV LLC100% Sole Member    See PR Wyoming Valley Limited
Partnership PR Wiregrass Commons LLC    DE    PALP 100% Sole Member    Wiregrass
Commons Mall (fee and leasehold) PR LV LLC    DE    PALP 100% Sole Member    See
PR Logan Valley Limited Partnership PR WL LLC    DE    PALP 100% Sole Member   
See PR WL Limited Partnership PR WV LLC    DE    PALP 100% Sole Member    See PR
WL Limited Partnership PR Financing I LLC    DE    PR Financing II LLC 100% Sole
Member    See PR Financing Limited Partnership PR Financing II LLC    DE    PALP
100% Sole Member    See PR Financing Limited Partnership PR WC LLC    DE    PALP
100% Sole Member    See PR Washington Crown Limited Partnership PR Martinsburg
LLC    DE    PALP 100% Sole Member    Martinsburg Mall1 PR West Manchester LLC
   PA    PALP 100% Sole Member    See PR Manchester Limited Partnership1

 

- 10 -



--------------------------------------------------------------------------------

Corporations          Crown American Financing Corporation    DE    PALP - 100%
   N/A Crown American GC Inc.    MD    PALP – 100%    N/A Crown American
Services Corp.    PA    PALP – 100%    N/A Crown American Ventures, Inc.    PA
   PALP – 100%    N/A Business Trusts          Crown Lycoming Service Associates
   PA    PALP - 100%    N/A

* = Parent intends to file name change certificates in connection with the Crown
Transaction to change the name of the entity listed parenthetically to the name
listed above.

1 = At the close of the Crown Transaction, West Manchester Mall and Martinsburg
Mall will be owned by Crown American Financing Partnership, L.P. However, the
current plan is to reposition these properties after the close of the Crown
Transaction and, if this is done, West Manchester Mall will be owned by PR
Manchester Limited Partnership, and Martinsburg Mall will be owned by PR
Martinsburg LLC.

A. The following wholly owned entities are inactive and are in the process of
being dissolved:

 

1. Bailey Associates

2. MC Associates

3. PR Mandarin Corners LLC

4. PR Turtle Run, L.P.

5. PR Turren LLC

6. PR VA Regency, Inc.

7. PR Metroplex East LLC

8. Forrestvile Plaza Shopping Center, L.P.

9. PR Forestville LLC

10. PR Concord LLC

11. PRDB Springfield Limited Partnership

12. PRDB Springfield LLC

13. PR Delran LLC

14. PR Dover LLC

15. PR Franklin Township LLC

16. P.T.C. Holdings LLC

17. PR Metroplex Trust

18. PR Northeast Trust

19. PR Red Rose Trust

20. PR Warrington Trust

21. PR Will-O-Hill Trust

22. PR Cherry Hill Limited Partnership

23. PR Cherry Hill LLC

24. GP Regency Apartments

25. PR Springfield Associates

26. Regency Associates

 

- 11 -



--------------------------------------------------------------------------------

27. PR Forrestville Plaza Shopping Center Associates

28. ME General, Inc.

29. PREIT Property Trust

30. Metroplex East Associates, L.P.

31. PR Howell LLC

32. PR Windsong LLC

33. PR Elizabeth, L.P.

34. PR Elizabeth Trust

35. Tupelo Mall

B. The following entities are inactive and will be dissolved following the Crown
Transaction:

 

1. Crown American Associates III

2. Crown American Associates IV

3. Crown American Associates V

4. Crown American Associates VI

5. Crown American Associates VII

6. Crown American Associates VIII

7. Crown American Associates IX

8. Crown American Associates X

9. Crown Greater American Lewistown

10. Crown American Acquisition Associates III, L.P.

11. Crown American Acquisition Associates IV, L.P.

12. Crown American Acquisition Associates V, L.P.

13. Crown American Acquisition Associates VI, L.P.

14. Crown American Acquisition Associates VII, L.P.

15. Crown American Acquisition Associates VIII, L.P.

16. Crown American Acquisition Associates IX, L.P.

17. Crown American Acquisition Associates X, L.P.

18. Crown American Greater Lewistown, L.P.

C. Before the Crown Transaction, the following entities were general partners of
entities acquired in the Crown Transaction. In connection with the Crown
Transaction, each conveyed its general partner interest to new entities formed
to serve as general partners. Each of the following will be inactive and
dissolved following the Crown Transaction:

 

1. Washington Crown Center Associates

2. Crown American Capital City Associates

3. Crown Acquisition Associates II

4. Crown American Financing Corporation

5. Crown American WL Associates

6. Crown American Acquisition Associates I

7. Crown American Valley View Associates

 

- 12 -



--------------------------------------------------------------------------------

Part II – Unconsolidated Affiliates

 

Unconsolidated Affiliate

  

Jurisdiction of
organization

  

Each Person holding any Equity Interest in
the Unconsolidated Affiliate; nature of the
Equity Interest; percentage ownership of
Unconsolidated Affiliate represented by the
Equity Interest

  

Property Owned by Unconsolidated
Affiliate

ALRO Associates, L.P.    DE   

•        PALP - 49% LP

 

•        CD Development LLC – 1% GP

 

•        Estate of Albert H. Marta – 49% LP, 1% GP

   Christiana Power Center – Phase II Lehigh Valley Associates    PA   

•        PALP – 30% GP, 20% LP

 

•        Delta Ventures, Inc. - .5% GP

 

•        Morris A. Kravitz – 9% LP

 

•        Myles H. Tanenbaum – 8.55% LP

 

•        Robert T. Girling – 4.5% LP

 

•        Jordan A. Katz – 4.5% LP

 

•        Lea R. Powell, Richard S. Powell and David J. Kaufman, Trustees under
the Powell Trust – 4.5% LP

 

•        Lea Powell – 4.5% LP

 

•        Harold G. Schaeffer – 9% LP

 

•        Richard A. Jacoby – 4.95% LP

   Lehigh Valley Mall Mall Corner II, Ltd.    GA   

•        PALP – 11% LP

 

•        Charles A. Lotz, Center Developers, Inc. and Frank L. Ferrier – 89% GP

   A shopping center in Gwinett County, Georgia

 

- 13 -



--------------------------------------------------------------------------------

Mall Corners Ltd.    GA   

•        PALP – 19% LP

 

•        Charles A. Lotz, Center Developers, Inc. and Frank L. Ferrier – 81% GP

   A shopping center in Cobb County, Georgia Metroplex West Associates, L.P.   
PA   

•        Metroplex General Inc. – 1% GP

 

•        PALP – 49.5% LP

 

•        MW General, Inc. – .5% LP

 

•        Goldenberg Metroplex Partners, L.P. – 22.5% LP

 

•        Goldenberg Metroplex Investors, L.P. – 24% LP

 

•        Resource Realty Management, Inc. – 2.5% LP

   Metroplex Power Center Oxford Valley Road Associates    PA   

•        PR Oxford Valley Trust – 1% GP

 

•        PALP – 49% LP

 

•        OVG General, Inc. – 1% GP

 

•        Goldenberg Investors, L.P. – 25% LP

 

•        Goldenberg Partners, L.P. – 23% LP

 

•        Milton S. Schneider, Resource Realty Management, Inc. – 1% to 2% LP

   Court at Oxford Valley Shopping Center Pavilion East Associates, L.P.    PA
  

•        PALP – 50% GP

 

•        The Goldenberg Group, Inc. – 50% GP

   Pavilion at Market East

 

- 14 -



--------------------------------------------------------------------------------

Red Rose Commons Associates, L.P.    PA   

•        PR Red Rose LLC – 1% GP

 

•        PALP – 49% LP

 

•        RRC General, Inc. – 1% GP

 

•        Goldenberg Lancaster Partners, L.P. – 23% LP

 

•        Goldenberg Lancaster Investors, L.P. – 24% LP

 

•        Resource Realty Management, Inc. – 2% LP

   All units in the Red Rose Condominium constituting the Red Rose Commons
Shopping Center Metroplex General, Inc.    PA   

•        PR Metroplex West, LLC – 50%

 

•        MW General, Inc. – 50%

   See Metroplex West Associates, L.P. Laurel Mall Associates    PA   

•        PR Laurel Mall, L.P. – 40%

 

•        L.M.A. Limited Partnership – 30%

 

•        MTGY Associates – 30%

   Laurel Mall Shopping Center Rio Grande Venture    NJ   

•        PR Rio Mall Limited Partnership – 60%

 

•        Kasco Construction Co., Inc. – 20%

 

•        Barbara Freedman and Bennett L. Aaron, Trustees, Indenture of Trust of
Seymour Freedman dated August 25, 1972 – 20%

   Rio Mall White Hall Mall Venture    PA   

•        PALP – 50%

 

•        Whitemak Associates – 50%

   Whitehall Mall

 

- 15 -



--------------------------------------------------------------------------------

Schedule 6.1(f) – Title to Properties

 

Properties

  

Owner

   Occupancy    

Development or
Major
Redevelopment
Property?

  

Completion
Status

Beaver Valley Mall   

•        PR Beaver Valley Limited Partnership (Parcels 1 & 2)

 

•        PR BVM LLC (Parcel 3)

   89.8 %    No    N/A Moorestown Mall    PR Moorestown Limited Partnership   
96.2 %    No    N/A The Gallery    PR Gallery I Limited Partnership    94.5 %   
No    N/A Exton Square Mall    PR Exton Limited Partnership    96.1 %    No   
N/A Echelon Mall    PR Echelon Limited Partnership    52.2 %    No    N/A
Plymouth Meeting Mall   

•        PR Plymouth Meeting Limited Partnership (Improvements)

 

•        Plymouth Ground Associates, L.P. (Land)

   74.3 %    No    N/A Prince Georges Plaza    Trust #7000    88.8 %    No   
N/A IKEA Parcel    PR AEKI Plymouth, L.P.    0 %    No    N/A The Commons at
Magnolia    PR Florence LLC    97.6 %    No    N/A Christiana Power Center   

•        PR Christiana LLC (Phase I)

 

•        ALRO Associates, L.P. (Phase II)

   100 %    No    N/A



--------------------------------------------------------------------------------

Warehouse leased to Aramark, located at 7850 Airport Highway, Camden County,
Pennsauken, New Jersey    PR 8000 Airport Highway, L.P.    100 %    No    N/A
Warehouse leased to Sears Roebuck & Co., located at 8000 National Highway,
Camden County, Pennsauken, New Jersey    PR 8000 National Highway, L.P.    100
%    No    N/A Festival at Oaklands    PR Festival Limited Partnership    95.5
%    No    N/A New Garden    PR New Garden L.P.    N/A – Raw Land      No    N/A
Northeast Tower Center   

•        Roosevelt II Associates (Parcels 1 and 6)

 

•        PR Northeast Limited Partnership (Parcel 2)

 

•        RUBIN II, Inc. (Parcel 3 as straw for Home Depot)

   100 %    No    N/A 50% interest in a commercial condominium at Baltimore
Pike & Woodlawn Avenue    PR Springfield Associates, L.P.    90.9 %    No    N/A
Warrington (Excess Land Parcel)    PR Titus Limited Partnership    100 %    No
   N/A Warrington / Creekview (Condominium parcel)    PR Warrington, L.P.    100
%    No    N/A

 

- 2 -



--------------------------------------------------------------------------------

Paxton Towne Center    PRGL Paxton Limited Partnership    90.7 %    No    N/A
All units in the Red Rose Condominium constituting the Red Rose Commons Shopping
Center    Red Rose Commons Associates, L.P.    99.2 %    No    N/A Willow Grove
Mall    W.G. Park, L.P.    95.0 %    No    N/A Warehouse leased to Interstate
Container Corp., Lowell, Massachusetts    PR Interstate Container LLC    100 % 
  No    N/A Magnolia Mall    PR Magnolia LLC    91.9 %    No    N/A Cherry Hill
Mall    Cherry Hill Center, LLC    93.3 %    No    N/A Palmer Park Mall    PR
Palmer Park Mall Limited Partnership    98.5 %    No    N/A South Blanding Mall
   Jacksonville Associates    97.4 %    No    N/A Crest Plaza Shopping Center   
PREIT    84.7 %    No    N/A

 

- 3 -



--------------------------------------------------------------------------------

Additional
Properties after
giving effect to the
Crown Transaction

  

Owner

   Occupancy    

Development or
Major
Redevelopment
Property?

  

Completion
Status

Valley Mall   

PR Valley Limited Partnership

*(Crown American Acquisition Associates I, LP)

   98.8 %    No    N/A Jacksonville Mall    PR Jacksonville Limited Partnership
*(Crown American Acquisition Associates II, L.P.)    99.0 %    No    N/A

Capital City Mall

(Improvements)

   PR Capital City Limited Partnership
*(Crown American Capital City Associates L.P.)    98.1 %    No    N/A

Capital City Mall

(Land)

   PR CC Limited Partnership    See Capital City
Mall
(Improvements)   
  
     No    N/A Chambersburg Mall   

PR Financing Limited Partnership

*(Crown American Financing Partnership, L.P.)

   89.8 %    No    N/A Francis Scott Key Mall   

PR Financing Limited Partnership

*(Crown American Financing Partnership, L.P.)

   93.6 %    No    N/A Lycoming Mall   

PR Financing Limited Partnership

*(Crown American Financing Partnership, L.P.)

   83.9 %    No    N/A New River Valley Mall   

PR Financing Limited Partnership

*(Crown American Financing Partnership, L.P.)

   88.1 %    No    N/A

 

- 4 -



--------------------------------------------------------------------------------

Nittany Mall   

PR Financing Limited Partnership

*(Crown American Financing Partnership, L.P.)

   88.7 %    No    N/A North Hanover Mall   

PR Financing Limited Partnership

*(Crown American Financing Partnership, L.P.)

   87.7 %    No    N/A Patrick Henry Mall   

PR Financing Limited Partnership

*(Crown American Financing Partnership, L.P.)

   88.0 %    No    N/A Phillipsburg Mall   

PR Financing Limited Partnership

*(Crown American Financing Partnership, L.P.)

   79.4 %    No    N/A South Mall   

PR Financing Limited Partnership

*(Crown American Financing Partnership, L.P.)

   87.5 %    No    N/A

Uniontown Mall

(leasehold)

  

PR Financing Limited Partnership

*(Crown American Financing Partnership, L.P.)

   87.6 %    No    N/A Viewmont Mall   

PR Financing Limited Partnership

*(Crown American Financing Partnership, L.P.)

   87.6 %    No    N/A

 

- 5 -



--------------------------------------------------------------------------------

West Manchester Mall    [PR Manchester Limited Partnership]    74.7 %    No   
N/A Martinsburg Mall    [PR Martinsburg LLC]    82.8 %    No    N/A West
Manchester Mall Outparcel (May Parcel – 16.696 acres)    PREIT-RUBIN OP, Inc.   
N/A –Raw Land      No    N/A Lycoming Mall Outparcel (May Parcel – 8.48 acres)
   PREIT-RUBIN OP, Inc.    N/A –Raw Land      No    N/A North Hanover Mall
Outparcel (Lot 5 - .98 acres)    PREIT-RUBIN OP, Inc.    N/A –Raw Land      No
   N/A North Hanover Mall Outparcel (Lot 6 - .98 acres)    PREIT-RUBIN OP, Inc.
   N/A –Raw Land      No    N/A Francis Scott Key Mall Outparcel (Lot 6F – 1.486
acres)    PREIT-RUBIN OP, Inc.    N/A –Raw Land      No    N/A New River Valley
Mall Outparcel (Lot B - .57 acres)    PREIT-RUBIN OP, Inc.    N/A –Raw Land     
No    N/A Wyoming Valley Mall (Improvements)   

PR WL Limited Partnership

*(Crown American WL Associates, L.P.)

   93.7 %    No    N/A Logan Valley Mall (Improvements)   

PR WL Limited Partnership

*(Crown American WL Associates, L.P.)

   95.5 %)    No    N/A Washington Crown Center Mall    PR Washington Crown
Limited Partnership *(Washington Crown Center Associates L.P.)    85.1 %    No
   N/A

 

- 6 -



--------------------------------------------------------------------------------

Valley View Mall (fee)    PR Valley View Limited Partnership *(Crown American
Valley View Associates L.P.)    93.2 %    No    N/A Palmer Park Mall    PR
Palmer Park Mall Limited Partnership *(Palmer Park Mall Venture)    92.8 %    No
   N/A Schuylkill Mall    PR Schuylkill Limited Partnership    66.9 %    No   
N/A Shenango Valley Mall (leasehold)    PR Shenango Valley Limited Partnership
   80.9 %    No    N/A Westgate (equitable ownership)    PR Westgate Limited
Partnership    N/A –Raw Land      No    N/A Logan Valley Mall (fee)    PR Logan
Valley Limited Partnership    95.5 %    No    N/A Wyoming Valley Mall (fee)   
PR Wyoming Valley Limited Partnership    See Wyoming
Valley Mall
(Improvements)   
  
     No    N/A Crossroads Mall (fee and leasehold)    PR Crossroads I, LLC and
PR Crossroads II, LLC *(Crown American Crossroads LLC & Crown American
Crossroads II, LLC, respectively)    See Logan Valley
Mall
(Improvements)   
  
     No    N/A Bradley Square Mall    PR Bradley Square LLC    66.1 %    No   
N/A Mount Berry Square Mall    PR Mt. Berry Square LLC    74.1 %    No    N/A
Wiregrass Commons Mall (fee and leasehold)    PR Wiregrass Commons LLC    82.3
%    No    N/A

* = Parent intends to file name change certificates in connection with the Crown
Transaction to change the name of the entity listed parenthetically to the name
listed above.

 

- 7 -



--------------------------------------------------------------------------------

Schedule 6.1(g) – Indebtedness

Part I

Indebtedness

 

Loan Parties

  

Indebtedness

  

Description of
property subject to
Lien

Parent

     

PREIT

   $200,000,000 Credit Agreement dated December 28, 2000 by and among PREIT
Associates, L.P., as Borrower and PREIT, as Parent, the Financial Institutions
under Section 13.5(d) and Wells Fargo Bank, National Association as
Administrative Agent (“Existing Secured Credit Facility”)*   

PREIT

   Guaranty dated December 28, 2000 (“Existing Secured Guaranty”) executed in
connection with Existing Secured Credit Facility*   

PREIT

   $200,000,000 Credit Agreement dated April 23, 2003 by and among PREIT
Associates, L.P., as Borrower and PREIT, as Parent, the Financial Institutions
under Section 11.5(d) and Wells Fargo Bank, National Association as
Administrative Agent (“Existing Unsecured Credit Facility”)*   

PREIT

   Guaranty dated April 23, 2003 (“Existing Unsecured Guaranty”) executed in
connection with Existing Unsecured Credit Facility*   

PREIT

   Open-End Mortgage and Security Agreement and Assignment of Leases and Rents
and Fixture Filing dated May 16, 2002 securing Existing Secured Credit Facility*
   Aramark Warehouse, Allentown, PA

PREIT

   Mortgage dated 10/98 in favor of Northwestern Mutual Life Insurance Company
maturing in January 2009 with a balance of $7,152,000 as of 9/30/00    Whitehall
Mall

PREIT

   Guaranty of Nonrecourse Carveouts by PREIT (50%) and Kravco, Inc. (50%) dated
October 19, 1998 in favor of The Northwestern Mutual Life Insurance Company
(Whitehall Mall)   

PREIT

   Guaranty of Nonrecourse Carveouts in favor of the Equitable Life Assurance
Society of the United States and Connecticut General Life Insurance Company
(Willow Grove Mall)   

PREIT

   Guaranty from PREIT, Albert R. Boscov, Edwin Lakin and Louis P. Meshon dated
December 20, 1995 in favor of Corestates Bank, N.A. Guaranty limited to 25% of
outstanding Principal Balance ($8,623,000 as of 9/30/03) (Laurel Mall)**   

PREIT

   Guaranty of Non-Recourse Carveouts dated April 28, 1999 from Kenneth N.
Goldenberg and PREIT in favor of GMAC Commercial Mortgage Corporation. PREIT’s
liability is limited to 50% of losses. (Red Rose Commons)   

PREIT

   Guaranty of Nonrecourse Carveouts in favor of The Equitable Life Assurance
Society of the United States (Schuylkill Mall)   

PREIT

   Guaranty of Nonrecourse Carveouts in favor of General Electric Capital
Corporation ($465 Million GECC Credit Facility)   

PREIT

   Guaranty of Payment and Performance in favor of SouthTrust Bank (Wiregrass)++
  

PREIT

   Guaranty of Nonrecourse Carveouts in favor of Morgan Stanley Bank (Capital
City)   

PREIT

   Guaranty of Nonrecourse Carveouts in favor of Morgan Stanley Bank (Valley
View)   



--------------------------------------------------------------------------------

Loan Parties

  

Indebtedness

  

Description of
property subject to
Lien

PREIT

   Guaranty of Nonrecourse Carveouts in favor of Sun Life Assurance Company of
Canada (commercial condominium unit at Baltimore Pike & Woodlawn Ave.,
Springfield, PA)   

Borrower

      PREIT Associates, L.P.    Existing Secured Credit Facility*    PREIT
Associates, L.P.    Existing Unsecured Guaranty*    PREIT Associates, L.P.   
Existing Unsecured Credit Facility*    PREIT Associates, L.P.    Guaranty of
Nonrecourse Carveouts dated October 16, 2001 by PREIT Associates, L.P. and
Kenneth N. Goldenberg in favor of Column Financial, Inc. (Note: So long as PREIT
Associates, L.P. maintains its line of credit with Wells Fargo Bank, PREIT
Associates, L.P. has no liability under the Guaranty – See Section 5.7(a) of
Guaranty) (Metroplex West)    PREIT Associates, L.P.    Guaranty of Nonrecourse
Carveouts dated December 23, 1998 by PREIT Associates, L.P. in favor of Dime
CRE, Inc. (Palmer Park Mall)    PREIT Associates, L.P.    Guaranty dated
September 30, 1997 by PREIT Associates, L.P. in favor of Teachers Insurance and
Annuity Association of America. Liability limited to an amount equal to the
excess of a) $5,711,645 or, if greater, the purchase price for the fee estate of
the Demised Premises (Tract 12) under the Option Agreement on the Determination
Date, over b) the fair market value of the fee estate in Demised Premises on the
Determination Date. (Magnolia Mall)    PREIT Associates, L.P.    Guaranty of
Nonrecourse Carveouts dated April 4, 2002 executed by PREIT Associates, L.P. in
favor of Column Financial, Inc. (Beaver Valley Mall)    PREIT Associates, L.P.
   Guaranty of Nonrecourse Carveouts in favor of General Electric Capital
Corporation ($465 Million GECC Credit Facility)   

Loan Parties

      Jacksonville Associates    Existing Unsecured Guaranty*    Jacksonville
Associates    Existing Secured Guaranty*    Jacksonville Associates    Mortgage
and Security Agreement and Assignment of Leases and Rents and Fixture Filing
dated December 28, 2000 executed by Jacksonville Associates in favor of Wells
Fargo Bank, National Association, in its capacity as Agent for the Lenders under
that certain Credit Agreement dated as of December 28, 2000*    South Blanding
Village PR 8000 Airport Highway, L.P    Existing Unsecured Guaranty*    PR 8000
Airport Highway, L.P.    Existing Secured Guaranty*    PR 8000 Airport Highway,
L.P.    Mortgage and Security Agreement and Assignment of Leases and Rents and
Fixture Filing dated December 28, 2000 securing Existing Secured Credit
Facility*    Aramark Building, Camden County, New Jersey

 

- 2 -



--------------------------------------------------------------------------------

PR 8000 National Highway, L.P.    Existing Unsecured Guaranty*    PR 8000
National Highway, L.P.    Existing Secured Guaranty*    PR 8000 National
Highway, L.P.    Mortgage and Security Agreement and Assignment of Leases and
Rents and Fixture Filing dated December 28, 2000 securing Existing Secured
Credit Facility*   

Sears Building,

Camden County,

New Jersey

PR Christiana LLC    Existing Unsecured Guaranty*    PR Christiana LLC   
Existing Secured Guaranty*    PR Christiana LLC    Mortgage and Security
Agreement and Assignment of Leases and Rents and Fixture Filing dated December
28, 2000 securing Existing Secured Credit Facility*    Christiana Power Center -
Phase I PR Echelon Limited Partnership    Existing Unsecured Guaranty*    PR
Exton Limited Partnership    Open-End Mortgage, Absolute Assignment of Leases
and Rents, Security Agreement and Fixture Filing dated November 27, 2001 but
effective as of November 29, 2001 from Exton Square, Inc. (predecessor in
interest to Exton Square Property LLC) and Whiteland Holding Limited Partnership
in favor of New York Life Insurance Company and Connecticut General Life
Insurance Company with a balance of $107,998,000 as of 9/30/03    Exton Square
Mall PR Exton Limited Partnership    Existing Unsecured Guaranty*    PR Festival
Limited Partnership    Existing Unsecured Guaranty*    PR Festival Limited
Partnership    Existing Secured Guaranty*    PR Festival Limited Partnership   
Open-End Mortgage and Security Agreement and Assignment of Leases and Rents and
Fixture Filing dated December 28, 2000 securing Existing Secured Credit
Facility*    Festival at Oaklands PR Gallery I Limited Partnership    Existing
Unsecured Guaranty*    PR Interstate Container LLC    Existing Secured Guaranty*
   PR Interstate Container LLC    Mortgage and Security Agreement and Assignment
of Leases and Rents and Fixture Filing dated December 28, 2000 securing Existing
Secured Credit Facility*    Interstate Container Building PR Interstate
Container LLC    Existing Unsecured Guaranty*    PR Magnolia LLC    Subject to a
mortgage dated 12/96 in favor of Teachers Insurance and Annuity Association of
America with a balance of $23,340,988 as of 9/30/00.    Magnolia Mall PR
Moorestown Limited Partnership    Leasehold Mortgage and Security Agreement
(with UCC Financing Statement for Fixture Filing) dated December 30, 1997 from
Rouse-Moorestown, Inc. (predecessor in interest to Rouse-Moorestown, LLC) in
favor of The First National Bank of Maryland (predecessor in interest to
Allfirst Bank) with a balance of $64,250,000 as of 9/30/03    Moorestown Mall PR
Moorestown Limited Partnership    Existing Unsecured Guaranty*    PR New Castle
LLC    Existing Unsecured Guaranty*    PR Schuylkill Limited Partnership   
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
in favor of Equitable Life Assurance Society of the United States with a balance
of $19,484,000 as of 9/30/03    Schuylkill Mall

 

- 3 -



--------------------------------------------------------------------------------

PR Springfield Associates, L.P.    Mortgage and Security Agreement dated
December 9, 1999 from Darlington PR Springfield Associates, L.P., Square
Shopping Center, Ltd., Lawrence Park Partnership and Joyfor Joint Venture in
favor of Sun Life Assurance Company of Canada with a balance of $1,878,000 as of
9/30/03    50% interest in a commercial condominium unit at Baltimore Pike &
Woodlawn Ave., Springfield, PA PR Titus Limited Partnership    Existing
Unsecured Guaranty*    PR Titus Limited Partnership    Existing Secured
Guaranty*    PR Titus Limited Partnership    Open-End Mortgage and Security
Agreement and Assignment of Leases and Rents and Fixture Filing dated January
20, 2002 securing Existing Secured Credit Facility*    Creekview Shopping Center
PR Warrington Limited Partnership    Existing Unsecured Guaranty*    PR
Warrington Limited Partnership    Existing Secured Guaranty*    PR Warrington
Limited Partnership    Open-End Mortgage and Security Agreement and Assignment
of Leases and Rents and Fixture Filing dated January 20, 2002 securing Existing
Secured Credit Facility*    Creekview Shopping Center PR Wiregrass LLC   
Mortgage in favor of SouthTrust Bank with a balance of $30,000,000 as of 9/30/03
++    Wiregrass Commons Mall PRGL Paxton Limited Partnership    Existing
Unsecured Guaranty*    PRGL Paxton Limited Partnership    Existing Secured
Guaranty*    PRGL Paxton Limited Partnership    Open-End Mortgage and Security
Agreement and Assignment of Leases and Rents and Fixture Filing dated May 16,
2002 securing Existing Secured Credit Facility*    Paxton Towne Center
Condominium Roosevelt II Associates, L.P.    Existing Unsecured Guaranty*   
Roosevelt II Associates, L.P.    Existing Secured Guaranty*    Roosevelt II
Associates, L.P.    Open-End Mortgage and Security Agreement and Assignment of
Leases and Rents and Fixture Filing dated December 28, 2000 securing Existing
Secured Credit Facility*    Northeast Tower Center (Parcels 1 & 6) WG Park, L.P.
   Open-End Mortgage and Security Agreement dated February 24, 2000 from WG
Park, L.P. in favor of Equitable Life Assurance Society of the United States and
Connecticut General Life Insurance Company with a balance of $109,723,000 as of
9/30/03    Willow Grove Mall Rubin II, Inc.    Mortgage dated April 1994 with
Metropolitan Life (New England Mutual) with a balance of $12,500,000 as of
9/30/03.    Northeast Tower Center – Parcel 3 Other Subsidiaries       PR Palmer
Park Limited Partnership    Mortgage and Security Agreement dated December 23,
1998 from Palmer Park Mall Venture to Dime CRE, Inc. with a balance of
$18,424,000 as of 9/30/03    Palmer Park Mall Trust #7000    Subject to a
mortgage in favor of Credit Suisse First Boston Mortgage Securities Corp dated
9/98 with a balance of $47,039,167 as of 9/30/00    Prince Georges Plaza PR
North Dartmouth LLC    Mortgage in favor of Lehman Capital with a balance of
$70,000,00 as of 9/30/03.    Dartmouth Mall

 

- 4 -



--------------------------------------------------------------------------------

Cherry Hill Center, LLC    Mortgage and Security Agreement dated September 26,
1990 from Cherry Hill Center, Inc. (predecessor in interest to Cherry Hill
Center, LLC) in favor of Connecticut General Life Insurance Company with a
balance of $81,432,000 as of 9/30/03    Cherry Hill Mall Cherry Hill Center, LLC
   Subordinate Mortgage, Security Agreement, Assignment of Leases and Rents, and
Fixture Financing Statement dated April 22, 2003 from Cherry Hill Center, LLC in
favor of Connecticut General Life Insurance Company with a balance of
$60,270,000 as of 9/30/03    Cherry Hill Mall PR Beaver Valley Limited
Partnership    Open-End Mortgage and Security Agreement from PR Beaver Valley
Limited Partnership in favor of Column Financial, Inc. with a balance of
$47,527,000 as of 9/30/03    Beaver Valley Mall PR Capital City Limited
Partnership    Fee and Leasehold Mortgage and Security Agreement in favor of
Morgan Stanley Bank with a balance of $53,250,000 as of 9/30/03   

Capital City Mall

(Improvements)

PR CC Limited Partnership    Fee and Leasehold Mortgage and Security Agreement
in favor of Morgan Stanley Bank with a balance of $53,250,000 as of 9/30/03   

Capital City Mall

(Land)

PR Valley View Limited Partnership    Fee and Leasehold Mortgage and Security
Agreement in favor of Morgan Stanley Bank with a balance of $37,000,000 as of
9/30/03    Valley View Mall PR Crossroads I LLC    Deed of Trust in favor of
Mortgage Stanley Mortgage Capital, Inc. with a balance of $13,654,000 as of
9/30/03    Crossroads Mall PR WL Associates Limited Partnership    $465 Million
Credit Facility with General Electric Capital Corporation dated as of August 28,
1998 (“$465 GECC Credit Facility”)    PR Financing Limited Partnership    $465
GECC Credit Facility    PR Financing Limited Partnership    Mortgage, Assignment
of Leases and Rents, Security Agreement and Fixture Filing securing $465 Million
GECC Credit Facility    South Mall PR Financing Limited Partnership    Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing securing
$465 Million GECC Credit Facility    North Hanover Mall PR Financing Limited
Partnership    Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing securing $465 Million GECC Credit Facility    Chambersburg Mall
PR Financing Limited Partnership    Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing securing $465 Million GECC Credit Facility
   Nittany Mall PR Financing Limited Partnership    Mortgage, Assignment of
Leases and Rents, Security Agreement and Fixture Filing securing $465 Million
GECC Credit Facility    Lycoming Mall PR Financing Limited Partnership   
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
securing $465 Million GECC Credit Facility    Viewmont Mall PR Financing Limited
Partnership    Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing securing $465 Million GECC Credit Facility    Phillipsburg Mall
PR Financing Limited Partnership    Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing securing $465 Million GECC Credit Facility
   Francis Scott Key Mall PR Financing Limited Partnership    Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing securing
$465 Million GECC Credit Facility    New River Mall PR Financing Limited
Partnership    Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing securing $465 Million GECC Credit Facility    Patrick Henry Mall
PR Financing Limited Partnership    Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing securing $465 Million GECC Credit Facility
   Uniontown Mall PR Martinsburg LLC    Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing securing $465 Million GECC Credit
Facility    Martinsburg Mall PR West Manchester Mall    Mortgage, Assignment of
Leases and Rents, Security Agreement and Fixture Filing securing $465 Million
GECC Credit Facility    West Manchester Mall PR WL Limited Partnership    Fee
and Leasehold Mortgage in favor of General Electric Capital Corporation securing
$465 Million GECC Credit Facility   

Logan Valley Mall

(Land)

PR Logan Valley Partnership    Fee and Leasehold Mortgage in favor of General
Electric Capital Corporation securing $465 Million GECC Credit Facility   

Logan Valley Mall

(Improvements)

 

- 5 -



--------------------------------------------------------------------------------

PR WL Limited Partnership    Fee and Leasehold Mortgage in favor of General
Electric Capital Corporation securing $465 Million GECC Credit Facility   

WyomingValley Mall

(Improvements)

PR Wyoming Valley Limited Partnership    Fee and Leasehold Mortgage in favor of
General Electric Capital Corporation securing $465 Million GECC Credit Facility
   WyomingValley Mall PR WL Limited Partnership    Fee and Leasehold Mortgage in
favor of General Electric Capital Corporation securing $465 Million GECC Credit
Facility   

WyomingValley Mall

(Improvements)

PR Wyoming Valley Limited Partnership    Fee and Leasehold Mortgage in favor of
General Electric Capital Corporation securing $465 Million GECC Credit Facility
   WyomingValley Mall PR Valley Limited Partnership    Mortgage, Assignment of
Leases and Rents, Security Agreement and Fixture Filing securing $175 Million
GECC Revolver dated December 4, 2000 (“$175 Million GECC Revolver”)*    Valley
Mall PR Washington Crown Limited Partnership    Mortgage, Assignment of Leases
and Rents, Security Agreement and Fixture Filing securing $175 Million GECC
Revolver*    Washington Crown Center PR Jacksonville Limited Partnership   
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
securing $175 Million GECC Revolver*    Jacksonville Mall PR Mt. Berry Square
LLC    Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture
Filing securing $175 Million GECC Revolver*    Mt. Berry Square PR Shenango
Valley Limited Partnership    Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing securing $175 Million GECC Revolver*    Shenango
Valley Mall PR Bradley Square LLC    Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing securing $175 Million GECC Revolver*   
Bradley Square Unconsolidated Affiliates       Metroplex West Associates, L.P.
   Open-End Mortgage and Security Agreement dated October 16, 2001 from
Metroplex West Associates, L.P. in favor of Column Financial, Inc. with a
balance of $32,286,000 as of 9/30/03    Metroplex West Laurel Mall Associates   
Open-End Mortgage and Security Agreement dated August 2, 1993 from Laurel Mall
Associates in favor of in favor of Corestates Bank, N.A. with a balance of
$8,623,000 as of 9/30/03**    Laurel Mall Red Rose Commons Associates, L.P.   
Open-End Mortgage and Security Agreement dated April 28, 1999 from Red Rose
Commons Associates, L.P. in favor of GMAC Commercial Mortgage Corporation with a
balance of $13,891,000 as of 9/30/03    Red Rose Commons Lehigh Valley
Associates    Mortgage in favor of New York Life Insurance Company with a with a
balance of $47,039,167 as of 9/30/03    Lehigh Valley Mall Oxford Valley
Associates    Mortgage, Assignment of Rents and Leases and Security Agreement
dated July 1, 1996 from Oxford Valley Associates in favor of New York Life
Insurance Company with a balance of $22,105,000 as of 9/30/03    Court at Oxford
Valley

* = To be paid off with the first borrowing under this Credit Agreement.

** = To be paid off and refinanced with non-recourse debt immediately following
the closing of the Crown Transaction.

++ = Intended to be paid off immediately following the closing of the Crown
Transaction.

 

- 6 -



--------------------------------------------------------------------------------

Part II

Total Liabilities excluding Indebtedness

set forth in Part I

 

Current Liabilities

     

Construction Costs Payable

   $ 2,287,486   

Deferred Rent & Escrow Dep.

     6,928,099   

Accrued Pensions ETAL

     512,943   

Accrued Expenses & Other Liab. Wholly Owned

     29,150,415   

Accrued Expenses & Other Liab. -Joint Venture

     4,465,821             

Total Current Liabilities

        43,344,764

Letters of Credit:

     

Lawyer’s Title Insurance Co. (New Garden)

        250,000

New Garden Properties LP (New Garden)

        250,000          

Warrington Township (Creekview)

        173,671

Subtotal:

     

Line of Credit:

        0          

Grand Total:

      $ 43,344,764          

 

- 7 -



--------------------------------------------------------------------------------

Schedule 6.1(h) – Material Contracts

 

1. $465 Million Amended and Restated Permanent Loan Agreement dated as of
August 28, 1998 by and among PR Financing Limited Partnership, L.P. (formerly
known as Crown American Financing Partnership, L.P.) and PR WL Limited
Partnership (formerly known as Crown American WL Associates, L.P.) and General
Electric Capital Corporation.



--------------------------------------------------------------------------------

Schedule 6.1(i) – Litigation

 

1. Litigation disclosed in Part II, Item 1, Legal Proceedings, of Form 10-Q for
the quarterly period ended September 30, 2003 filed with the Securities and
Exchange Commission on November 7, 2003; provided, however, that the Parent and
Borrower do not believe that such litigation can reasonably be expected to have
a Material Adverse Effect.



--------------------------------------------------------------------------------

Schedule 6.1(x)

Part I – Non-Guarantor Entities

 

Legal Name of
Non-Guarantor
Entities

  

Type of Legal Entity

  

Equity Interest Held by
Parent

  

Reason for Exclusion

Limited Partnerships

         PR Beaver Valley Limited Partnership    PA Limited Partnership   

•        PALP – 99% LP

 

•        PR Beaver Valley LLC – 1% GP

   3 – Special Purpose Entity (“SPE”) ALRO Associates, L.P.    DE Limited
Partnership   

•        PALP - 49% LP

 

•        CD Development LLC – 1% GP

   1 Lehigh Valley Associates    PA Limited Partnership   

•        PALP – 30% GP, 20% LP

   1 Mall Corner II, Ltd.    GA Limited PArtnership   

•        PALP – 11% LP

   1 Mall Corners Ltd.    GA Limited Partnership   

•        PALP – 19% LP

   1 Metroplex West Associates, L.P.    PA Limited Partnership   

•        Metroplex General Inc. – 1% GP

 

•        PALP – 49.5% LP

   1 New Castle Associates    PA Limited Partnership   

•        PALP – 72.794% LP

 

•        PR New Castle LLC – .1% GP

   1 Oxford Valley Road Associates    PA Limited Partnership   

•        PR Oxford Valley Trust – 1% GP

 

•        PALP – 49% LP

   1 Pavilion East Associates, L.P.    PA Limited Partnership   

•        PALP – 50% GP

   1 PR Laurel Mall, L.P.    PA Limited Partnership   

•        PR Laurel Mall Trust – 1% GP

 

•        PALP – 99% LP

   1 PR Palmer Park Mall Limited Partnership    PA Limited Partnership   

•        PR Palmer Park, L.P. – 50.1% GP

 

•        PALP – 49.9% LP

   3 – SPE PR Palmer Park, L.P.    PA Limited Partnership   

•        PR Palmer Park Trust – 1% GP

 

•        PALP – 99% LP

   2 – See PR Palmer Park Mall Limited Partnership PR Rio Mall Limited
Partnership    PA Limited Partnership   

•        PR Rio Mall LLC – 1% GP

 

•        PALP –99% LP

   2 – See Rio Grande Venture



--------------------------------------------------------------------------------

Red Rose Commons Associates, L.P.    PA Limited Partnership   

•        PR Red Rose LLC – 1% GP

 

•        PALP – 49% LP

   1

 

- 2 -



--------------------------------------------------------------------------------

 

Limited Liability Companies          Cherry Hill Center, LLC    PA Limited
Liability Company    New Castle Associates – 100% Sole Member    1 PR Beaver
Valley LLC    PA Limited Liability Company    PALP – 100% Sole Member    2 – See
PR Beaver Valley Limited Partnership CD Development LLC    DE Limited Liability
Company    PALP – 100% Sole Member    2 – See ALRO Associates, L.P. PR Metroplex
West LLC    PA Limited Liability Company    PALP – 100% Sole Member    2 – See
Metroplex General, Inc. PR North Dartmouth LLC    DE Limited Liability Company
   PALP – 100% Sole Member    3 – SPE PR PGPlaza LLC    DE Limited Liability
Company    PALP – 100% Sole Member    2 – See PR Prince Georges Plaza LLC PR
Prince Georges Plaza LLC    DE Limited Liability Company    PR PGPlaza LLC –
100% Sole Member    2 – See Trust #7000 PR Red Rose LLC    PA Limited Liability
Company    PALP – 100% Sole Member    2 – See Red Rose Commons Associates, L.P.
PR Rio Mall LLC    DE Limited Liability Company    PALP – 100% Sole Member    2
– See PR Rio Mall Limited Partnership

 

- 3 -



--------------------------------------------------------------------------------

Corporations

         Metroplex General, Inc.    PA Corporation   

•        PR Metroplex West, LLC – 50%

   2 – See Metroplex West Associates, L.P.

Trusts

         Trust #7000    IL Business Trust    PR Prince Georges Plaza LLC – Sole
beneficiary    3 – Guarantees of 3rd Party debt prohibited by mortgage PR Laurel
Mall Trust    PA Business Trust    PALP – Sole Beneficiary    2 – See PR Laurel
Mall, L.P. PR Palmer Park Trust    PA Business Trust    PALP – Sole Beneficiary
   2 – See PR Palmer Park Mall Limited Partnership. General Partnerships      
   Laurel Mall Associates    PA General Partnership   

•        PR Laurel Mall, L.P. – 40%

   1 Rio Grande Venture    NJ General Partnership   

•        PR Rio Mall Limited Partnership – 60%

   1 White Hall Mall Venture    PA General Partnership   

•        PALP – 50%

   1

 

- 4 -



--------------------------------------------------------------------------------

Additional Subsidiaries after giving effect to Crown Transaction         
Limited Partnerships          PR Jacksonville Limited Partnership *(Crown
American Acquisition Associates II, L.P.)    PA Limited Partnership   

•        PR Jacksonville LLC 0.5 % GP

 

•        PALP 99.5% LP

   3- SPE PR Capital City Limited Partnership *(Crown American Capital City
Associates L.P.)    PA Limited Partnership   

•        PR Capital City LLC 0.5% GP

 

•        PALP 99.5% LP

   3 – SPE PR CC Limited Partnership    PA Limited Partnership   

•        PR CC I LLC 0.5% GP

 

•        PALP 99.5% LP

   3- SPE PR Financing Limited Partnership *(Crown American Financing
Partnership, L.P.)    DE Limited Partnership   

•        PR Financing I LLC 0.5% GP

 

•        PALP 99.5% LP

   3 – SPE PR Washington Crown Limited Partnership *(Washington Crown Center
Associates L.P.)    PA Limited Partnership   

•        PR Washington Crown LLC 0.5% GP

 

•        PALP 99.5% LP

   3 – SPE PR Valley View Limited Partnership *(Crown American Valley View
Associates L.P.)    PA Limited Partnership   

•        PR Valley View LLC 0.5% GP

 

•        PALP 99.5% LP

   3 – SPE

 

- 5 -



--------------------------------------------------------------------------------

PR Palmer Park Mall Limited Partnership *(Palmer Park Mall Venture)    PA
Limited Partnership   

•        PR Palmer Park, L.P. 50.1% GP

 

•        PALP 49.9% LP

   3 – SPE PR Logan Valley Limited Partnership    PA Limited Partnership   

•        PR Logan Valley LLC 0.5% GP

 

•        PALP 99.5% LP

   3 – SPE PR Wyoming Valley Limited Partnership    PA Limited Partnership   

•        PR Wyoming Valley LLC 0.5% GP

 

•        PALP 99.5% LP

   3 – SPE

PR WL Limited Partnership

*(Crown American WL Associates L.P.)

   PA Limited Partnership   

•        PR WL LLC 0.5% GP

 

•        PALP 99.5% LP

   3 – SPE

 

- 6 -



--------------------------------------------------------------------------------

Limited Liability Companies          PR Capital City LLC    DE Limited Liability
Company   

•        PR CC II LLC 99.99% Member

 

•        PALP .01% Member

   2 – See PR Capital City Limited Partnership PR CC I LLC    DE Limited
Liability Company   

•        PR CC II LLC 99.99% Member

 

•        PALP .01% Member

   2 – See PR CC Limited Partnership PR CC II LLC    DE Limited Liability
Company    PALP 100% Sole Member    2 – See PR CC Limited Partnership PR
Washington Crown LLC    DE Limited Liability Company   

•        PR WC LLC 99.99% Member

 

•        PALP .01% Member

   2 – See PR Washington Crown Limited Partnership PR Valley View LLC    DE
Limited Liability Company   

•        PR VV LLC 99.99% Member

 

•        PALP .01% Member

   2 – See PR Valley View Limited Partnership PR VV LLC    DE Limited Liability
Company    PALP 100% Sole Member    2 – See PR Valley View Limited Partnership
PR Jacksonville LLC    DE Limited Liability Company   

•        PR JK LLC 99.99% Member

 

•        PALP .01% Member

   2 – See PR Jacksonville Limited Partnership PR JK LLC    DE Limited Liability
Company    PALP 100% Sole Member    2 – See PR Jacksonville Limited Partnership
PR Logan Valley LLC    DE Limited Liability Company    PR LV LLC 100% Sole
Member    2 – See PR Logan Valley Limited Partnership PR Wyoming Valley LLC   
DE Limited Liability Company    PR WV LLC100% Sole Member    2 – See PR Wyoming
Valley Limited Partnership PR LV LLC    DE Limited Liability Company    PALP
100% Sole Member    2 – See PR Logan Valley Limited Partnership PR WL LLC    DE
Limited Liability Company    PALP 100% Sole Member    2 – See PR WL Limited
Partnership PR WV LLC    DE Limited Liability Company    PALP 100% Sole Member
   2 – See PR WL Limited Partnership PR Financing I LLC    DE Limited Liability
Company    PR Financing II LLC 100% Sole Member    2 – See PR Financing Limited
Partnership PR Financing II LLC    DE Limited Liability Company    PALP 100%
Sole Member    2 – See PR Financing Limited Partnership PR WC LLC    DE Limited
Liability Company    PALP 100% Sole Member    2 – See PR Washington Crown
Limited Partnership

1 = Subsidiary (x) does not Guarantee any Indebtedness of any other Person
(other than Indebtedness under Guarantees which are solely Guarantees of
performance and not of payment and other Guarantees of such Person for
liabilities arising from Nonrecourse Exceptions); and (y) such Subsidiary is not
a Wholly Owned Subsidiary.

 

- 7 -



--------------------------------------------------------------------------------

2 = Subsidiary only owns (x) Equity Interests in another Subsidiary and (y) cash
and other assets of nominal value incidental to such Subsidiary’s ownership of
the other Subsidiary and such other Subsidiary is not required to become a
Guarantor under the terms of the Credit Agreement.

3 = Subsidiary is an Excluded Subsidiary.

* = Parent intends to file name change certificates in connection with the Crown
Transaction to change the name of the entity listed parenthetically to the name
listed above.

 

- 8 -



--------------------------------------------------------------------------------

Part II – Dissolution Subsidiaries

A. The following wholly owned entities are inactive and are in the process of
being dissolved:

 

36. Bailey Associates

37. MC Associates

38. PR Mandarin Corners LLC

39. PR Turtle Run, L.P.

40. PR Turren LLC

41. PR VA Regency, Inc.

42. PR Metroplex East LLC

43. Forrestvile Plaza Shopping Center, L.P.

44. PR Forestville LLC

45. PR Concord LLC

46. PRDB Springfield Limited Partnership

47. PRDB Springfield LLC

48. PR Delran LLC

49. PR Dover LLC

50. PR Franklin Township LLC

51. P.T.C. Holdings LLC

52. PR Metroplex Trust

53. PR Northeast Trust

54. PR Red Rose Trust

55. PR Warrington Trust

56. PR Will-O-Hill Trust

57. PR Cherry Hill Limited Partnership

58. PR Cherry Hill LLC

59. GP Regency Apartments

60. PR Springfield Associates

61. Regency Associates

62. PR Forrestville Plaza Shopping Center Associates

63. ME General, Inc.

64. PREIT Property Trust

65. Metroplex East Associates, L.P.

66. PR Howell LLC

67. PR Windsong LLC

68. PR Elizabeth, L.P.

69. PR Elizabeth Trust

70. Tupelo Mall

B. The following entities are inactive and will be dissolved following the Crown
Transaction:

 

1. Crown American Associates III

2. Crown American Associates IV

3. Crown American Associates V

4. Crown American Associates VI

5. Crown American Associates VII

6. Crown American Associates VIII

7. Crown American Associates IX



--------------------------------------------------------------------------------

8. Crown American Associates X

9. Crown Greater American Lewistown

10. Crown American Acquisition Associates III, L.P.

11. Crown American Acquisition Associates IV, L.P.

12. Crown American Acquisition Associates V, L.P.

13. Crown American Acquisition Associates VI, L.P.

14. Crown American Acquisition Associates VII, L.P.

15. Crown American Acquisition Associates VIII, L.P.

16. Crown American Acquisition Associates IX, L.P.

17. Crown American Acquisition Associates X, L.P.

18. Crown American Greater Lewistown, L.P.

C. Before the Crown Transaction, the following entities were general partners of
entities acquired in the Crown Transaction. In connection with the Crown
Transaction, each conveyed its general partner interest to new entities formed
to serve as general partners. Each of the following will be inactive and
dissolved following the Crown Transaction:

 

1. Washington Crown Center Associates

2. Crown American Capital City Associates

3. Crown Acquisition Associates II

4. Crown American Financing Corporation

5. Crown American WL Associates

6. Crown American Acquisition Associates I

7. Crown American Valley View Associates

 

- 2 -



--------------------------------------------------------------------------------

Schedule 8.1(a) – Equity Issuances

Issuances of Additional Units of Limited Partner Interest (“Units”) in Borrower

1. Pursuant to a series of transactions entered into on or around September 30,
1997 relating to the acquisition of The Rubin Organization (“TRO,” later renamed
PREIT-Rubin, Inc.), Borrower incurred a contingent obligation to issue to the
former affiliates of TRO up to 800,000 additional Units over a five-year period
beginning October 1, 1997 and ending September 30, 2002. The number of Units
issuable was based on a formula of adjusted funds from operations per share of
beneficial interest of Parent during the five-year period. As of October 31,
2003, 665,000 Units have been issued. A special committee of disinterested
members of Parent’s Board of Trustees will determine whether the remaining
135,000 Units for the period from January 1, 2002 to September 30, 2002 have
been earned. The special committee has retained independent legal and accounting
advisors in connection with its review of the payments that may be owed to the
former TRO affiliates. The special committee and its advisors and the former TRO
affiliates and their advisors have engaged in discussions concerning the
appropriate number of Units to be issued in respect of the nine month period
ended September 30, 2002.

2. Pursuant to Contribution Agreements by which Parent acquired its rights to
Red Rose Commons, the Metroplex Shopping Center, the Christiana Power Center
Phase I and Phase II, and the Northeast Tower Center, Borrower is obligated to
issue additional Units in an amount to be determined by a special committee of
disinterested members of Parent’s Board of Trustees based on the Contribution
Agreements under which Parent acquired its interest in the properties and on
other factors that the special committee deems relevant. The special committee
has retained independent legal and accounting advisors in connection with its
review of the payments that may be owed to the former TRO affiliates. The
special committee and its advisors and the former TRO affiliates and their
advisors have engaged in discussions concerning the appropriate number of Units
to be issued in respect of the development and predevelopment properties.

3. As part of Parent’s acquisition of shopping malls from The Rouse Company, on
April 28, 2003, Borrower acquired 49% of the aggregate partnership interests in
New Castle Associates from partners of New Castle Associates, in exchange for an
aggregate of 585,422 Units. Subsequently, Borrower increased its aggregate
ownership interest in New Castle Associates to approximately 73% by acquiring an
additional ownership interest directly from New Castle Associates in exchange
for a cash investment in New Castle Associates of approximately $30.8 million.
Borrower also obtained an option, exercisable commencing April 30, 2004 and
expiring October 27, 2004, to acquire the remaining interests in New Castle
Associates in exchange for an aggregate of 609,317 additional Units. If Borrower
does not exercise this option, then the remaining partners of New Castle
Associates will have the right, beginning April 28, 2008 and expiring
October 25, 2008, to require Borrower to acquire the remaining interests in New
Castle Associates in exchange for an aggregate of 670,249 additional Units.